Name: Commission Implementing Decision (EU) 2018/37 of 12 December 2017 adopting the eleventh update of the list of sites of Community importance for the Mediterranean biogeographical region (notified under document C(2017) 8239)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  natural environment;  regions and regional policy
 Date Published: 2018-01-19

 19.1.2018 EN Official Journal of the European Union L 15/1 COMMISSION IMPLEMENTING DECISION (EU) 2018/37 of 12 December 2017 adopting the eleventh update of the list of sites of Community importance for the Mediterranean biogeographical region (notified under document C(2017) 8239) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Mediterranean biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the Union territories of Greece, Cyprus, in accordance with Article 1 of Protocol No 10 of the 2003 Act of Accession (2), and Malta, parts of the Union territories of Spain, France, Italy, Portugal and Croatia, and, in accordance with Article 355(3) of the Treaty, the territory of Gibraltar, for which the United Kingdom is responsible for external relations, as specified in the biogeographical map approved on 20 April 2005 by the committee set up by Article 20 of that Directive (the Habitats Committee). (2) The initial list of sites of Community importance for the Mediterranean biogeographical region, within the meaning of Directive 92/43/EEC, was adopted by Commission Decision 2006/613/EC (3). That list was last updated by Commission Implementing Decision (EU) 2016/2328 (4). (3) The sites included in the lists of Community importance for the Mediterranean biogeographical region form part of the Natura 2000 network which is an essential element of the protection of biodiversity in the Union. In order to make further progress in the actual establishment of the Natura 2000 network and in the context of a dynamic adaptation of that network, the lists of sites of Community importance are reviewed regularly. (4) Between 18 February 2016 and 27 January 2017 Member States have proposed additional sites of Community importance for the Mediterranean biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. Member States have also submitted changes in the site-related information contained in the list of sites of Community importance for the Mediterranean biogeographical region. (5) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Mediterranean biogeographical region should be adopted. Articles 4(4) and 6 of Directive 92/43/EEC apply to the newly inluded sites. (6) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (7) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. Furthermore, knowledge of the existence and distribution of some habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. (8) In the interests of clarity and transparency, Implementing Decision (EU) 2016/2328 should be repealed. (9) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The 11th update of the list of sites of Community importance for the Mediterranean biogeographical region as set out in the Annex is adopted. Article 2 Implementing Decision (EU) 2016/2328 is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 December 2017. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 236, 23.9.2003, p. 955. (3) Commission Decision 2006/613/EC of 19 July 2006 adopting, pursuant to Council Directive 92/43/EEC, the list of sites of Community importance for the Mediterranean biogeographical region (OJ L 259, 21.9.2006, p. 1). (4) Commission Implementing Decision (EU) 2016/2328 of 9 December 2016 adopting a tenth update of the list of sites of Community importance for the Mediterranean biogeographical region (OJ L 353, 23.12.2016, p. 1) ANNEX Eleventh update of the list of sites of Community importance for the Mediterranean biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Greece, Croatia, Spain, France, Cyprus, Italy, Malta, Portugal and the United Kingdom. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude CY2000001 MAMMARI - DENEIA * 108,25 33,1833 35,1806 CY2000002 ALYKOS POTAMOS - AGIOS SOZOMENOS * 409,36 125 33,4 35,05 CY2000003 PERIOCHI MITSEROU - AGROKIPIAS * 612,73 33,1361 35,0528 CY2000004 DASOS MACHAIRA * 4 428,09 8,5 33,2139 34,9264 CY2000005 MADARI - PAPOUTSA * 4 578,16 33 34,9583 CY2000007 PERIOCHI PLATY * 623,14 32,7694 34,9167 CY2000008 KOILADA KEDRON - KAMPOS * 18 257,68 33,5667 35,4 CY2000009 FOUNTOUKODASI PITSILIAS * 127,27 33,0372 34,9486 CY2000010 KOILADA POTAMOU MAROULLENAS * 72,21 33,1614 35,0219 CY2000011 POTAMOS PERISTERONAS * 37,76 33,0772 35,0517 CY2000012 KOILADA KARGOTI * 106,99 32,8953 35,0328 CY3000005 KAVO GKREKO * 1 875,86 34,0643 34,9697 CY3000006 THALASSIA PERIOCHI NISIA * 191,01 34,0833 35,0028 CY3000008 LIMNI PARALIMNIOU * 272,56 33,9683 35,0383 CY4000001 PERIOCHI POLIS - GIALIA * 1 750,08 11,5 32,4639 35,0764 CY4000002 CHA - POTAMI * 2 626,55 32,65 34,7208 CY4000003 KOILADA DIARIZOU * 1 357,99 32,7083 34,8 CY4000004 VOUNI PANAGIAS * 946,91 32,6322 34,9017 CY4000005 EPISKOPI MOROU NEROU * 419,3 32,5375 34,825 CY4000006 THALASSIA PERIOCHI MOULIA * 200 32,4347 34,7258 CY4000007 XEROS POTAMOS * 4 110,82 32,6114 34,7928 CY4000008 KOILI - MAVROKOLYMPOS * 296,76 32,4361 34,8625 CY4000009 PERIOCHI SKOULLI * 100,15 32,4306 35,0111 CY4000010 CHERSONISOS AKAMA * 17 914,35 32,2983 35,0433 CY4000011 PERIOCHI AGIATIS * 510,49 32,7694 34,9167 CY4000012 PERIOCHI STAYROS TIS PSOKAS - KARKAVAS * 5 055,18 32,925 35,0333 CY4000013 FAROS KATO PAFOU * 87,7 32,4006 34,7675 CY4000014 PERIOCHI DRYMOU 7,92 1,3 32,5008 34,9247 CY4000015 PERIOCHI KRITOU MAROTTOU 4,93 0,8 32,5661 34,9211 CY5000001 DASOS LEMESOU * 4 832,39 33,0875 34,7972 CY5000004 ETHNIKO DASIKO PARKO TROODOUS * 9 008,79 32,8667 34,9333 CY5000005 AKROTIRIO ASPRO - PETRA ROMIOU 2 488,63 10 32,6833 34,6667 CY5000006 KOILADA LIMNATI * 438,93 32,95 34,8 CY5000007 PERIOCHI ASGATAS 106,9 106,64 33,2583 34,7686 CY6000002 ALYKES LARNAKAS * 1 560,22 9 33,6222 34,8833 CY6000003 PERIOCHI LYMPION - AGIAS ANNAS * 516,67 33,4889 34,9639 CY6000004 DASOS STAVROVOUNIOU * 1 928,06 7 33,4278 34,8806 CY6000005 PERIOCHI LEFKARON 132 33,3 34,8611 CY6000006 ETHNIKO DASIKO PARKO RIZOELIAS * 90,77 33,5714 34,9407 CY6000011 LIMNI OROKLINIS 53,47 33,6528 34,9669 ES0000013 Tablas de Daimiel * 2 345,79 3,7075 39,149444 ES0000019 Aiguamolls de l'Alt EmpordÃ * 10 827,93 3,1364 42,1959 ES0000020 Delta de l'Ebre * 48 531,97 0,7717 40,6121 ES0000023 L'Albufera * 27 538 0,3131 39,3053 ES0000024 DoÃ ±ana * 128 268,32 6,4767 37,0165 ES0000025 Marismas del Odiel * 6 618,09 6,9275 37,1675 ES0000026 Complejo endorreico de Espera 514,77 5,8639 36,8669 ES0000027 Laguna de Medina 354,91 6,0472 36,6137 ES0000028 Complejo endorreico de Chiclana * 793,02 6,0769 36,4478 ES0000029 Complejo endorreico del Puerto de Santa MarÃ ­a * 260,67 6,2302 36,6444 ES0000030 Complejo endorreico de Puerto Real * 863,21 6,0403 36,526 ES0000031 Sierra de Grazalema * 53 411,27 5,3709 36,7085 ES0000032 Torcal de Antequera * 2 182,14 4,5414 36,9656 ES0000033 Laguna de Fuente de Piedra * 8 667,39 4,7861 37,1035 ES0000034 Lagunas del Sur de Cordoba * 1 501,78 4,6924 37,4808 ES0000035 Sierras de Cazorla, Segura y Las Villas * 210 121,51 2,7635 38,0985 ES0000037 Es Trenc - Salobrar de Campos * 1 442,39 2,9881 39,3558 ES0000045 Sierra Alhamilla * 8 099,81 2,347 36,9638 ES0000046 Cabo de Gata-NÃ ­jar * 49 512,2 2,0958 36,8239 ES0000047 Desierto de Tabernas * 11 448,49 2,5055 37,0249 ES0000048 Punta Entinas-Sabinar * 1 944,75 2,7065 36,6893 ES0000049 Los Alcornocales * 167 766,87 5,580237 36,36686 ES0000050 Sierra de Hornachuelos * 60 031,04 5,244229 37,906828 ES0000051 Sierra de Aracena y Picos de Aroche * 186 795,53 6,5623 37,9429 ES0000052 Sierra Pelada y Rivera del Aserrador * 12 234,37 7,0732 37,8431 ES0000053 Sierra Norte * 177 476,3 5,768985 37,945595 ES0000058 el Fondo d'Elx-Crevillent * 2 374,65 0,7494 38,1872 ES0000059 Llacunes de la Mata i Torrevieja * 3 709,2 0,7025 38,0103 ES0000060 Prat de Cabanes i Torreblanca * 1 939,98 0,1825 40,1697 ES0000061 Ã rees emergides de les Illes Columbretes 19,4076 0,6837 39,895 ES0000062 Obarenes-Sierra de Cantabria 5 166 2,9625 42,6319 ES0000063 Sierra de Alcarama y Valle del Alhama * 10 217 1,9889 41,9694 ES0000064 PeÃ ±as de Iregua, Leza y Jubera * 8 410 2,3778 42,3153 ES0000065 PeÃ ±as de Arnedillo. PeÃ ±almonte y PeÃ ±a Isasa * 3 437 2,1597 42,1736 ES0000067 Sierras de Demanda, UrbiÃ ³n, Cebollera y Cameros * 138 607 2,8205 42,2083 ES0000068 Embalse de Orellana y Sierra de Pela * 42 668,25 5,3561 39,0464 ES0000069 Embalse de Cornalvo y Sierra Bermeja * 13 039,07 6,2244 39,0333 ES0000070 Sierra de San Pedro * 115 178,25 6,7781 39,3308 ES0000072 Sierra Grande de Hornachos * 12 469,54 6,0319 38,5789 ES0000074 Cap de cala Figuera * 793,12 2,5013 39,4633 ES0000078 Es VedrÃ - Es Vedranell * 635,73 1,2059 38,8701 ES0000079 La VictÃ ²ria * 995,69 3,1794 39,8672 ES0000080 Cap Vermell 77,44 3,4539 39,6626 ES0000082 Tagomago * 554,24 1,6435 39,0385 ES0000083 ArxipÃ ¨lag de Cabrera * 20 531,69 2,9422 39,1588 ES0000084 Ses Salines d'Eivissa i Formentera * 16 434,89 1,4141 38,7975 ES0000090 Sierra Morena * 134 308,27 4,028889 38,478333 ES0000115 Hoces del RÃ ­o DuratÃ ³n * 5 041,9 3,8442 41,3026 ES0000116 Valle de Iruelas * 8 603,9 4,5834 40,3816 ES0000120 Salinas de Santa Pola * 2 503,93 0,6206 38,1842 ES0000123 Larra-Aztaparreta * 3 922,85 0,7914 42,9392 ES0000124 Sierra de IllÃ ³n y Foz de Burgui * 4 700,76 1,084 42,7003 ES0000125 Sierra de Leire y Foz de Arbaiun * 8 895,51 1,1709 42,6537 ES0000127 PeÃ ±a Izaga 2 809,65 1,4386 42,7069 ES0000128 Sierra de San Miguel * 3 113,52 0,9294 42,7633 ES0000129 Sierra de Artxuga, Zarikieta y Montes de Areta * 19 530,14 1,3317 42,842 ES0000130 Sierra de Arrigorrieta y PeÃ ±a Ezkaurre * 6 377,99 0,886 42,8305 ES0000132 Arabarko * 1 717,78 1,0536 42,7975 ES0000133 Laguna de Pitillas * 523,76 1,5794 42,4153 ES0000134 Embalse de las CaÃ ±as * 178,82 2,4023 42,4849 ES0000135 Estanca de los Dos Reinos * 31,79 1,367 42,3299 ES0000140 BahÃ ­a de CÃ ¡diz * 10 522,05 6,1908 36,4012 ES0000145 MondragÃ ³ * 780,01 3,1757 39,3382 ES0000146 Delta del Llobregat * 935,05 0,9858 41,2769 ES0000147 Marjal de Pego-Oliva * 1 255 0,0619 38,8736 ES0000148 Marjal dels Moros * 619,449 0,2561 39,6258 ES0000160 Hoz del rÃ ­o Gritos y pÃ ¡ramos de Las Valeras * 1 792,27 2,156111 39,804722 ES0000161 Laguna de El Hito * 954,93 2,69 39,872222 ES0000164 Sierra de AyllÃ ³n * 91 356,7 3,273611 41,115 ES0000165 Valle y salinas del Salado * 11 585,19 2,7525 41,08 ES0000166 Barranco del Dulce * 8 347,94 2,636389 41,008611 ES0000168 Llanuras de Oropesa, Lagartera y Calera y Chozas * 14 798,04 5,282778 39,937222 ES0000169 RÃ ­o Tajo en CastrejÃ ³n, islas de Malpica de Tajo y AzutÃ ¡n 1 971,66 4,283333 39,851667 ES0000173 Sierra EspuÃ ±a * 17 692,95 1,5578 37,865 ES0000175 Salinas y Arenales de San Pedro del Pinatar * 828,95 0,7603 37,8089 ES0000205 Lagunas del Canal de Castilla 82,03 4,5494 42,1377 ES0000210 Alto Sil * 43 768,18 6,3641 42,9171 ES0000211 Desembocadura del riu Millars * 345,85 0,0522 39,9297 ES0000213 Serres de Mariola i el Carrascar de la Font Roja * 19 946 0,5489 38,7097 ES0000214 Espacio marino de Tabarca * 14 261,598 0,4851 38,1898 ES0000221 Sa Dragonera * 1 272,17 2,3256 39,5842 ES0000222 La Trapa * 431,44 2,3774 39,6085 ES0000225 Sa Costera * 787,58 2,7367 39,8166 ES0000226 L'Albufereta * 458,04 3,0847 39,8658 ES0000227 Muntanyes d'ArtÃ * 14 703,38 3,3778 39,7619 ES0000228 Cap de ses Salines * 3 726,18 3,0587 39,292 ES0000229 Costa Nord de Ciutadella 682,9 3,8386 40,0494 ES0000231 Dels Alocs a Fornells * 2 682 4,0579 40,0501 ES0000232 La Mola i s'Albufera de Fornells * 1 516,32 4,1436 40,0399 ES0000233 D'Addaia a s'Albufera * 2 809,11 4,239 39,985 ES0000234 S'Albufera des Grau * 2 546,61 4,2605 39,9486 ES0000235 De s'Albufera a la Mola * 2 024,75 4,2745 39,9161 ES0000236 Illa de l'Aire 30,92 4,2902 39,8027 ES0000237 Des Canutells a Llucalari * 1 812,8 4,1379 39,8987 ES0000238 Son Bou i barranc de sa Vall * 1 203,05 4,0721 39,9026 ES0000239 De Binigaus a cala Mitjana * 1 839,18 3,9724 39,9455 ES0000240 Costa Sud de Ciutadella * 1 124,81 3,9017 39,9334 ES0000241 Costa dels Amunts * 694,67 1,3521 39,062 ES0000242 Illots de Santa EulÃ ria, Rodona i es CanÃ * 70,19 1,5802 38,9844 ES0000337 Estrecho * 19 177,29 5,7187 36,0654 ES0000369 Llanos de Alcantara y Brozas * 46 579,77 6,859722 39,589444 ES0000447 Espacio marino de Orpesa y BenicÃ ssim * 1 317,554 0,0913 40,0437 ES0000462 Clot de Galvany * 268,0885 0,534 38,2451 ES1120001 Ancares - Courel * 102 634,51 6,9657 42,8758 ES1120014 CanÃ ³n do Sil * 5 914,12 7,6292 42,4198 ES1120016 RÃ ­o Cabe * 1 786,92 7,4006 42,6441 ES1130001 Baixa Limia * 33 921,45 7,9855 41,9004 ES1130002 Macizo Central * 46 985,65 7,2858 42,2175 ES1130005 RÃ ­o TÃ ¡mega * 630,46 7,4149 41,9235 ES1130006 Veiga de PonteliÃ ±ares * 159,75 7,8504 42,0423 ES1130007 Pena Trevinca * 24 896,2 6,857 42,2507 ES1130008 Pena Maseira * 5 738,82 7,0134 41,9833 ES1130009 Serra da EnciÃ ±a da Lastra * 1 787,14 6,8389 42,4773 ES2110004 Arkamu-Gibillo-Arrastaria * 11 648,9 2,9733 42,9068 ES2110005 Omecillo-Tumecillo ibaia / RÃ ­o Omecillo-Tumecillo * 132,64 27,46 3,0841 42,8402 ES2110006 Baia ibaia / RÃ ­o Baia * 448,44 48,03 2,8796 42,926 ES2110007 Caicedo Yuso eta Arreoko lakua / Lago de Caicedo Yuso y Arreo * 148,31 2,991 42,7783 ES2110008 Ebro ibaia / RÃ ­o Ebro * 549,8 79,02 2,5917 42,4729 ES2110010 Zadorra ibaia / RÃ ­o Zadorra * 334,08 60,08 2,7206 42,8609 ES2110011 Zadorraren sistemako urtegiak / Embalses del sistema del Zadorra * 2 716,78 2,5697 42,9223 ES2110012 Ihuda ibaia / RÃ ­o Ihuda (Ayuda) * 67,23 10,76 2,85 42,6888 ES2110013 Arabako lautadako irla-hariztiak / Robledales isla de la llanada alavesa 246,01 2,3502 42,8689 ES2110016 Aldaiako mendiak / Montes de Aldaia * 1 121,03 2,4742 42,8971 ES2110018 Arabako hegoaldeko mendilerroak / Sierras meridionales de Ã lava * 18 515,02 2,6672 42,6162 ES2110020 Ega-Berron ibaia / RÃ ­o Ega-Berron * 226,45 40,3 2,4348 42,734 ES2110021 Guardiako aintzirak / Lagunas de Laguardia * 79,72 2,5649 42,5388 ES2110024 Valderejo-SobrÃ ³n-Ã rcenako mendilerroa / Valderejo-SobrÃ ³n-Sierra de Ã rcena * 6 815,71 3,2319 42,8768 ES2200012 RÃ ­o Salazar 414,55 1,2477 42,6566 ES2200013 RÃ ­o Areta * 349,56 1,2538 42,7265 ES2200020 Sierra de Aralar * 14 648,9 1,9119 42,9576 ES2200021 Urbasa y Andia * 27 857,68 2,079 42,8409 ES2200022 Sierra de Lokiz * 13 145,69 2,1962 42,7255 ES2200024 RÃ ­os Ega-Urederra * 531,49 2,1746 42,6504 ES2200025 Sistema fluvial de los rÃ ­os Irati, Urrobi y Erro * 1 101,04 1,3701 42,7438 ES2200026 Sierra de Ugarra * 5 087,4 1,1924 42,7357 ES2200027 RÃ ­os Eska y BiniÃ ©s * 288,67 0,8651 42,9241 ES2200029 Sierra de CodÃ ©s * 5 055,97 2,3135 42,6316 ES2200030 Tramo medio del rÃ ­o AragÃ ³n * 2 699,75 1,3428 42,542 ES2200031 Yesos de la Ribera Estellesa * 19 081,54 1,8784 42,4239 ES2200032 Montes de la Valdorba 1 728,62 1,5618 42,5634 ES2200033 Laguna del Juncal * 60,49 1,7112 42,516 ES2200035 Tramos Bajos del AragÃ ³n y del Arga * 2 447,85 1,7234 42,3166 ES2200037 Bardenas Reales * 58 442,54 1,4747 42,1653 ES2200039 Badina Escudera * 157,99 1,7023 42,2662 ES2200040 RÃ ­o Ebro * 2 120,37 1,6036 42,0891 ES2200041 Balsa del Pulguer * 304,07 1,7094 42,0558 ES2200042 PeÃ ±adil, Montecillo y Monterrey * 3 072,78 1,6073 41,9586 ES2300006 Sotos y Riberas del Ebro * 1 703,6 1,7333 42,2 ES2410001 Los Valles - Sur * 22 913,2699 0,7686 42,7439 ES2410004 San Juan de La PeÃ ±a * 1 670,0111 0,65 42,51 ES2410005 Guara Norte * 12 763,0054 0,23 42,29 ES2410012 Foz de BiniÃ ©s * 166,5945 0,79 42,65 ES2410015 Monte PeirÃ ³ - Arguis 1 549,2148 0,5 42,31 ES2410016 Santa MarÃ ­a de Ascaso 191,3012 0,036944 42,47 ES2410017 RÃ ­o AragÃ ³n (Jaca) 59,9355 0,63 42,55 ES2410018 RÃ ­o Gallego (Ribera de Biescas) 250,1903 0,319167 42,6 ES2410024 Telera - Acumuer * 5 552,7853 0,3311 42,6394 ES2410025 Sierra y CaÃ ±ones de Guara * 34 662,6323 0,1667 42,2603 ES2410026 Congosto de Sopeira * 270,4077 0,7275 42,321111 ES2410029 TendeÃ ±era * 12 814,6592 0,2108 42,6608 ES2410030 Serreta Negra * 14 062,599 0,076667 41,375833 ES2410042 Sierra de Mongay * 3 193,2846 0,6525 42,088056 ES2410045 Sobrepuerto * 3 468,9089 0,2356 42,5678 ES2410048 RÃ ­o Ara * 2 019,0368 0,1056 42,6308 ES2410049 RÃ ­o IsÃ ¡bena * 1 992,6647 0,5742 42,3236 ES2410050 Cuenca del RÃ ­o Yesa * 5 599,8123 0,0478 42,5256 ES2410051 Cuenca del RÃ ­o AirÃ ©s * 3 741,9992 0,1056 42,5667 ES2410054 Sierra Ferrera * 8 023,2371 0,2669 42,4808 ES2410055 Sierra de Arro * 1 459,8995 0,2303 42,4219 ES2410056 Sierra de ChÃ ­a - Congosto de Seira * 8 666,8584 0,4161 42,51 ES2410057 Sierras de Los Valles, AÃ ­sa y Borau * 10 769,3166 0,826389 42,720278 ES2410058 RÃ ­o Veral 280,2154 0,856111 42,610556 ES2410059 El TurbÃ ³n * 2 822,036 0,5067 42,4194 ES2410060 RÃ ­o AragÃ ³n-Canal de BerdÃ ºn 981,7503 0,880278 42,600833 ES2410061 Sierras de San Juan de La PeÃ ±a y PeÃ ±a Oroel * 18 186,1313 0,636667 42,529444 ES2410062 RÃ ­o Gas 42,7898 0,524722 42,564444 ES2410064 Sierras de Santo Domingo y Caballera * 30 875,1109 0,774444 42,403611 ES2410067 La Guarguera * 516,6016 0,234167 42,414444 ES2410068 Silves * 2 150,4758 0,0175 42,449722 ES2410069 Sierra de Esdolomada y Morrones de GÃ ¼el * 5 414,0113 0,4694 42,3086 ES2410070 Sierra del Castillo de Laguarres * 3 687,0795 0,496944 42,158056 ES2410071 Congosto de Olvena * 1 882,7839 0,276111 42,105556 ES2410072 Lagunas de EstaÃ ±a 505,9174 0,529167 42,029444 ES2410073 RÃ ­os Cinca y Alcanadre * 6 207,9913 0,147778 41,691389 ES2410074 Yesos de Barbastro * 13 771,1307 0,313333 41,923333 ES2410075 Basal de Ballobar y Balsalet de Don Juan * 228,6126 0,139444 41,613889 ES2410076 Sierras de Alcubierre y Sigena * 47 049,6092 0,421111 41,716667 ES2410084 Liberola-Serreta Negra * 4 918,4651 0,143333 41,431111 ES2420030 Sabinares del Puerto de EscadÃ ³n * 11 605,6286 0,997222 40,224444 ES2420036 Puertos de Beceite * 4 664,5321 0,201389 40,795556 ES2420037 Sierra de Javalambre * 11 569,0035 0,994167 40,070278 ES2420038 CastelfrÃ ­o - Mas de TarÃ ­n * 2 206,3701 0,975 40,470556 ES2420039 Rodeno de AlbarracÃ ­n * 3 235,8642 1,386667 40,370278 ES2420092 Barranco de ValdemesÃ ³n - Azaila * 617,5399 0,454444 41,281111 ES2420093 Salada de Azaila * 56,4648 0,497778 41,264722 ES2420099 Sierra de Vizcuerno * 2 541,0591 0,071944 41,145 ES2420111 Montes de La Cuenca de Gallocanta * 5 328,0279 1,471667 41,008889 ES2420112 Las Planetas-ClaverÃ ­as * 2 724,4874 0,497222 41,160833 ES2420113 Parque Cultural del RÃ ­o MartÃ ­n * 25 389,3283 0,628611 41,022222 ES2420114 Saladas de AlcaÃ ±iz * 650,8087 0,203889 41,043611 ES2420115 Salada de Calanda * 32,8695 0,211944 40,992222 ES2420116 RÃ ­o MezquÃ ­n y Oscuros * 453,6176 0,085 40,913333 ES2420117 RÃ ­o Bergantes * 241,061 0,166111 40,824167 ES2420118 RÃ ­o Algars * 472,4013 0,211111 41,140278 ES2420119 Els Ports de Beseit * 10 159,2051 0,110833 40,754444 ES2420120 Sierra de FonfrÃ ­a * 11 338,7006 1,107778 40,990833 ES2420121 Yesos de Barrachina y Cutanda * 1 534,7175 1,158889 40,891944 ES2420122 Sabinar de El Villarejo * 1 500,3352 1,215556 40,893056 ES2420123 Sierra Palomera * 4 409,4641 1,245556 40,771944 ES2420124 Muelas y Estrechos del RÃ ­o Guadalope * 19 175,3814 0,551111 40,615556 ES2420125 Rambla de Las Truchas 2 397,4842 0,339444 40,457222 ES2420126 Maestrazgo y Sierra de GÃ ºdar * 81 048,4791 0,649167 40,375833 ES2420128 Estrechos del RÃ ­o Mijares 1 255,337 0,673889 40,129444 ES2420129 Sierra de Javalambre II * 53 259,0791 1,033333 40,033333 ES2420131 Los Yesares y Laguna de Tortajada * 2 772,2809 1,044722 40,406667 ES2420132 Altos de Marimezquita, Los Pinarejos y Muela de Cascante * 3 272,4029 1,129722 40,236389 ES2420133 Loma de Centellas * 917,4847 1,188056 40,129722 ES2420134 Sabinar de San Blas * 5 029,2951 1,275556 40,345278 ES2420135 Cuenca del EbrÃ ³n * 21 837,0863 1,354444 40,227778 ES2420136 Sabinares de SaldÃ ³n y Valdecuenca * 9 217,575 1,441111 40,341111 ES2420137 Los Cuadrejones - Dehesa del Saladar 54,7671 1,518611 40,374444 ES2420138 Valdecabriel - Las Tejeras * 11 846,4059 1,608889 40,284167 ES2420139 Alto Tajo y Muela de San Juan 6 887,8848 1,746667 40,397222 ES2420140 Estrechos del Guadalaviar * 2 246,5659 1,610556 40,402778 ES2420141 Tremedales de Orihuela * 12 854,9093 1,668889 40,465 ES2420142 Sabinar de Monterde de AlbarracÃ ­n * 14 018,8402 1,464444 40,489444 ES2420145 Cueva de Baticambras 0,5279 0,458889 40,787778 ES2420146 Cueva de La Solana * 0,0506 0,577222 40,728889 ES2420147 Cueva del HÃ ºmero 1 0,713333 40,140278 ES2420148 Cueva del Recuenco 0,0466 0,585556 40,758611 ES2420149 Sima del Polo 0,0554 0,500278 40,751389 ES2430007 Foz de Salvatierra * 530,7189 1,01 42,69 ES2430028 Moncayo * 9 937,0986 1,759722 41,743611 ES2430032 El PlanerÃ ³n * 1 139,1007 0,616667 41,371667 ES2430033 Efesa de La Villa * 1 270,1912 0,06 41,2275 ES2430034 Puerto de Codos - Encinacorba * 1 239,3623 1,327222 41,301667 ES2430035 Sierra de Santa Cruz - Puerto de Used * 636,7212 1,563889 41,1225 ES2430041 Complejo Lagunar de La Salada de Chiprana * 154,8267 0,180556 41,238889 ES2430043 Laguna de Gallocanta * 2 813,4621 1,55 40,966667 ES2430047 Sierras de Leyre y Orba * 6 908,6769 1,023056 42,646111 ES2430063 RÃ ­o Onsella * 442,7762 1,037222 42,483611 ES2430065 RÃ ­o Arba de Luesia 328,6564 1,050278 42,342778 ES2430066 RÃ ­o Arba de Biel * 583,7601 0,9375 42,286111 ES2430077 Bajo GÃ ¡llego 1 309,1298 0,775278 41,848611 ES2430078 Montes de Zuera * 17 273,4197 0,893889 41,936944 ES2430079 Loma Negra * 7 015,2748 1,311111 42,080556 ES2430080 El Castellar * 12 957,6697 1,035 41,814167 ES2430081 Sotos y Mejanas del Ebro 1 842,6875 0,932222 41,704167 ES2430082 Monegros * 35 670,4576 0,189167 41,420556 ES2430083 Montes de AlfajarÃ ­n - Saso de Osera * 11 693,1685 0,6025 41,598056 ES2430085 Laguna de Plantados y Laguna de AgÃ ³n * 54,1015 1,409444 41,845278 ES2430086 Monte Alto y Siete Cabezos * 3 728,5749 1,393056 41,791389 ES2430087 Maderuela 690,9278 1,717778 41,802778 ES2430088 Barranco de Valdeplata * 1 030,3556 1,682222 41,688611 ES2430089 Sierra de Nava Alta - Puerto de La Chabola * 9 904,8831 1,505 41,634722 ES2430090 Dehesa de Rueda - Montolar * 3 944,9394 1,2286 41,6444 ES2430091 Planas y Estepas de La Margen derecha del Ebro * 43 146,7048 0,813889 41,455556 ES2430094 Meandros del Ebro 1 106,4894 0,36 41,317778 ES2430095 Bajo MartÃ ­n 267,5615 0,336389 41,245278 ES2430096 RÃ ­o Guadalope, Val de Fabara y Val de Pilas * 5 643,387 0,077778 41,243333 ES2430097 RÃ ­o Matarranya * 1 990,9846 0,139444 41,145833 ES2430098 Cueva Honda 0,9944 1,714722 41,641944 ES2430100 Hoces del JalÃ ³n * 5 199,3623 1,606111 41,414722 ES2430101 Muelas del Jiloca: El Campo y La Torreta * 9 431,1309 1,546944 41,275556 ES2430102 Sierra de Vicort * 10 409,6016 1,489167 41,368889 ES2430103 Sierras de AlgairÃ ©n * 4 214,3217 1,376111 41,343889 ES2430104 Riberas del JalÃ ³n (Bubierca - Ateca) * 174,312 1,814444 41,319722 ES2430105 Hoces del RÃ ­o Mesa * 5 299,5179 1,894444 41,18 ES2430106 Los Romerales - Cerropozuelo * 7 899,4216 1,746944 41,145278 ES2430107 Sierras de Pardos y Santa Cruz * 5 671,6174 1,585556 41,105 ES2430108 Balsa Grande y Balsa PequeÃ ±a * 16,1775 1,540833 41,018889 ES2430109 Hoces de Torralba - RÃ ­o Piedra * 3 036,6303 1,7075 41,055 ES2430110 Alto Huerva - Sierra de Herrera * 22 192,4421 1,154444 41,221944 ES2430127 Sima del Ã rbol 0,06 1,426667 41,462778 ES2430143 Cueva del MÃ ¡rmol 0,0636 1,4275 41,480833 ES2430144 Cueva del Sudor 0,0303 1,46 41,473889 ES2430151 Cueva del Muerto 0,0854 1,428056 41,481667 ES2430152 Reserva Natural de Los Galachos de La Alfranca de Pastriz, La Cartuja y El Burgo de Ebro 804,8359 0,765 41,597778 ES2430153 La Lomaza de Belchite * 1 192,9406 0,705278 41,389722 ES3110001 Cuencas de los rÃ ­os Jarama y Henares * 36 063 3,4292 40,6164 ES3110002 Cuenca del rÃ ­o Lozoya y Sierra Norte * 50 230,85 3,7036 40,9414 ES3110003 Cuenca del rÃ ­o Guadalix * 2 477,19 3,6397 40,7261 ES3110004 Cuenca del rÃ ­o Manzanares * 62 999,86 3,8339 40,6361 ES3110005 Cuenca del rÃ ­o Guadarrama * 33 944,83 4,0056 40,5028 ES3110006 Vegas, cuestas y pÃ ¡ramos del sureste de Madrid * 51 008,71 3,5797 40,1789 ES3110007 Cuencas de los rÃ ­os Alberche y Cofio * 82 938,4 4,2683 40,3756 ES4110002 Sierra de Gredos * 86 944,46 5,3385 40,2794 ES4110020 Pinar de Hoyocasero * 367,56 4,9814 40,3894 ES4110034 Sierra de la Paramera y Serrota * 22 586,82 4,9817 40,4885 ES4110078 Riberas del RÃ ­o Alberche y afluentes * 710,12 4,6484 40,4171 ES4110097 Campo AzÃ ¡lvaro - Pinares de Peguerinos * 25 941,73 4,3361 40,6827 ES4110103 Encinares de los rÃ ­os Adaja y Voltoya * 23 059,16 4,6272 40,7499 ES4110112 Encinares de la Sierra de Ã vila * 13 370,66 4,8776 40,6946 ES4110113 Cerro de Guisando * 3 458,02 4,4843 40,3595 ES4110114 Pinares del Bajo Alberche * 49 853,71 4,4706 40,515 ES4110115 Valle del TiÃ ©tar * 63 308,23 4,8759 40,2362 ES4120025 Ojo GuareÃ ±a * 13 010,16 3,6202 43,047 ES4120028 Monte Santiago * 2 646,45 3,0407 42,9632 ES4120030 Montes Obarenes * 43 073,59 3,2339 42,7299 ES4120049 Bosques del Valle de Mena * 6 480,6 3,3851 43,1259 ES4120051 Riberas del Zadorra * 175,62 2,8372 42,7564 ES4120052 Riberas del Ayuda * 507,49 2,6886 42,6829 ES4120059 Riberas del RÃ ­o Ebro y afluentes * 194,01 3,0088 42,7292 ES4120066 Riberas del RÃ ­o Nela y afluentes * 763,52 3,5195 42,9155 ES4120068 Riberas del RÃ ­o Riaza 94,27 3,8794 41,6723 ES4120071 Riberas del RÃ ­o Arlanza y afluentes * 1 215,79 3,3551 42,0543 ES4120072 Riberas del RÃ ­o ArlanzÃ ³n y afluentes 1 118,51 3,9373 42,4465 ES4120073 Riberas del RÃ ­o Oca y afluentes * 568,54 3,4337 42,663 ES4120075 Riberas del RÃ ­o TirÃ ³n y afluentes * 456,78 3,0695 42,4075 ES4120089 Hoces del Alto Ebro y RudrÃ ³n * 46 275,62 3,7817 42,791 ES4120091 Sabinares del Arlanza * 37 689,55 3,443 41,9826 ES4120092 Sierra de la Demanda * 70 744,79 3,1876 42,1611 ES4120093 Humada-PeÃ ±a Amaya * 36 839,3 4,0545 42,641 ES4120094 Sierra de la Tesla-Valdivielso * 25 424,47 3,5326 42,8032 ES4120095 Montes de Miranda de Ebro y Ameyugo * 3 641,34 2,9723 42,6408 ES4130010 Sierra de los Ancares * 55 408,48 6,7167 42,8166 ES4130038 Sierra de la Encina de la Lastra 288,45 6,844 42,4977 ES4130065 Riberas del RÃ ­o Ã rbigo y afluentes * 1 269,65 5,7697 42,1005 ES4130076 Riberas del RÃ ­o Sil y afluentes * 361,1 6,9982 42,533 ES4130079 Riberas del RÃ ­o Esla y afluentes 1 946,67 5,6125 42,025 ES4130117 Montes Aquilanos y Sierra de Teleno * 31 788,78 6,4667 42,3695 ES4130137 Rebollares del Cea * 13 280,41 5,0994 42,6333 ES4130145 Lagunas de los Oteros * 4 118 5,3253 42,2668 ES4130149 OmaÃ ±a * 20 054,98 6,184 42,8134 ES4140011 Fuentes Carrionas y Fuente Cobre-MontaÃ ±a Palentina * 78 224,61 4,5759 42,937 ES4140026 Las Tuerces * 1 599,17 4,2416 42,7461 ES4140027 Covalagua * 2 381,81 4,1202 42,7707 ES4140053 Montes del Cerrato * 12 161,63 4,0958 41,8815 ES4140077 Riberas del RÃ ­o CarriÃ ³n y afluentes * 926,25 4,5577 42,186 ES4140080 Canal de Castilla 149,76 4,3067 42,4051 ES4140082 Riberas del RÃ ­o Pisuerga y afluentes 2 277,95 4,1198 42,3517 ES4140129 Montes Torozos y PÃ ¡ramos de Torquemada-Astudillo * 22 999,93 4,7973 41,7972 ES4140136 Laguna de La Nava * 1 016,99 4,7454 42,0637 ES4150032 El Rebollar * 49 669,94 6,6213 40,3549 ES4150064 Riberas de los RÃ ­os Huebra, Yeltes, Uces y afluentes * 5 244,55 6,4067 40,7877 ES4150085 Riberas del RÃ ­o Tormes y afluentes * 1 876,23 5,5262 40,7977 ES4150096 Arribes del Duero * 106 178,29 6,5353 41,1843 ES4150098 Campo de ArgaÃ ±Ã ¡n * 9 304,27 6,759 40,6092 ES4150100 Campo de Azaba * 36 158,61 6,7073 40,513 ES4150101 Candelario * 8 165,91 5,7625 40,3398 ES4150107 Las Batuecas-Sierra de Francia * 31 786,33 6,12 40,4775 ES4150108 Quilamas * 10 547,78 5,9905 40,563 ES4150121 Riberas del RÃ ­o AlagÃ ³n y afluentes * 1 840,05 5,949 40,5035 ES4150125 Riberas del RÃ ­o AgadÃ ³n * 111,64 6,4586 40,4971 ES4150126 Valle del Cuerpo de Hombre * 6 508,73 5,9037 40,3567 ES4150127 Riberas del RÃ ­o Ã gueda * 945,96 6,6592 40,7137 ES4160019 Sierra de AyllÃ ³n * 14 348,96 3,372 41,2719 ES4160043 Cueva de los MurciÃ ©lagos 1 4,0368 41,0835 ES4160058 Sabinares de Somosierra * 2 155,42 3,6651 41,1711 ES4160062 Lagunas de Coca y Olmedo * 1 225,94 4,5807 41,2002 ES4160063 Lagunas de Santa MarÃ ­a la Real de Nieva * 630,87 4,3984 41,0114 ES4160084 Riberas del RÃ ­o DuratÃ ³n * 310,12 3,6437 41,2556 ES4160104 Hoces del RÃ ­o Riaza * 5 180,84 3,5745 41,5289 ES4160106 Lagunas de Cantalejo * 10 769,5 4,0353 41,2609 ES4160109 Sierra de Guadarrama * 69 678,7 3,9513 40,96 ES4160111 Valles del Voltoya y el Zorita * 39 653,05 4,3725 40,8518 ES4160122 Sierra de Pradales * 1 333,46 3,8028 41,4497 ES4170029 Sabinares Sierra de Cabrejas * 32 670,86 2,8104 41,7546 ES4170054 Oncala-Valtajeros * 7 379,32 2,3162 41,9567 ES4170055 Cigudosa-San Felices * 6 752,28 2,0189 41,9134 ES4170056 Sabinares de Ciria-Borobia * 2 788,26 1,9492 41,6309 ES4170057 Sabinares del JalÃ ³n * 19 052,34 2,1781 41,132 ES4170083 Riberas del RÃ ­o Duero y afluentes * 6 266,22 3,8108 41,6718 ES4170116 Sierras de UrbiÃ ³n y Cebollera * 43 005,22 2,6347 41,9971 ES4170119 Sierra del Moncayo * 7 046,4 1,8535 41,7737 ES4170120 PÃ ¡ramo de Layna * 6 253,48 2,3681 41,1121 ES4170135 CaÃ ±Ã ³n del RÃ ­o Lobos * 12 212,77 3,1061 41,786 ES4170138 Quejigares y encinares de Sierra del Madero * 3 830,26 2,0891 41,7909 ES4170139 Quejigares de GÃ ³mara-NÃ ¡jima * 6 208,27 2,1717 41,5114 ES4170140 Robledales del BerrÃ ºn * 492,36 2,661 41,8672 ES4170141 Pinar de Losana * 800,53 3,0513 41,2863 ES4170142 Encinares de Tiermes * 1 149,08 3,1312 41,3716 ES4170143 Encinares de Sierra del Costanazo * 2 064,37 2,0833 41,5907 ES4170144 Riberas del RÃ ­o Cidacos y afluentes * 195,94 2,3205 42,108 ES4170148 Altos de Barahona * 43 988,31 2,7448 41,3185 ES4180017 Riberas de CastronuÃ ±o * 8 597,19 5,2079 41,444 ES4180069 Riberas del RÃ ­o Cea 876,85 5,1666 42,2412 ES4180070 Riberas del RÃ ­o Cega * 536,28 4,7145 41,4974 ES4180081 Riberas del RÃ ­o Adaja y afluentes 1 524,89 4,6304 41,3321 ES4180124 SalgÃ ¼eros de Aldeamayor * 1 181,57 4,6711 41,5257 ES4180130 El Carrascal * 5 420,42 4,3531 41,5895 ES4180147 Humedales de Los Arenales * 3 286,48 4,8591 41,2853 ES4190033 Sierra de la Culebra * 61 314,03 6,359 41,9196 ES4190060 Tejedelo * 136,08 6,7923 42,0204 ES4190061 Quejigares de la Tierra del Vino * 366,35 5,7318 41,294 ES4190067 Riberas del RÃ ­o Tera y afluentes * 2 276,8 5,7908 41,9594 ES4190074 Riberas del RÃ ­o Aliste y afluentes * 1 748,85 6,083 41,676 ES4190102 CaÃ ±ones del Duero * 13 514,16 5,9656 41,4525 ES4190105 Lago de Sanabria y alrededores * 32 508,74 6,8197 42,1491 ES4190110 Sierra de la Cabrera * 18 783,58 6,5624 42,2043 ES4190131 Riberas del RÃ ­o Tuela y afluentes * 497,62 6,8998 42,0333 ES4190132 Riberas del RÃ ­o Manzanas y afluentes * 422,98 6,4141 41,7049 ES4190133 Campo Alto de Aliste * 2 278,77 6,3667 41,8229 ES4190134 Lagunas de Tera y Vidriales * 2 291,45 5,9812 42,0158 ES4190146 Lagunas y pastizales salinos de VillafÃ ¡fila * 4 207,9 5,5927 41,8373 ES4210001 Hoces del rÃ ­o JÃ ºcar * 17 447 1,296389 39,205556 ES4210002 La Encantada, El Moral y Los Torreones 855 2,671944 39,131667 ES4210004 Lagunas saladas de PÃ ©trola y Salobrejo y complejo lagunar de Corral Rubio * 2 415,6 1,559444 38,843611 ES4210005 Laguna de Los Ojos de Villaverde * 339,74 2,368611 38,808611 ES4210006 Laguna del Arquillo * 522 2,3625 38,747222 ES4210008 Sierra de Alcaraz y Segura y caÃ ±ones del Segura y del Mundo * 174 881,13 2,246389 38,405833 ES4210010 Sierra de Abenuj * 1 044,66 1,730278 38,622222 ES4210011 Saladares de Cordovilla y AgramÃ ³n y laguna de Alboraj * 1 390 1,614167 38,545556 ES4210016 Sierra del Relumbrar y estribaciones de Alcaraz * 30 677,89 2,695833 38,573611 ES4210017 Lagunas de Ruidera * 34 452 2,825 38,936667 ES4220001 Navas de MalagÃ ³n * 466,14 3,911667 39,184167 ES4220002 Sierra de PicÃ ³n * 7 825,38 4,115833 39,060556 ES4220003 RÃ ­os de la cuenca media del Guadiana y laderas vertientes * 23 483,92 4,405 39,029722 ES4220005 Lagunas volcÃ ¡nicas del Campo de Calatrava * 1 862,28 3,840833 38,805278 ES4220007 RÃ ­os Quejigal, Valdeazogues y Alcudia 1 214,53 4,54 38,739167 ES4220013 Sierra de Los Canalizos * 24 564,21 4,618056 38,873889 ES4220015 Sierras de AlmadÃ ©n - ChillÃ ³n - Guadalmez * 6 612,07 4,886667 38,743611 ES4220017 Alcornocal de Zumajo * 3 180,53 4,837222 39,114444 ES4220018 TÃ ºneles de OjailÃ ©n 77,16 3,874167 38,585556 ES4220019 Bonales de la comarca de Los Montes del Guadiana * 285,53 4,575278 39,114722 ES4220020 Lagunas de Alcoba y Horcajo de Los Montes * 20,01 4,458333 39,283333 ES4230001 Rentos de Orchova y vertientes del Turia * 4 765,48 1,194167 39,966389 ES4230002 Sierras de Talayuelas y Aliaguilla * 7 763 1,288611 39,800278 ES4230005 Sabinares de Campillos - Sierra y Valdemorillo de la Sierra * 13 654 1,712778 40,061111 ES4230006 Hoces de AlarcÃ ³n * 2 778,52 2,076389 39,529167 ES4230008 Complejo lagunar de Arcas * 275,03 2,138889 39,996111 ES4230009 Cueva de La JudÃ ­a 196,62 2,145833 39,725278 ES4230010 Cueva de Los Morciguillos * 45,96 2,151111 39,928611 ES4230012 Estepas yesosas de La Alcarria conquense * 11 481,79 2,664444 40,218889 ES4230013 Hoces del Cabriel, GuadazaÃ ³n y ojos de Moya * 63 296,2 1,638611 39,965278 ES4230014 SerranÃ ­a de Cuenca * 185 318 1,954444 40,292222 ES4230015 Sierra del SanterÃ ³n * 2 609 1,405833 40,046111 ES4230016 RÃ ­o JÃ ºcar sobre AlarcÃ ³n * 699,77 1,523333 39,943611 ES4240003 Riberas del Henares * 1 249,77 3,090278 40,838056 ES4240004 RaÃ ±as de Matarrubia, Villaseca y Casas de Uceda 1 315,86 3,339722 40,858889 ES4240005 Lagunas de Puebla de BeleÃ ±a * 210,07 3,252778 40,890556 ES4240007 Sierra de Pela * 11 972,28 3,113611 41,262222 ES4240008 Cerros volcÃ ¡nicos de CaÃ ±amares 707 2,949444 41,206111 ES4240009 Valle del rÃ ­o CaÃ ±amares * 1 827,39 2,942778 41,035833 ES4240012 Rebollar de Navalpotro * 1 059,83 2,587778 40,945 ES4240013 Cueva de La Canaleja 163 2,463889 40,907222 ES4240014 Quejigares de Barriopedro y Brihuega * 4 382 2,790833 40,785556 ES4240015 Valle del TajuÃ ±a en Torrecuadrada * 2 825 2,536111 40,880833 ES4240016 Alto Tajo * 140 068 2,075278 40,680833 ES4240017 Parameras de MaranchÃ ³n, hoz del Mesa y Aragoncillo * 49 442 2,140556 41,039167 ES4240018 Sierra de Altomira * 29 493 2,828889 40,296667 ES4240019 Laderas yesosas de Tendilla * 259 2,986389 40,540833 ES4240020 Montes de Picaza * 15 103 1,831111 40,700833 ES4240021 Riberas de Valfermoso de TajuÃ ±a y Brihuega 107 2,955278 40,635556 ES4240022 Sabinares rastreros de Alustante - Tordesilos * 7 376 1,606111 40,610556 ES4240023 Lagunas y parameras del SeÃ ±orÃ ­o de Molina * 6 163,8 1,786667 41,013333 ES4240024 Sierra de Caldereros * 2 368,04 1,728056 40,853611 ES4250001 Sierra de San Vicente y valles del TiÃ ©tar y Alberche * 117 539,01 4,896111 40,110278 ES4250003 Barrancas de Talavera 1 182,72 4,078056 39,943889 ES4250005 Montes de Toledo * 218 003,17 4,237778 39,458056 ES4250006 RincÃ ³n del Torozo 202,07 5,042222 39,481667 ES4250008 Estepas salinas de Toledo * 679 3,617222 39,845833 ES4250009 Yesares del valle del Tajo * 28 033 3,273611 40,016389 ES4250010 Humedales de La Mancha * 14 492,77 3,277778 39,503611 ES4250011 Complejo lagunar de La Jara * 768,7 4,446944 39,705278 ES4250012 Mina de la nava de Ricomalillo 1,19 4,953889 39,661667 ES4250013 Rios de la margen izquierda del Tajo y berrocales del Tajo * 13 472,79 4,846389 39,752778 ES4250014 Sotos del rÃ ­o Alberche * 751,4 4,493611 40,085278 ES4310003 Complejo Lagunar de la Albuera * 1 924,17 6,7633 38,6969 ES4310004 Dehesas de Jerez * 47 537,38 7,033889 38,369167 ES4310008 Estena * 7 866,06 4,777222 39,365833 ES4310009 Puerto PeÃ ±a - los Golondrinos * 35 322,91 5,0622 39,2333 ES4310010 La Serena * 148 159,26 5,388056 38,873889 ES4310015 RÃ ­o Alcarrache * 1 336,95 6,913333 38,469167 ES4310017 RÃ ­o AljucÃ ©n Bajo * 426,27 6,376944 39,002222 ES4310019 RÃ ­o Ardila Alto * 1 047,83 6,460833 38,206667 ES4310020 RÃ ­o Ardila Bajo * 964,82 6,867222 38,239722 ES4310022 RÃ ­o Gevora Alto * 2 826,35 7,131667 39,249722 ES4310023 RÃ ­o Guadalemar * 373,22 4,921389 39,086667 ES4310024 RÃ ­o Guadamez * 2 236,8 5,870278 38,682778 ES4310026 RÃ ­o Guadiana Alto - Zujar * 3 080,88 5,943611 38,958333 ES4310027 RÃ ­o Guadiana Internacional * 654,84 7,0972 38,8136 ES4310028 RÃ ­o Matachel * 1 440,85 5,897222 38,424444 ES4310032 Rivera de los Limonetes - Nogales * 389,69 6,7803 38,7056 ES4310036 Sierra de Escorial 663,3 5,105278 39,106944 ES4310040 Sierra de Moraleja 1 913,41 5,0078 38,7778 ES4310042 Sierra de Siruela * 6 677,91 5,0208 38,9278 ES4310043 Sierra de Villares - Balbueno * 500,91 5,005833 39,073889 ES4310045 ValdecigÃ ¼eÃ ±as * 3 734,88 5,948056 38,0525 ES4310048 Corredor del Lacara 648,7 6,399167 39,0675 ES4310049 Cueva del Valle de Santa Ana 3,14 6,7925 38,365833 ES4310050 Cuevas de Alconera 3,14 6,481667 38,406944 ES4310055 Refugio de Sierra Pascuala 3,14 6,543333 38,4575 ES4310059 RÃ ­o Gevora Bajo * 374,68 6,939167 38,966944 ES4310060 Corredores de Siruela * 2 709,08 4,944444 38,8875 ES4310061 Laguna temporal de Murtales * 29,93 6,603611 39,068889 ES4310062 Laguna temporal de Tres Arroyos * 7,77 6,907778 38,845556 ES4310063 RÃ ­o Bembezar * 1 102,35 5,624167 38,220556 ES4310064 RÃ ­o Ortiga * 1 080,46 31,12 5,705278 38,701111 ES4310065 RÃ ­o Palomillas * 463,42 6,102778 38,676389 ES4310066 Sierra de Maria Andres * 4 008,89 6,663611 38,531389 ES4310067 Sierras de Alor y Monte Longo * 6 683,26 7,051389 38,556944 ES4310068 Sierras de Bienvenida y la Capitana * 480,58 6,151944 38,270278 ES4310069 Cueva del Agua 3,13 6,49 38,021667 ES4310070 Mina las Marias 3,12 7,196944 38,494167 ES4310071 Mina los Castillejos 3,14 6,5 38,460833 ES4310072 Mina Mariquita 3,14 6,185833 38,3575 ES4310073 Mina los Novilleros 3,12 7,238889 38,58 ES4310074 Arroyos Cabriles y FriegamuÃ ±oz 121,5 7,2192 38,4744 ES4310075 Rivera de Taliga 120,82 7,2339 38,6069 ES4320001 Canchos de Ramiro * 7 040,96 6,753056 39,924167 ES4320002 Cedillo y RÃ ­o Tajo Internacional * 22 697,91 7,236111 39,605556 ES4320005 Dehesas del Ruecas y Cubilar * 7 442,74 5,5069 39,2 ES4320011 Las Hurdes * 26 269,09 6,2597 40,3969 ES4320013 Granadilla * 24 211,2 6,061667 40,275556 ES4320016 RÃ ­o Aljucen Alto 527,89 6,189722 39,147778 ES4320018 RÃ ­o Almonte * 9 409,48 5,9764 39,5433 ES4320021 RÃ ­o Erjas * 1 457,19 6,9183 40,0267 ES4320029 RÃ ­o Ruecas Alto * 878,36 5,391389 39,375278 ES4320030 RÃ ­o Salor * 391,15 6,674722 39,443333 ES4320031 RÃ ­o Tietar * 4 321,03 5,6783 40,0339 ES4320033 Rivera de los Molinos y la Torre * 520,52 6,968889 39,481389 ES4320035 Sierra de Cabezas de Aguila * 5 315,22 5,553333 39,396667 ES4320037 Sierra de Gata * 17 510,89 6,645556 40,273333 ES4320038 Sierra de Gredos y Valle del Jerte * 69 528,61 5,7211 40,1928 ES4320039 Sierra de las Villuercas y Valle del Guadarranque * 77 495,83 5,3206 39,5567 ES4320046 Regato Guadalto 261,73 6,861667 39,441667 ES4320047 Sierras de Risco Viejo * 11 951,6 6,3222 40,2403 ES4320051 Mina de la Aurora 3,14 6,698056 40,147778 ES4320052 Mina de la Rivera de Acebo * 4,88 6,6819 40,1697 ES4320057 Refugio del Alto de San Blas 4,9 5,519167 39,338056 ES4320060 Arroyos Barbaon y Calzones * 2 055,7 6,069167 39,941944 ES4320061 Arroyos Patana y Regueros * 1 039,65 6,5619 40,0525 ES4320062 CaÃ ±ada del Venero * 2 295,02 5,428889 39,931111 ES4320063 Embalse Arce de Abajo * 54,03 6,686667 39,591667 ES4320064 Embalse de Lancho * 163,71 6,510556 39,4775 ES4320065 Embalse de Petit I * 154,63 6,560833 39,54 ES4320066 Laguna temporal de Corrales * 5,94 6,629167 39,878056 ES4320067 Laguna temporal de Valdehornos * 4,24 6,602222 40,181944 ES4320068 MÃ ¡rgenes de ValdecaÃ ±as * 132,8 5,3647 39,8261 ES4320069 RÃ ­o Esperaban * 777,2 6,2944 40,3311 ES4320070 RÃ ­o Guadalupejo * 547,93 5,265833 39,427778 ES4320071 RÃ ­os Alagon y Jerte * 3 131,7 6,1833 40,0794 ES4320072 RÃ ­os Arrago y Tralgas * 827,01 6,485 40,2292 ES4320073 Rivera de Aurela * 1 068,57 7,285833 39,601111 ES4320074 Rivera de Membrio * 638,82 7,052222 39,548611 ES4320075 Riveras de Carbajo y Calatrucha 1 065,96 7,149167 39,629722 ES4320076 Riveras de Gata y Acebo * 1 199,2 6,6553 40,16 ES4320077 MonfragÃ ¼e * 114 818,53 5,963056 39,796389 ES4320078 Monasterio de Yuste 13,81 5,736111 40,114722 ES4320079 Mina la Paloma 3,75 6,85 39,840556 ES4320080 Tunel de CaÃ ±amero * 6,27 5,405278 39,36 ES5110001 MassÃ ­s del Montseny * 29 033,69 2,3458 41,7757 ES5110004 Serra de CatllarÃ s * 6 130,45 1,9444 42,2025 ES5110005 Sistema Transversal catalÃ * 28 554,04 2,3379 42,1304 ES5110007 Riu i Estanys de Tordera * 338,33 28 2,7108 41,7048 ES5110008 Gallifa-Cingles de BertÃ ­ * 7 206,46 2,2167 41,7155 ES5110009 Riera de MerlÃ ¨s * 3 013,2 1,9847 41,9722 ES5110010 Sant LlorenÃ § del Munt i l'Obac * 16 084,57 1,973 41,6659 ES5110011 Serres del Litoral Septentrional * 22 161,89 2,6364 41,664 ES5110012 Montserrat-Roques Blanques-riu Llobregat * 7 263,19 1,8423 41,5876 ES5110013 Serres del Litoral central * 25 051,47 1,8967 41,2944 ES5110014 Serra de Castelltallat * 4 961,4 1,6686 41,8072 ES5110015 Sistema Prelitoral Central * 19 649,18 1,4156 41,4514 ES5110016 Riera de Sorreigs * 286,6 2,1769 42,0075 ES5110017 Costes del Maresme 2 906,4 2,4878 41,5281 ES5110018 Valls de l'Anoia * 4 097,5 1,7061 41,4951 ES5110019 CarbassÃ ­ * 242,79 1,4336 41,6181 ES5110020 Costes del Garraf * 26 472,92 1,857 41,198 ES5110021 Riera de la Goda * 38,01 1,4588 41,5627 ES5110022 CapÃ §aleres del Foix * 2 176,7 1,5864 41,4406 ES5110023 Riera de Clariana * 463,3 1,49 41,6056 ES5110024 Serra de Collserola * 8 170,65 2,0476 41,4141 ES5110025 Riu Congost * 356,73 30 2,2403 41,5455 ES5120001 Alta Garrotxa - MassÃ ­s de les Salines * 38 181,29 2,5956 42,3065 ES5120004 Zona VolcÃ nica de la Garrotxa * 15 276,41 2,4839 42,0911 ES5120005 Riu Llobregat d'EmpordÃ * 338,37 25 2,9473 42,3317 ES5120007 Cap de Creus * 13 834,12 3,2296 42,3036 ES5120008 Estany de Banyoles * 1 064 2,7422 42,1264 ES5120009 Basses de l'Albera * 759,52 2,9248 42,4001 ES5120010 Les Gavarres * 28 694,9 2,97 41,9242 ES5120011 Riberes del Baix Ter * 1 217,89 74 2,8533 42,0161 ES5120012 Les Guilleries * 12 404,04 2,4983 41,9364 ES5120013 MassÃ ­s de les Cadiretes * 9 196,96 2,9303 41,768 ES5120014 L'Albera * 16 314,01 3,0329 42,4159 ES5120015 Litoral del Baix EmpordÃ * 3 390,08 3,1689 41,8645 ES5120016 El MontgrÃ ­- Les Medes - El Baix Ter * 6 463,68 3,1696 42,082 ES5120017 Estany de Sils-Ribera de Santa Coloma * 452,23 23 2,7338 41,7957 ES5120018 Muntanyes de Rocacorba-Puig de la Banya del Boc * 3 426,1 2,6931 42,0656 ES5120019 Riberes de l'Alt Ter * 409,83 41 2,294 42,2324 ES5120020 Riu LlÃ ©mena * 193,99 32 2,6057 42,0705 ES5120021 Riu FluviÃ * 1 258,62 96 2,9369 42,1545 ES5120023 Rieres de XuclÃ i Riudelleques * 51,29 2,8021 42,0238 ES5120025 Garriga d'EmpordÃ * 547,7 2,9111 42,2686 ES5120027 Rasos de Tubau 644,53 2,0472 42,2239 ES5120029 Riu Brugent * 68,38 2,5723 42,0376 ES5130001 Els Bessons * 424,85 0,8478 41,4678 ES5130003 Alt Pallars * 77 183,2 1,034 42,7159 ES5130007 Riberes de l'Alt Segre * 216,62 23 1,8499 42,3915 ES5130008 Serra d'AubenÃ § i Roc de Cogul * 6 779,1 1,2758 42,0847 ES5130009 Serra de Turp i Mora Condal-Valldan * 3 709,28 1,3536 42,1178 ES5130010 Serra de Boumort-Collegats * 18 414,83 1,1003 42,2367 ES5130012 Vall Alta de Serradell-Serra de Sant GervÃ s * 12 920,99 0,8124 42,2305 ES5130013 Aiguabarreig Segre-Cinca * 761 37 0,4153 41,4644 ES5130014 Aiguabarreig Segre-Noguera Pallaresa * 10 101,1 0,8439 41,9294 ES5130015 Serres del Montsec, Sant Mamet i Mitjana * 32 423,71 0,8722 42,0303 ES5130016 Valls del SiÃ ³-LlobregÃ ³s * 26 581,43 1,1978 41,8172 ES5130017 Basses de Sucs i AlcarrÃ s 21,19 0,4841 41,6447 ES5130018 Estany d'Ivars- Vilasana * 156,6 0,9497 41,6836 ES5130019 Estany de MontcortÃ ¨s * 45,01 0,9947 42,3319 ES5130020 Aiguabarreig Segre-Noguera RibagorÃ §ana * 339,08 19 0,7153 41,6818 ES5130021 Secans de la Noguera * 8 928,23 0,7047 41,8236 ES5130024 La Faiada de MalpÃ s i Cambatiri 1 280,7 0,7739 42,3817 ES5130025 Bellmunt-Almenara * 3 466,98 0,9528 41,7811 ES5130026 Serra de Prada-CastellÃ s * 3 735,9 1,3044 42,2711 ES5130027 Obagues de la riera de Madrona * 3 583,78 1,385 41,9706 ES5130028 Ribera Salada * 5 520,4 1,4325 42,0419 ES5130029 Serres de Queralt i Els Tossals-Aigua d'Ora * 8 682,94 1,67 42,0592 ES5130030 Estanys de Basturs * 36,98 1,0189 42,1453 ES5130032 Vessants de la Noguera RibagorÃ §ana * 6 527,05 0,6394 41,8826 ES5130035 Plans de la Unilla * 977,09 0,5514 41,7665 ES5130036 Plans de SiÃ ³ * 5 229,69 1,1269 41,7217 ES5130037 Secans de Belianes-Preixana 1 926,9 1,0128 41,5928 ES5130038 Secans del SegriÃ i Utxesa * 3 798,38 0,4653 41,4439 ES5130039 Vall de Vinaixa * 3 024,2 0,9944 41,4356 ES5130040 Secans de Mas de Melons-AlfÃ ©s * 6 420,19 0,6903 41,5228 ES5140001 Litoral meridional tarragonÃ ­ * 4 904,25 0,8256 40,8868 ES5140002 Serra de Godall * 1 782,45 0,4611 40,6327 ES5140003 Ribera de l'Algars * 2 128,34 0,2291 41,1172 ES5140004 SÃ ¨quia Major * 54,64 1,1882 41,0887 ES5140005 Serra de MontsiÃ * 5 296,43 0,5289 40,6192 ES5140006 Serres de CardÃ ³- El Boix * 16 144 0,5819 40,9081 ES5140007 Costes del TarragonÃ ¨s * 1 111,6 1,3851 41,1267 ES5140008 Muntanyes de Prades * 30 726,4 1,0333 41,305 ES5140009 Tivissa-VandellÃ ²s-Llaberia * 24 532,4 0,8058 41,0367 ES5140010 Riberes i Illes de l'Ebre * 487,33 0,5237 41,2364 ES5140011 Sistema Prelitoral meridional * 51 685,31 0,3856 40,8053 ES5140012 Tossals d'Almatret i Riba Roja * 7 473,59 0,3977 41,2247 ES5140014 MassÃ ­s de Bonastre * 2 680,6 1,4736 41,2242 ES5140015 Riu Siurana i planes del Priorat * 2 879,2 0,8064 41,1825 ES5140016 Tossal de Montagut 1 290,16 0,7136 40,9211 ES5140017 Serra de Montsant-Pas de l'Ase * 19 531,5 0,7547 41,2417 ES5140018 El Montmell-Marmellar * 9 333,3 1,5056 41,3375 ES5140019 Riu GaiÃ 2 990,23 1,3478 41,2261 ES5140020 Grapissar de la Masia Blanca * 445,08 1,5114 41,1692 ES5140021 Obagues del riu Corb * 2 270,13 1,2458 41,5381 ES5140022 Barranc de Santes Creus 48,86 0,7551 40,8828 ES5140023 Secans del MontsiÃ * 2 116,24 0,35 40,6331 ES5211007 MontgÃ ³ * 3 009,32 0,133056 38,811667 ES5211009 Penyal d'Ifac * 83,2054 0,0764 38,6348 ES5212004 Riu Gorgos 777,36 0,062222 38,755833 ES5212005 L'Almadrava * 2 239,127 0,0629 38,8771 ES5212006 Laguna de Salinas * 282,3 0,890556 38,505 ES5212007 Salero y Cabecicos de Villena * 717,76 0,915556 38,635833 ES5212008 MaigmÃ ³ i Serres de la Foia de Castalla * 13 823,01 0,721111 38,556667 ES5212009 Algepsars de Finestrat * 102,65 0,2256 38,5683 ES5212010 Arenal de Petrer 1,02 0,778333 38,511944 ES5212011 Rambla de las Estacas 0,2 0,726111 37,930833 ES5212012 Sierra de Escalona y Dehesa de Campoamor * 4 712,02 0,8325 37,935278 ES5213018 Penya-segats de la Marina * 943,0804 0,1822 38,7308 ES5213019 Aitana, Serrella i Puigcampana * 17 605,85 0,219444 38,652778 ES5213020 Serres del Ferrer i BÃ ¨rnia * 3 449,6 0,0569 38,6781 ES5213021 Serra Gelada i Litoral de la Marina Baixa * 5 552,87 0,09 38,535 ES5213022 Serra de Crevillent * 5 083,46 0,879167 38,265833 ES5213023 Sierra de Callosa de Segura * 663,533 0,9039 38,1278 ES5213024 Illa de Tabarca * 43,484 0,4747 38,1648 ES5213025 Dunes de Guardamar * 726,24 0,647778 38,097778 ES5213026 Sierra de Orihuela * 1 677,31 0,980833 38,097222 ES5213032 Cap de les Hortes 1,0008 0,4206 38,3534 ES5213033 Litoral de Cabo Roig 7,1531 0,7359 37,9104 ES5213039 Sierra de Salinas * 7 734,78 0,958889 38,514167 ES5213042 Valls de la Marina * 16 061,26 0,188611 38,800556 ES5213054 Els Alforins * 10 115,65 0,8 38,797222 ES5214001 Cueva del Perro-Cox 1 0,8986 38,1387 ES5214002 Tunel de Canals 1 0,577 38,9283 ES5214003 Cova dels Mosseguellos-Vallada 1 0,7372 38,9039 ES5214004 Cova Juliana 1 0,4644 38,6774 ES5221002 Desert de les Palmes 3 070,77 0,0431 40,0758 ES5222001 Serra d'EspadÃ 31 023,51 0,3847 39,9297 ES5222002 Marjal de PenÃ ­scola * 105 0,4022 40,3714 ES5222004 Curs alt del riu Millars * 10 015,14 0,586667 40,066389 ES5222005 Marjal de Nules * 644,3489 0,1089 39,8358 ES5222006 Platja de Moncofa 1 0,147778 39,777222 ES5222007 Alguers de Borriana-Nules-Moncofa * 4 081,907 0,1185 39,7877 ES5223002 L'Alt Maestrat * 43 612,7 0,165 40,4219 ES5223004 Penyagolosa * 31 921,4 0,39 40,2397 ES5223005 Alt PalÃ ncia * 26 267,23 0,7208 39,9308 ES5223007 Marjal d'Almenara * 1 496,98 0,196667 39,738889 ES5223029 Riu Bergantes * 4 454 0,175833 40,703056 ES5223036 Serra d'Irta * 9 797,52 0,3225 40,325278 ES5223037 Litoral de BenicÃ ssim * 8,2173 0,1032 40,0573 ES5223053 Forat d'en FerrÃ s-Orpesa 1 0,1041 40,0876 ES5223055 Serra d'en GalcerÃ n 11 319,97 0,0001 40,3019 ES5224001 Cova Obscura-Atzeneta del Maestrat 1 0,2152 40,1997 ES5232002 Serra Calderona * 17 781,51 0,4411 39,7372 ES5232003 Curs mitjÃ del riu PalÃ ncia 3 664,16 0,471667 39,853056 ES5232004 Rius del RacÃ ³ d'AdemÃ ºs * 1 410,29 1,266944 40,075556 ES5232005 Lavajos de Sinarcas * 24,7878 1,2398 39,7564 ES5232006 Alto TÃ ºria * 14 449,34 1,145 39,8078 ES5232007 Riu XÃ ºquer 370,53 0,642778 39,117778 ES5232008 Curs mitjÃ del riu Albaida 863,94 0,466389 38,928889 ES5232009 Serra del Castell de XÃ tiva 3,29 0,5192 38,9853 ES5232010 Cap de Cullera 0,21 0,216389 39,188056 ES5233001 TinenÃ §a de BenifassÃ , Turmell i Vallivana * 49 597,86 0,105 40,6219 ES5233006 Puebla de San Miguel * 8 853,13 1,165 40,058889 ES5233008 Sabinar de Alpuente 9 195,97 0,9372 39,9347 ES5233009 Sierra del Negrete * 21 934,19 1,0275 39,5972 ES5233010 Hoces del Cabriel * 13 224,18 1,4672 39,4172 ES5233011 Sierras de MartÃ ©s y el Ave * 35 242,05 0,8553 39,3025 ES5233012 Valle de Ayora y Sierra del BoquerÃ ³n * 16 825,15 1,1222 39,1842 ES5233013 Serra de Corbera * 4 819,84 0,326389 39,111389 ES5233015 Serres del MontdÃ ºver i Marxuquera * 7 582 0,306389 39,001389 ES5233030 Marjal de la Safor * 1 244,86 0,1983 39,0336 ES5233034 Sierra del MugrÃ ³n * 1 749 1,1275 38,948333 ES5233035 Arroyo Cerezo * 5 402,66 1,381111 40,075833 ES5233038 Dunes de la Safor 68,64 0,136667 38,970556 ES5233040 Muela de Cortes y el Caroche * 61 519,48 0,8781 39,0639 ES5233041 Serra de la Safor * 3 514,55 0,271667 38,870278 ES5233044 Sierra de Malacara * 15 066,37 0,9533 39,4142 ES5233045 Serra d'Enguera * 17 323,77 0,8372 38,8978 ES5233047 Ullals del riu Verd * 27,94 0,531944 39,146944 ES5233048 Sima de les Graelles-Tous 1 0,667 39,1138 ES5233049 Cova de les Rates Penades (RÃ ²tova) 1 0,2744 38,9327 ES5233050 Cova de la Moneda-Cotes * 1 0,6128 39,0575 ES5233051 Cova de les Meravelles de Llombai 1 0,5851 39,3131 ES5234001 Cova del Sardiner-Sagunt 1 0,2732 39,7102 ES5234002 Cueva Negra-Ayora 1 1,2089 39,074 ES5234003 Tunel del CarcalÃ ­n-BuÃ ±ol 1 0,8066 39,4156 ES5234004 Cueva del Barranco Hondo-Cheste 1 0,7244 39,5237 ES5234005 Sima de l'Ãguila-Picassent 1 0,5232 39,328 ES5234006 Cova de les Meravelles d'Alzira 1 0,4248 39,1248 ES5234007 Cova Xurra-Gandia 1 0,2149 38,9742 ES5310005 Badies de PollenÃ §a i AlcÃ ºdia * 30 752,57 3,2146 39,8504 ES5310008 Es GalatzÃ ³ - s'Esclop * 1 423,26 2,4896 39,6359 ES5310009 Es Teix * 954,97 2,6526 39,7283 ES5310010 Comuna de Bunyola 787,4 2,7285 39,708 ES5310015 Puig de Sant MartÃ ­ * 225,86 3,0967 39,8337 ES5310023 Illots de Ponent d'Eivissa * 2 536,95 1,1931 38,9732 ES5310024 La Mola * 2 181,23 1,5564 38,6568 ES5310025 Cap de Barbaria * 2 476,56 1,3925 38,6534 ES5310026 Fita des Ram 287,38 2,5546 39,6479 ES5310027 Cimals de la Serra * 7 252,38 2,834 39,7756 ES5310028 Es Binis * 27,9 2,7874 39,8323 ES5310029 Na Borges * 3 994,18 3,2008 39,6377 ES5310030 Costa de Llevant * 1 836,25 3,2482 39,3773 ES5310031 Porroig 113,38 1,3033 38,8775 ES5310032 Cap Llentrisca - Sa Talaia * 3 090,68 1,2501 38,8938 ES5310033 Xarraca * 771,34 1,4734 39,0951 ES5310034 Serra Grossa * 1 175,56 1,3735 38,9231 ES5310035 Ãrea marina del Nord de Menorca * 5 111,67 4,0411 40,0766 ES5310036 Ãrea marina del Sud de Ciutadella * 2 234,43 3,9599 39,9243 ES5310037 Basses de la marina de Llucmajor * 49,5 2,8416 39,3984 ES5310038 Cova des Bufador des Solleric 1 2,7986 39,7517 ES5310039 Cova de sa Bassa Blanca 1 3,1816 39,8445 ES5310040 Cova de les Maravelles 1 2,7839 39,7523 ES5310041 Cova de Canet 1 2,6274 39,6548 ES5310042 Avenc d'en Corbera 1 2,6308 39,6481 ES5310043 Cova dels Ases 1 3,2732 39,4335 ES5310044 Cova des Coll 1 3,2646 39,4291 ES5310045 Cova d'en Passol 1 3,2479 39,3927 ES5310046 Cova de ses Rates Pinyades 1 2,9658 39,7289 ES5310047 Cova des Corral des Porcs 1 2,8622 39,7236 ES5310048 Cova de sa Guitarreta 1 2,9187 39,4086 ES5310049 Cova des Pas de Vallgornera 1 2,8742 39,368 ES5310050 Cova d'en BessÃ ³ 1 3,3174 39,5258 ES5310051 Cova de can Bordils 1 3,3528 39,559 ES5310052 Cova des Diners 1 3,3302 39,5787 ES5310053 Cova del Dimoni 1 3,3497 39,5451 ES5310054 Cova de sa Gleda 1 3,2768 39,4996 ES5310055 Cova des Pirata 1 3,2995 39,5073 ES5310056 Cova des Pont 1 3,298 39,5092 ES5310057 Cova de cal Pesso 1 3,0764 39,9167 ES5310058 Cova de can Sion 1 2,9965 39,8377 ES5310059 Cova de Llenaire 1 3,0626 39,8873 ES5310060 Cova Morella 1 2,985 39,8455 ES5310061 Cova Nova de Son LluÃ ­s 1 2,9665 39,4821 ES5310062 Es Bufador de Son Berenguer 1 2,7672 39,6832 ES5310063 Cova de can Millo o de Coa Negrina 1 2,7507 39,7064 ES5310064 Avenc de Son Pou 1 2,7547 39,7146 ES5310065 Cova des Drac de cala SantanyÃ ­ 1 3,1485 39,3313 ES5310066 Cova des Rafal des Porcs 1 3,0859 39,3276 ES5310067 Cova dels Estudiants 1 2,7132 39,7591 ES5310068 Cap Negre * 732,62 3,824 39,9499 ES5310069 Cala d'Algairens * 141,83 3,9124 40,0548 ES5310070 Punta Redona - Arenal d'en Castell * 1 004,59 4,184 40,0403 ES5310071 Cala en Brut * 40,1 4,2161 40,0059 ES5310072 Caleta de BinillautÃ ­ * 160,92 4,2875 39,9316 ES5310073 Ãrea marina Punta Prima - Illa de l'Aire * 1 353,49 4,291 39,7959 ES5310074 De cala Llucalari a Cales Coves * 1 058,4 4,1059 39,871 ES5310075 Arenal de Son Saura * 346,4 3,8657 39,9188 ES5310076 Serral d'en Salat 104,86 2,3563 39,5919 ES5310077 Es RajolÃ ­ * 110,22 2,3809 39,6181 ES5310078 De Cala de Ses Ortigues a cala Estellencs * 876,06 2,4527 39,641 ES5310079 Puig de na BauÃ §Ã * 1 612,71 2,5206 39,5938 ES5310080 Puigpunyent 566,47 2,5543 39,6203 ES5310081 Port des Canonge * 615,93 2,5421 39,6938 ES5310082 S'Estaca - Punta de DeiÃ * 1 002,18 2,6072 39,74 ES5310083 Es Boixos * 656,58 2,6865 39,7496 ES5310084 Torre Picada 122,78 2,7118 39,8123 ES5310085 Moncaire * 248,73 2,7615 39,8115 ES5310086 MonnÃ ber 10,35 2,7672 39,7995 ES5310087 BÃ litx 331,24 2,7737 39,8359 ES5310088 Gorg Blau 165,23 2,8291 39,8087 ES5310089 Biniarroi 536,26 2,838 39,7689 ES5310090 Puig d'AlarÃ ³ - Puig de s'Alcadena * 385,26 2,8079 39,7457 ES5310091 Mossa 430,28 2,896 39,8492 ES5310092 Muntanyes de PollenÃ §a * 2 967,71 2,9774 39,8427 ES5310093 Formentor 255,75 3,1493 39,9365 ES5310094 Cala Figuera * 65,95 3,184 39,9564 ES5310095 Can Picafort * 45,26 3,1809 39,7555 ES5310096 Punta de n'Amer * 526,54 3,4021 39,5812 ES5310097 Ãrea marina Costa de Llevant * 1 998,93 3,3177 39,485 ES5310098 Cales de Manacor * 587,88 3,2916 39,4817 ES5310099 Portocolom * 75,71 3,2665 39,4221 ES5310100 Punta des Ras 13,09 3,2536 39,3954 ES5310101 Randa 1 175,79 2,9449 39,5335 ES5310102 Xorrigo 886,06 2,8224 39,591 ES5310103 Ãrea marina Cap de cala Figuera * 128,58 2,5286 39,4669 ES5310104 Costa de l'Oest d'Eivissa * 1 272,71 1,2247 38,8753 ES5310105 Es Amunts d'Eivissa * 1 463,8 1,3657 39,0531 ES5310106 Ãrea marina de ses Margalides * 98,82 1,32 39,0504 ES5310107 Ãrea marina de Tagomago * 745,29 1,6273 39,0253 ES5310108 Ã rea marina del cap Martinet * 553,052 1,5107 38,9327 ES5310109 Ãrea marina de cala Saona * 442,15 1,3799 38,7061 ES5310110 Ãrea marina Platja de Tramuntana * 1 407,64 1,5062 38,6985 ES5310111 Ãrea marina Platja de Migjorn * 2 010,49 1,5147 38,657 ES5310112 Nord de Sant Joan * 1 928,04 1,5614 39,0896 ES5310113 La Vall * 3 119,16 3,9386 40,0351 ES5310114 Binigafull * 2,7 3,8927 40,0313 ES5310115 Es Molinet * 9 4,1787 40,005 ES5310116 Biniatrum * 1,1 4,004 39,9873 ES5310117 Ses Pallisses * 2,5 3,9978 39,999 ES5310118 Torre Llafuda * 96,5 3,9272 39,9949 ES5310119 Penyes d'Egipte * 44,3 4,2005 39,9527 ES5310120 Es Clot des Guix * 89 4,1855 39,9642 ES5310121 BinigurdÃ ³ * 15 4,1109 40,0039 ES5310122 Mal Lloc * 16,2 3,9456 39,9988 ES5310123 Bassa de Formentera * 5,6 1,4459 38,6978 ES5310124 Bassa de Sant Francesc * 0,4 1,4398 38,7066 ES5310125 Albufera de Mallorca * 2 135,12 3,0946 39,7902 ES5310126 Puig Malet i Santa Eularieta * 35,88 4,1139 39,1147 ES5310127 Costa Brava de Tramuntana * 8 380,23 2,9958 39,9104 ES5310128 Cap Enderrocat i cap Blanc * 7 079,88 2,8041 39,3765 ES6110001 Albufera de Adra * 131,41 2,9521 36,753 ES6110002 Karst en Yesos de Sorbas * 2 317,78 2,0721 37,0837 ES6110003 Sierra Maria - Los VÃ ©lez * 22 589,39 2,141 37,6754 ES6110004 Sierra del Oso * 12 175,6 2,1013 37,843 ES6110005 Sierra de Cabrera-BÃ ©dar * 33 705,83 2,0197 37,102 ES6110006 Ramblas de GÃ ©rgal, Tabernas y Sur de Sierra Alhamilla * 22 853,07 2,4658 36,9764 ES6110007 La Serreta de Cabo de Gata * 597,15 2,1415 36,8796 ES6110008 Sierras de GÃ ¡dor y Ã nix * 50 343,76 2,7041 36,8736 ES6110009 Fondos Marinos de Punta Entinas-Sabinar * 3 959,154 2,7007 36,6782 ES6110010 Fondos Marinos Levante Almeriense * 10 692,224 1,7751 37,2173 ES6110011 Sierra del Alto de Almagro * 6 357,45 1,8524 37,3586 ES6110012 Sierras Almagrera, de Los Pinos y El AguilÃ ³n * 5 993,76 1,737 37,3206 ES6110013 Calares de Sierra de Los Filabres * 6 615,83 2,4779 37,2827 ES6110014 Artos de El Ejido * 264,45 2,7954 36,7452 ES6110015 AlborÃ ¡n * 26 375,44 3,0544 35,9304 ES6110016 Rambla de Arejos * 4,39 1,6414 37,3746 ES6110017 RÃ ­o Antas * 50,98 1,8293 37,2066 ES6110018 RÃ ­o Adra * 288,18 2,9558 36,8279 ES6110019 Arrecifes de Roquetas de Mar * 208,223 2,5876 36,7838 ES6110020 Islote de San AndrÃ ©s * 41,78 1,8859 36,993 ES6120001 Cola del Embalse de Arcos 154,29 5,7846 36,7661 ES6120002 Cola del Embalse de Bornos 817,22 5,6804 36,8122 ES6120003 Estuario del RÃ ­o Guadiaro 35,09 5,2811 36,2815 ES6120006 Marismas del RÃ ­o Palmones 113,05 5,4408 36,1714 ES6120008 La BreÃ ±a y Marismas del Barbate * 5 076,81 5,975289 36,182985 ES6120009 Fondos Marinos de BahÃ ­a de CÃ ¡diz * 7 035,42 6,2746 36,5631 ES6120011 Laguna de Los Tollos * 72,3 6,0165 36,8437 ES6120013 Sierra LÃ ­jar * 7 345,99 5,4531 36,9157 ES6120014 Laguna de Las Canteras y El TejÃ ³n * 200,5 6,071 36,5812 ES6120015 Acebuchales de La CampiÃ ±a Sur de CÃ ¡diz * 26 488,4 5,879 36,3234 ES6120017 Punta de Trafalgar * 665,41 6,0377 36,1759 ES6120018 Pinar de Roche * 689,18 6,120607 36,314532 ES6120019 RÃ ­o Salado de Conil * 211,53 5,9438 36,3286 ES6120020 TÃ ºnel III de Bornos 106,41 5,7549 36,8024 ES6120021 RÃ ­o Guadalete * 710,34 5,5557 36,9205 ES6120022 BÃ ºnker del Tufillo 0,12 5,6822 36,0734 ES6120023 Corrales de Rota 47,53 6,3908 36,628 ES6120024 Cueva del BÃ ºho 53,56 5,5967 36,8108 ES6120025 RÃ ­o Iro * 273,84 6,0364 36,409 ES6120026 Cueva de las Mesas de Algar 84,08 5,9068 36,3523 ES6120027 Salado de San Pedro * 115,84 6,0769 36,5636 ES6120028 RÃ ­o de La Jara 20,49 5,6334 36,0539 ES6120029 BÃ ºnker del Santuario de La Luz 2,78 5,6233 36,0501 ES6120030 Cuevas de La Mujer y de Las Colmenas 47,95 6,175 36,636 ES6120031 RÃ ­os Guadiaro y Hozgarganta 410,1 5,3459 36,3264 ES6120032 Estrecho Oriental 23 642,157 5,2965 36,1139 ES6120033 Fondos Marinos Marismas del RÃ ­o Palmones * 87,71 5,4295 36,1671 ES6120034 Fondos Marinos Estuario del RÃ ­o Guadiaro * 107,43 5,2706 36,2778 ES6130001 Sierra de CardeÃ ±a y Montoro * 38 435,9 4,2902 38,2347 ES6130002 Sierra SubbÃ ©tica * 32 055,74 4,314789 37,425616 ES6130003 Sierra de Santa Eufemia * 10 656,22 4,9407 38,6375 ES6130004 RÃ ­o Guadalmez * 10 560,62 4,5997 38,4843 ES6130005 Suroeste de La Sierra de CardeÃ ±a y Montoro * 33 064,83 4,3959 38,0986 ES6130006 Guadalmellato * 40 047,67 4,699 37,9542 ES6130007 Guadiato-BembÃ ©zar * 114 738,46 5,1831 37,8484 ES6130008 Tramo Inferior del RÃ ­o Guadajoz 480,04 4,7347 37,7931 ES6130009 RÃ ­os Cuzna y Gato * 205,2 4,7553 38,1484 ES6130010 RÃ ­o Guadamatilla y Arroyo del Tamujar * 186,83 5,0403 38,6093 ES6130011 RÃ ­o Guadamatilla 79,6 5,0777 38,4068 ES6130012 RÃ ­o ZÃ ºjar * 689,99 5,317 38,5778 ES6130013 Barrancos del RÃ ­o Retortillo * 515,25 5,343826 37,819738 ES6130014 Arroyo de Ventas Nuevas 12,78 4,4653 38,3675 ES6130015 RÃ ­o Guadalquivir -Tramo Medio * 2 548,92 5,099 37,7966 ES6130016 RÃ ­o Guadalbarbo * 44,22 4,8659 38,1675 ES6140001 Sierra de Baza * 53 649,51 2,8311 37,3756 ES6140002 Sierra de Castril * 12 695,28 2,7717 37,8742 ES6140003 Sierra de HuÃ ©tor * 12 128,58 3,4692 37,2776 ES6140004 Sierra Nevada * 172 238,05 3,1158 37,0788 ES6140005 Sierra de La Sagra * 46 212,81 2,5353 37,8684 ES6140006 Sierra de Arana * 20 010,29 3,385 37,3276 ES6140007 Sierras del Campanario y Las Cabras * 8 488,9 3,6604 37,3673 ES6140008 Sierra de Loja * 26 027,2 4,1508 37,064 ES6140009 Sierra Nevada Noroeste * 777,65 3,3366 37,1789 ES6140010 Sierra de Baza Norte * 1 212,25 2,8186 37,4748 ES6140011 Sierra de Castell de Ferro * 731,85 3,4002 36,7218 ES6140012 La MalahÃ ¡ 615,75 3,7299 37,1263 ES6140013 Acantilados y Fondos Marinos Tesorillo-SalobreÃ ±a * 1 045,13 3,6321 36,7333 ES6140014 Acantilados y Fondos Marinos de Calahonda-Castell de Ferro * 972,7 3,3827 36,7031 ES6140015 Barrancos del RÃ ­o de Aguas Blancas * 2 994,58 3,4114 37,2308 ES6140016 Acantilados y Fondos Marinos de La Punta de La Mona * 124,92 3,7298 36,7184 ES6150001 Laguna del Portil * 1 265,6 7,0467 37,2233 ES6150002 Enebrales de Punta UmbrÃ ­a * 187,57 6,9955 37,1942 ES6150003 Estero de Domingo Rubio * 343,06 6,9035 37,1975 ES6150004 Lagunas de Palos y Las Madres * 648,95 6,859 37,1529 ES6150005 Marismas de Isla Cristina 2 498,02 7,335 37,1884 ES6150006 Marismas del RÃ ­o Piedras y Flecha del Rompido * 2 409,08 7,1384 37,2097 ES6150007 PeÃ ±as de Aroche * 737,35 7,0769 37,921 ES6150009 DoÃ ±ana Norte y Oeste * 18 587,35 6,5679 37,2106 ES6150010 AndÃ ©valo Occidental * 52 980,92 7,3872 37,5371 ES6150012 Dehesa del Estero y Montes de Moguer * 2 918,93 6,8211 37,1584 ES6150013 Dunas del Odiel * 64,44 6,8832 37,1601 ES6150014 Marismas y Riberas del Tinto 3 016,66 6,8715 37,2772 ES6150015 Isla de San Bruno * 376,65 7,3919 37,1838 ES6150016 Acebuchal de AlpÃ ­zar 80,49 6,444561 37,454676 ES6150017 Marisma de Las Carboneras 263,37 6,9984 37,2659 ES6150018 RÃ ­o Guadiana y Ribera de Chanza * 1 463,26 7,4558 37,4047 ES6150019 Bajo Guadalquivir * 4 772,41 6,1609 37,0118 ES6150020 Arroyo del Alamillo * 53,24 7,3434 37,3282 ES6150021 Corredor EcolÃ ³gico del RÃ ­o Tinto * 21 833,61 6,5817 37,3699 ES6150022 Rivera de Chanza * 421,65 7,2115 37,9555 ES6150023 Dehesa de Torrecuadros y Arroyo de Pilas * 987,95 6,3646 37,3352 ES6150024 El Jure 7,66 7,0888 37,5626 ES6150025 Mina Carpio * 7,06 6,9813 37,8113 ES6150026 Mina Sotiel Coronada 2,35 6,853 37,6015 ES6150027 Mina Oriente 7,51 6,6819 37,6226 ES6150028 Estuario del RÃ ­o Piedras * 443,18 7,0987 37,2127 ES6150029 Estuario del RÃ ­o Tinto * 1 166,62 6,8999 37,1544 ES6160001 Laguna Honda * 327,07 4,1407 37,5952 ES6160002 Alto Guadalquivir 830,48 3,2854 37,9342 ES6160003 Cascada de Cimbarra * 558,24 3,3606 38,3928 ES6160004 Laguna Grande 212 3,5596 37,9326 ES6160005 DespeÃ ±aperros * 7 840,82 3,536397 38,347204 ES6160006 Sierras de AndÃ ºjar * 74 916,54 4,033622 38,256361 ES6160007 Sierra MÃ ¡gina * 19 960,57 3,457496 37,736292 ES6160008 Cuencas del Rumblar, GuadalÃ ©n y Guadalmena * 179 083,67 3,3104 38,359 ES6160009 Estribaciones de Sierra MÃ ¡gina * 6 153,85 3,610152 37,756702 ES6160010 Tramo Inferior del RÃ ­o Guadalimar y Alto Guadalquivir 817,71 3,611 37,952 ES6160011 RÃ ­o Guadiana Menor - Tramo Inferior * 369,74 3,1538 37,7917 ES6160012 RÃ ­o JÃ ¡ndula * 77,13 4,1082 38,0583 ES6160013 RÃ ­o Guadalquivir Tramo Superior * 258,21 3,0393 38,0665 ES6160014 RÃ ­o Guadalimar * 3 167,78 3,1618 38,153 ES6160015 RÃ ­o Guadiana Menor - Tramo Superior 211,96 2,9856 37,5475 ES6170001 Laguna de La Ratosa 172,42 4,7027 37,1993 ES6170002 Acantilados de Maro-Cerro Gordo * 1 912,85 3,7973 36,7376 ES6170003 Desfiladero de Los Gaitanes * 2 179,61 4,7622 36,9279 ES6170004 Los Reales de Sierra Bermeja * 1 212,79 5,2019 36,493 ES6170005 Sierra Crestellina * 489,51 5,2803 36,4652 ES6170006 Sierra de Las Nieves * 20 131,81 4,9973 36,6886 ES6170007 Sierras de Tejeda, Almijara y Alhama * 40 657,3 3,9121 36,8036 ES6170008 Sierras de AbdalajÃ ­s y La Encantada Sur * 2 745,88 4,7454 36,9409 ES6170009 Sierras de AlcaparaÃ ­n y Aguas * 5 622,9 4,805 36,8272 ES6170010 Sierras Bermeja y Real * 30 824,18 5,1124 36,5435 ES6170011 Sierra Blanca * 6 547,74 4,9007 36,5675 ES6170012 Sierra de Camarolos * 8 690,91 4,3829 36,9616 ES6170013 Sierra de Mollina 826,28 4,6639 37,1676 ES6170015 Lagunas de Campillos * 1 338,21 4,8281 37,0381 ES6170016 Valle del RÃ ­o del Genal * 23 555,1 5,222 36,5888 ES6170017 RÃ ­o de Castor * 23,31 5,1153 36,4706 ES6170018 Cueva de Belda I * 23,67 4,4033 37,2561 ES6170019 RÃ ­o Verde * 225,95 4,9577 36,5298 ES6170020 RÃ ­o Guadaiza * 49,42 4,9858 36,5041 ES6170021 RÃ ­o Guadalmina * 45,76 5,0201 36,4983 ES6170022 RÃ ­o Fuengirola * 152,41 4,7107 36,5443 ES6170023 Yeso III, Higuerones IX y El Marrubio 188,76 4,7225 36,9801 ES6170024 RÃ ­o Guadalmansa * 53,06 5,072 36,489 ES6170025 RÃ ­o Real 33,43 4,8476 36,5196 ES6170026 RÃ ­o del PadrÃ ³n * 41,08 5,1258 36,4502 ES6170027 Arroyo de La Cala * 16,83 5,1495 36,4604 ES6170028 RÃ ­o Guadalmedina 82,08 4,4371 36,8066 ES6170029 RÃ ­o Manilva * 36,73 5,2506 36,3856 ES6170030 Calahonda * 1 404,17 4,6802 36,4948 ES6170031 RÃ ­o Guadiaro 72,94 5,3106 36,6309 ES6170032 Sierra Blanquilla * 1 547 5,0016 36,7872 ES6170033 RÃ ­os Guadalhorce, Fahalas y Pereilas 633,43 4,6834 36,6879 ES6170034 RÃ ­o GuadalevÃ ­n 66,05 5,1623 36,7393 ES6170036 Fondos Marinos de La BahÃ ­a de Estepona * 575,156 5,13545 36,415533 ES6170037 El Saladillo - Punta de BaÃ ±os * 3 246,556 5,01575 36,432333 ES6170038 Montes de MÃ ¡laga * 4 992,85 4,3885 36,825 ES6180001 Complejo endorreico de Utrera * 1 132,05 5,8154 37,0423 ES6180002 Complejo endorreico La Lantejuela 896,19 5,1809 37,3617 ES6180003 Laguna del Gosque 415,18 4,9459 37,1324 ES6180004 Sierra de AlanÃ ­s * 6 550,67 5,6137 38,1062 ES6180005 Corredor EcolÃ ³gico del RÃ ­o Guadiamar * 17 013,46 6,3412 37,5762 ES6180006 Laguna de Coripe * 75,03 5,3601 37,0089 ES6180007 Arroyo de Santiago, Salado de MorÃ ³n y Matabueyes/Garrapata 700,57 5,5776 36,9441 ES6180009 RÃ ­o del Viar 5,18 5,8808 37,7154 ES6180010 Rivera de Cala 20,06 6,1343 37,7761 ES6180011 RÃ ­o Corbones * 762,79 5,2251 37,1236 ES6180012 Minas El Galayo y La Jabata 50,27 5,4279 37,7886 ES6180013 RÃ ­o Guadaira * 227,1 5,5288 37,111 ES6180014 Salado de Lebrija-Las Cabezas 405,38 5,883 36,8931 ES6180015 Mina El Abrevadero 183,58 5,7632 37,7054 ES6180016 Venta de Las Navas * 612,68 5,5268 37,8361 ES6200001 Calblanque, Monte de las Cenizas y PeÃ ±a del Ã guila * 2 958,92 0,7822 37,6025 ES6200002 Carrascoy y El Valle * 11 833,25 1,203611 37,864444 ES6200003 Sierra de La Pila * 8 851,07 1,2306 38,2569 ES6200004 Sierras y Vega Alta del Segura y RÃ ­os AlhÃ ¡rabe y Moratalla * 11 026,84 1,7072 38,2603 ES6200005 Humedal del Ajauque y Rambla Salada * 895,61 1,0901 38,1099 ES6200006 Espacios Abiertos e Islas del Mar Menor * 1 073,85 0,817778 37,664722 ES6200007 Islas e Islotes del Litoral MediterrÃ ¡neo * 39,49 0,7061 37,7267 ES6200008 Sierra Salinas * 1 337,78 1,0375 38,493333 ES6200009 Sierra de El Carche * 5 869,14 1,168889 38,428889 ES6200010 Cuatro Calas * 171,86 1,6308 37,3839 ES6200011 Sierra de las Moreras * 2 504,21 1,3894 37,5814 ES6200012 Calnegre * 780,93 1,439444 37,506389 ES6200013 Cabezo Gordo * 229,46 0,905833 37,803056 ES6200014 Saladares del GuadalentÃ ­n * 2 047,67 1,388611 37,746389 ES6200015 La Muela y Cabo TiÃ ±oso * 7 886,06 1,15 37,5931 ES6200016 Revolcadores * 3 481,26 2,2806 38,0469 ES6200017 Sierra de Villafuerte * 6 622,14 2,1511 38,1422 ES6200018 Sierra de la Muela * 10 903,89 1,9772 38,2406 ES6200019 Sierra del GavilÃ ¡n * 4 085,53 1,9136 38,1256 ES6200020 Casa Alta-Salinas * 3 769,24 2,0422 37,8879 ES6200021 Sierra de Lavia * 2 187,58 1,7561 37,9633 ES6200022 Sierra del Gigante * 3 748,27 1,9769 37,7656 ES6200023 Sierra de la Tercia * 5 038,2 1,6211 37,7425 ES6200024 Cabezo de RoldÃ ¡n * 1 269,28 1,0403 37,5922 ES6200025 Sierra de la Fausilla * 869,39 0,9078 37,5669 ES6200026 Sierra de Ricote-La Navela * 7 743,14 1,3842 38,1375 ES6200027 Sierra de Abanilla * 990,87 1,0089 38,2253 ES6200028 RÃ ­o ChÃ ­camo * 410,54 1,040833 38,178056 ES6200029 Franja Litoral Sumergida de la RegiÃ ³n de Murcia * 13 467,82 0,7531 37,5833 ES6200030 Mar Menor * 13 446,1 0,7872 37,7347 ES6200031 Cabo Cope * 240,13 1,4875 37,430556 ES6200032 Minas de la Celia * 1,9 1,4721 38,4619 ES6200033 Cueva de las Yeseras * 0,77 1,0306 38,0801 ES6200034 Lomas del Buitre y RÃ ­o Luchena * 4 130,64 1,8594 37,7775 ES6200035 Sierra de Almenara * 19 414,88 1,5733 37,5456 ES6200036 Sierra del Buey * 3 811,01 1,213056 38,535833 ES6200037 Sierra del Serral * 1 039,67 1,088889 38,521389 ES6200038 Cuerda de la Serrata * 1 128,72 2,0103 38,0125 ES6200039 Cabezo de la Jara y Rambla de Nogalte * 1 376,83 1,8819 37,52 ES6200040 Cabezos del PericÃ ³n * 493,95 1,121944 37,670278 ES6200041 Rambla de la Rogativa * 294,49 2,2281 38,1069 ES6200042 Yesos de Ulea * 802,58 1,266667 38,153889 ES6200043 RÃ ­o QuÃ ­par * 663,31 1,6525 38,1653 ES6200044 Sierra de los Victorias * 208,81 1,1247 37,7022 ES6200045 RÃ ­o Mula y Pliego * 829,73 1,3578 38,0355 ES6200046 Sierra de En medio * 2 285,46 1,8083 37,4911 ES6200047 Sierra de la Torrecilla * 3 557,34 1,7736 37,6661 ES6200048 Valles submarinos del Escarpe de MazarrÃ ³n * 154 081,655 0,9586 37,4848 ES6300001 ISLAS CHAFARINAS * 511 2,4264 35,1833 ES6310001 Calamocarro-BenzÃ º * 601,81 5,363889 35,905278 ES6310002 Zona marÃ ­timo-terrestre del Monte Hacho * 871,54 5,286667 35,899722 ES6320001 Zona marÃ ­timo terrestre de los acantilados de AguadÃ º * 55 2,9508 35,3208 ES6320002 Barranco del Nano 41,5 2,9611 35,3097 ESZZ12002 Volcanes de fango del Golfo de CÃ ¡diz * 317 723,771 7,143 36,2085 ESZZ16001 Sistema de caÃ ±ones submarinos occidentales del Golfo de LeÃ ³n 93 766,084 142,75 3,4371 42,3934 ESZZ16002 Canal de Menorca * 335 353,598 3,6224 39,878 ESZZ16003 Sur de AlmerÃ ­a - Seco de los Olivos * 282 924,541 2,5009 36,647 ESZZ16004 Espacio marino de Illes Columbretes 1 277,101 0,6187 39,8796 ESZZ16005 Espacio marino de AlborÃ ¡n * 10 887,957 2,9159 35,9377 ESZZ16006 Espacio marino de Ifac * 922,806 0,0793 38,6496 ESZZ16007 Espacio marino de la Marina Alta * 2 318,189 0,2071 38,728 ESZZ16008 Espacio marino del Cabo de les Hortes * 4 253,256 0,376 38,3999 ESZZ16009 Espacio marino de Cabo Roig * 4 686,496 0,6804 37,9603 ESZZ16010 Espacio marino del entorno de Illes Columbretes * 12 268,475 0,6785 39,8766 FR7300841 Queirs du Mas d'Azil et de Camarade, grottes du Mas d'Azil et de la carriÃ ¨re de Sabarat * 1 629 1,33556 43,07972 FR7300842 Pechs de Foix, Soula et Roquefixade, grotte de l'Herm * 2 211 1,65944 42,94694 FR7300847 VallÃ ©e du Tarn (de Brousse jusqu'aux gorges) * 3 713 2,7425 44,04639 FR7300848 Gorges du Tarn * 489 3,21722 44,21639 FR7300849 Gorges de la Jonte * 778 3,275 44,19639 FR7300850 Gorges de la Dourbie * 7 087 3,2875 44,06472 FR7300851 Gorges de Trevezel 396 3,32167 44,0675 FR7300852 Gorges de la Vis et de la Virenque * 246 3,35056 43,94056 FR7300854 Buttes tÃ ©moins des avant-causses 2 325 3,11444 44,18472 FR7300855 Causse Noir et ses corniches * 13 990 3,23722 44,16111 FR7300857 Les Alasses * 580 3,18278 44,0675 FR7300858 Chaos ruiniforme du Rajal Del Gorp 106 3,11778 44,05778 FR7300859 Cirque et grotte du Boundoulaou * 223 3,04139 44,07111 FR7300860 DevÃ ¨zes de Lapanouse et du Viala-du-Pas-de-Jaux * 1 585 3,065 43,97528 FR7300861 Serre de Cougouille 169 3,13083 43,96417 FR7300862 Cirques de Saint-Paul-des-Fonts et de Tournemire 676 3,04056 43,95806 FR7300864 Plateau et corniches du Guilhaumard * 3 744 3,18278 43,85528 FR7300870 TourbiÃ ¨res du LÃ ©vezou * 489 2,90139 44,19556 FR7301822 Garonne, AriÃ ¨ge, Hers, Salat, Pique et Neste * 9 602 1,83139 43,08389 FR8201654 Basse ArdÃ ¨che urgonienne * 6 865 4,48694 44,33833 FR8201656 Bois de PaÃ ¯olive et Basse VallÃ ©e du Chassezac * 6 217 4,2239 44,4201 FR8201657 Moyenne vallÃ ©e de l'ArdÃ ¨che et ses affluents, pelouses du plateau des Gras * 1 751 4,27778 44,45611 FR8201658 VallÃ ©e de l'Eyrieux et ses affluents * 20 305 4,47922 44,833 FR8201660 Plateau de Montselgues 4 003 4,02111 44,50972 FR8201661 Landes et forÃ ªts du bois des Bartres * 4 409 4,09009 44,3675 FR8201662 Massifs de Crussol, Soyons, Cornas-Chateaubourg 457 4,8475 44,92556 FR8201663 Affluents rive droite du RhÃ ´ne * 993 4,80155 45,0051 FR8201668 Marais de Malibaud * 41 4,27861 44,28833 FR8201669 Rompon-OuvÃ ¨ze-Payre * 1 054 4,74938 44,7809 FR8201670 CÃ ©vennes ardÃ ¨choises * 1 749 4,19944 44,5125 FR8201673 Massif du Coiron - partie Saint-Martin-sur-Lavezon * 332 4,63694 44,62528 FR8201675 Sables de l'Herbasse et des Balmes de l'IsÃ ¨re * 1 067 5,01995 45,0777 FR8201676 Sables du Tricastin * 1 225 4,82973 44,4344 FR8201677 Milieux alluviaux du RhÃ ´ne aval * 2 111 4,65 44,36167 FR8201678 Milieux aquatiques et alluviaux de la basse vallÃ ©e de la DrÃ ´me * 371 4,925 44,74556 FR8201679 RiviÃ ¨re du Roubion * 621 4,80222 44,58083 FR8201681 Gervanne et rebord occidental du Vercors * 18 150 5,15847 44,8155 FR8201682 Rebord mÃ ©ridional du Vercors * 4 724 5,24598 44,8725 FR8201683 Zones humides et riviÃ ¨re de la haute vallÃ ©e de la DrÃ ´me * 80 5,645 44,50778 FR8201684 Milieux alluviaux et aquatiques et gorges de la moyenne vallÃ ©e de la DrÃ ´me et du Bez * 253 5,39631 44,6878 FR8201685 Pelouses, landes, falaises et forÃ ªts de la montagne d'Aucelon * 1 475 5,36912 44,6155 FR8201686 Pelouses, forÃ ªts et grottes du massif de SaoÃ » * 2 356 5,12396 44,6517 FR8201688 Pelouses, forÃ ªts et habitats rocheux de la montagne de l'Aup et de la Sarcena * 504 5,57639 44,4775 FR8201689 ForÃ ªts alluviales, riviÃ ¨re et gorges de l'Eygues * 1 020 5,27806 44,42611 FR8201690 Grotte Ã chauves-souris des Sadoux * 1 313 5,2498 44,6192 FR8201692 Monts du matin, combe Laval et val Sainte-Marie * 2 339 5,18959 44,9883 FR8201694 Pelouses, fourrÃ ©s et forÃ ªts de Larran, du Pied du Mulet et de la montagne de Chabre * 1 382 5,65694 44,15694 FR8201695 Pelouses et habitats rocheux des gorges de Pommerol * 1 513 5,45667 44,43944 FR8201697 Grotte Ã chauves-souris de Baume Sourde * 333 5,05238 44,6287 FR8201743 La Bourne * 2 805 5,39347 45,0694 FR9101361 Mont LozÃ ¨re * 11 687 3,76028 44,44083 FR9101362 Combe des Cades * 304 3,57806 44,41167 FR9101363 VallÃ ©es du Tarn, du Tarnon et de la Mimente * 10 493 3,69083 44,29361 FR9101364 Hautes vallÃ ©es de la CÃ ¨ze et du Luech * 12 680 3,99583 44,37528 FR9101366 ForÃ ªt de pins de Salzmann de BessÃ ¨ges * 745 4,10111 44,32167 FR9101367 VallÃ ©e du Gardon de Mialet * 23 371 3,795 44,19556 FR9101368 VallÃ ©e du Gardon de Saint-Jean 19 020 3,76917 44,10833 FR9101369 VallÃ ©e du Galeizon * 8 637 3,95806 44,17917 FR9101371 Massif de l'Aigoual et du Lingas * 10 546 3,53167 44,10028 FR9101372 Falaises d'Anduze * 535 4,00917 44,07278 FR9101378 Gorges du Tarn * 447 3,26667 44,29583 FR9101379 Causse MÃ ©jean * 1 269 3,52528 44,29556 FR9101380 Gorges de la Jonte * 2,73 3,37917 44,20389 FR9101381 Causse Noir * 6 205 3,34611 44,13389 FR9101382 Causse de Campestre et Luc * 3 624 3,40167 43,94222 FR9101383 Causse de Blandas * 7 913 3,535 43,91833 FR9101384 Gorges de la Vis et de la Virenque * 5 501 3,49944 43,89361 FR9101385 Causse du Larzac * 29 619 3,40694 43,83028 FR9101387 Les Contreforts du Larzac * 5 299 3,40833 43,76583 FR9101388 Gorges de l'HÃ ©rault * 21 736 3,56194 43,77111 FR9101389 Pic Saint-Loup * 4 430 3,80194 43,78472 FR9101391 Le Vidourle 209 4,13778 43,74111 FR9101392 Le Lez 144 3,86694 43,67361 FR9101393 Montagne de la Moure et Causse d'Aumelas * 9 349 3,6441 43,57473 FR9101395 Le Gardon et ses gorges * 7 009 4,42417 43,93472 FR9101398 ForÃ ªt de Valbonne * 5 052 4,55917 44,23528 FR9101399 La CÃ ¨ze et ses gorges 3 550 4,38944 44,26111 FR9101402 Ã tang et mares de la Capelle * 314 4,54028 44,04083 FR9101403 Ã tang de ValliguiÃ ¨res * 6,61 4,59472 44,01167 FR9101405 Le Petit RhÃ ´ne 806 4,43167 43,58556 FR9101406 Petite Camargue * 34 412 4,30778 43,60889 FR9101408 Ã tang de Mauguio * 7 020 4,06389 43,5875 FR9101410 Ã tangs palavasiens * 6 600 3,87611 43,5125 FR9101411 Herbiers de l'Ã ©tang de Thau * 4 788 3,61406 43,39269 FR9101412 Ã tang du Bagnas * 675 3,52056 43,31083 FR9101413 Posidonies de la cÃ ´te palavasienne * 11 119 3,91414 43,48857 FR9101414 Posidonies du cap d'Agde * 6 172 3,49 43,26167 FR9101416 CarriÃ ¨res de Notre-Dame de l'Agenouillade * 4,61 3,46198 43,29212 FR9101419 CrÃ ªtes du Mont Marcou et des Monts de Mare * 1 481 2,99472 43,69389 FR9101424 Le Caroux et l'Espinouse * 2 316 2,92972 43,60972 FR9101427 Grotte de Julio 17,48 2,8775 43,54 FR9101428 Grotte de la RiviÃ ¨re Morte 89,69 2,72111 43,46806 FR9101429 Grotte de la source du Jaur 30,3 2,75694 43,48472 FR9101430 Plateau de Roquehaute * 154,83 3,36889 43,305 FR9101431 Mare du plateau de Vendres * 17,6 3,2375 43,27889 FR9101433 La Grande Maire * 424 3,34583 43,285 FR9101434 Les OrpelliÃ ¨res * 144 3,31611 43,25806 FR9101435 Basse plaine de l'Aude * 4 500 3,20722 43,25528 FR9101436 Cours infÃ ©rieur de l'Aude 5 358 3,12 43,24833 FR9101439 Collines du Narbonnais * 2 149 3,19028 43,2825 FR9101440 Complexe lagunaire de Bages-Sigean * 9 555 3,03278 43,08722 FR9101441 Complexe lagunaire de Lapalme * 1 840 3,02667 42,96972 FR9101442 Plateau de Leucate * 303 3,04972 42,9175 FR9101444 Les Causses du Minervois * 21 805 2,87972 43,35056 FR9101446 VallÃ ©e du Lampy 9 555 2,15667 43,33167 FR9101451 Gorges de la Clamoux * 861 2,45806 43,35778 FR9101452 Massif de la MalepÃ ¨re 5 873 2,21444 43,14694 FR9101453 Massif de la Clape * 8 339 3,13 43,17 FR9101458 VallÃ ©e du Torgan 1 006 2,61667 42,91667 FR9101461 Grotte de la Valette 115 2,30056 43,00639 FR9101463 Complexe lagunaire de Salses * 7 818 3,03083 42,75111 FR9101464 ChÃ ¢teau de Salses 3 2,91861 42,83972 FR9101465 Complexe lagunaire de Canet * 1 872 3,01333 42,66806 FR9101468 Bassin du Rebenty * 8 567 1,9925 42,78 FR9101470 Haute VallÃ ©e de l'Aude et Bassin de l'Aiguette * 17 055 2,18611 42,77028 FR9101473 Massif de Madres-Coronat * 21 363 2,24222 42,61833 FR9101476 Conque de la Preste * 8 436 2,42056 42,41778 FR9101478 Le Tech * 1 467 2,81111 42,51472 FR9101481 CÃ ´te rocheuse des AlbÃ ¨res * 536 3,13 42,4966 FR9101482 Posidonies de la cÃ ´te des AlbÃ ¨res * 4 415 3,12279 42,5179 FR9101483 Massif des AlbÃ ¨res * 6 978 3,02528 42,47667 FR9101486 Cours infÃ ©rieur de l'HÃ ©rault 162 3,47694 43,32778 FR9101487 Grotte de la Ratapanade 44,86 2,9425 43,17417 FR9101489 VallÃ ©e de l'Orbieu * 17 765 2,50333 42,96417 FR9101490 FenouillÃ ¨des * 479 2,54722 42,67694 FR9101493 Embouchure du Tech et Grau de la Massane 954 3,05278 42,56861 FR9102001 Friches humides de Torremilla * 28,5 2,85583 42,73 FR9102002 Corniche de SÃ ¨te 13,16 3,68583 43,39389 FR9102003 Le Valat de Solan 58 4,49667 44,11222 FR9102005 Aqueduc de PÃ ©zenas 224 3,39722 43,46389 FR9102006 Grotte du TrÃ ©sor 43,95 3,09722 43,59306 FR9102007 Mines de Villeneuvette * 255 3,39318 43,61023 FR9102008 Valdonnez * 5 000 3,54389 44,46361 FR9102009 Pins de Salzmann du Conflent * 998 2,33611 42,55 FR9102010 Sites Ã chiroptÃ ¨res des PyrÃ ©nÃ ©es orientales * 2 437 2,29444 42,50833 FR9102012 Prolongement en mer des Cap et Ã ©tang de Leucate 13 731 3,08041 42,84418 FR9102013 CÃ ´tes sableuses de l'infralittoral Languedocien 8 678 3,19651 43,13141 FR9102014 Bancs sableux de l'Espiguette 8 896 4,14075 43,45899 FR9301511 DÃ ©voluy - Durbon - Charance - Champsaur * 35 530 5,91417 44,61444 FR9301514 CeÃ ¼se - montagne d'Aujour - Pic de Crigne - montagne de Saint-Genis * 7 048 5,87861 44,4175 FR9301518 Gorges de la MÃ ©ouge * 713 5,78278 44,275 FR9301519 Le Buech * 2 426 5,83389 44,29667 FR9301530 Cheval Blanc - Montagne de Boules - Barre des Dourbes * 8 258 6,43556 44,11944 FR9301533 L'Asse * 21 844 6,36778 43,94806 FR9301535 Montagne de Val-Haut - Clues de Barles - Clues de Verdaches * 13 197 6,28167 44,26861 FR9301537 Montagne de Lure * 4 941 5,81222 44,11583 FR9301540 Gorges de TrÃ ©vans - Montdenier - Mourre de Chanier * 8 808 6,32556 43,85389 FR9301542 Adrets de Montjustin - les Craux - rochers et crÃ ªtes de Volx * 3 578 5,74194 43,86694 FR9301545 Venterol - PiÃ ©gut - Grand Vallon * 4 255 6,02361 44,37222 FR9301549 Entraunes * 19 751 6,79917 44,14389 FR9301550 Sites Ã chauves souris de la Haute TinÃ ©e * 1 787 6,92528 44,25639 FR9301554 Sites Ã chauves souris - Castellet-Les-Sausses et Gorges de Daluis * 3 384 6,80222 44,01778 FR9301556 Massif du Lauvet d'Ilonse et des Quatre Cantons - Dome de Barrot - Gorges du Cians * 15 071 7,05222 44,05333 FR9301559 Le Mercantour * 67 947 7,18083 44,14639 FR9301560 Mont Chajol * 1 427 7,53389 44,11889 FR9301561 Marguareis - La Brigue - Fontan - Saorge * 6 327 7,69417 44,08083 FR9301562 Sites Ã SpÃ ©lÃ ©omantes de RoquebilliÃ ¨re * 417 7,30028 44,02583 FR9301563 Brec d'Utelle * 3 947 7,21333 43,90889 FR9301564 Gorges de la VÃ ©subie et du Var - mont Vial - mont FÃ ©rion * 2 090 7,1425 43,90306 FR9301566 Sites Ã chauves souris de Breil-sur-Roya * 2 497 7,52972 43,92861 FR9301567 VallÃ ©e du Carei - collines de Castillon * 4 816 7,46833 43,83139 FR9301568 Corniches de la RiviÃ ¨ra * 1 609 7,32833 43,7275 FR9301569 Vallons obscurs de Nice et de Saint Blaise * 453 7,21917 43,81917 FR9301570 PrÃ ©alpes de Grasse * 18 192 6,92556 43,73528 FR9301571 RiviÃ ¨re et gorges du Loup * 3 620 6,99639 43,75306 FR9301572 DÃ ´me de Biot * 170 7,09778 43,64167 FR9301573 Baie et cap d'Antibes - Ã ®les de Lerins * 13 598 7,09944 43,56889 FR9301574 Gorges de la Siagne * 4 926 6,79028 43,64611 FR9301576 L'Aigues (ou Eygues ou Aygues) * 816 4,91667 44,24056 FR9301577 L'OuvÃ ¨ze et le Toulourenc * 1 245 5,15833 44,23083 FR9301578 La Sorgue et l'Auzon * 2 555 4,94806 44,03389 FR9301580 Mont Ventoux * 3 134 5,29222 44,17167 FR9301582 Rochers et combes des monts de Vaucluse * 1 734 5,33556 43,97056 FR9301583 Ocres de Roussillon et de Gignac - Marnes de Perreal * 1 306 5,4875 43,90944 FR9301585 Massif du Luberon * 21 319 5,38833 43,80361 FR9301587 Le Calavon et l'EncrÃ ¨me * 966 5,22722 43,85694 FR9301589 La Durance * 15 920 5,77611 43,73417 FR9301590 Le RhÃ ´ne aval * 12 579 4,83306 43,98222 FR9301592 Camargue * 113 466 4,55444 43,50361 FR9301594 Les Alpilles * 17 334 4,89083 43,73861 FR9301595 Crau centrale - Crau sÃ ¨che * 31 538 4,82389 43,57056 FR9301596 Marais de la vallÃ ©e des Baux et marais d'Arles * 11 061 4,79833 43,50639 FR9301597 Marais et zones humides liÃ ©s Ã l'Ã ©tang de Berre * 1 560 5,17 43,41306 FR9301601 CÃ ´te bleue - chaÃ ®ne de l'Estaque * 5 553 5,19278 43,36278 FR9301602 Calanques et Ã ®les marseillaises - Cap Canaille et massif du Grand Caunet * 50 015 5,4775 43,22472 FR9301603 ChaÃ ®ne de l'Etoile- massif du Garlaban * 10 044 5,50833 43,38639 FR9301605 Montagne Sainte Victoire * 32 759 5,62361 43,61417 FR9301606 Massif de la Sainte-Baume * 17 307 5,75306 43,34 FR9301608 Mont Caume - mont Faron - forÃ ªt domaniale des MoriÃ ¨res * 11 304 5,95 43,23778 FR9301609 La Pointe FauconniÃ ¨re * 766 5,69667 43,15556 FR9301610 Cap Sicie - Six Fours * 1 337 5,83944 43,06056 FR9301613 Rade d'HyÃ ¨res * 48 867 6,39833 43,005 FR9301615 Basses gorges du Verdon * 1 277 5,99444 43,70917 FR9301616 Grand canyon du Verdon - plateau de la Palud * 9 798 6,35 43,75833 FR9301617 Montagne de Malay * 1 281 6,63917 43,7025 FR9301618 Sources et tufs du Haut Var * 5 599 6,1725 43,58056 FR9301620 Plaine de Vergelin-Fontigon - gorges de ChÃ ¢teaudouble - bois des Clappes * 1 059 6,40833 43,59389 FR9301621 Marais de Gavoty - lac de Bonne Cougne - lac Redon * 83,33 6,23694 43,34333 FR9301622 La plaine et le massif des Maures * 34 264 6,3575 43,27944 FR9301624 Corniche Varoise * 28 995 6,64917 43,17944 FR9301625 ForÃ ªt de Palayson - bois du Rouet * 5 158 6,60361 43,54306 FR9301626 Val d'Argens * 12 219 6,38611 43,4325 FR9301627 Embouchure de l'Argens * 1 380 6,71417 43,41778 FR9301628 Esterel * 15 088 6,79583 43,48306 FR9301995 Cap Martin * 2 086 7,50917 43,76306 FR9301996 Cap Ferrat * 8 959 7,35389 43,66083 FR9301997 Embiez - cap Sicie * 12 379 5,80389 43,01944 FR9301998 Baie de la Ciotat * 1 755 5,65111 43,17278 FR9301999 CÃ ´te Bleue Marine * 18 887 5,11222 43,29472 FR9302001 Lagune du Brusc * 506 5,77278 43,08306 FR9302002 Montagne de Seymuit - CrÃ ªte de la Scie * 1 401 6,24278 44,41889 FR9302003 Gorges de la Nesque * 1 230 5,29083 44,04889 FR9302005 La Bendola * 1 063 7,5825 43,97056 FR9302007 Valensole * 44 712 6,07778 43,815 FR9302008 VachÃ ¨res * 14 576 5,65278 43,95639 FR9400568 Cap Corse nord et Ã ®le Finocchiarola, Giraglia et Capense (cÃ ´te de Macinaggio Ã Centuri) * 2 685 9,40444 42,99444 FR9400569 CrÃ ªtes du Cap corse, vallon de Sisco 9,2 9,44056 42,81333 FR9400570 Agriates * 29 670 9,1 42,7 FR9400571 Ã tang de Biguglia * 1 978 9,48333 42,60194 FR9400572 Mucchiatana * 265 9,52889 42,50472 FR9400573 Massif du San Pedrone (Castagniccia) * 732 9,30833 42,2575 FR9400574 Porto/Scandola/Revellata/Calvi/Calanches de Piana (zone terrestre et marine) * 50 227 8,58306 42,38611 FR9400575 Caporalino Monte Sant Angelo di Lano-Pianu Maggiore 1 144 9,20944 42,37833 FR9400576 Massif montagneux du Cinto * 13 806 8,98694 42,41833 FR9400577 RiviÃ ¨re et vallÃ ©e du Fango * 18 964 8,69444 42,39 FR9400578 Massif du Rotondo * 15 295 9,07361 42,24889 FR9400579 Monte d'Oro / Vizzavona * 2 553 9,10583 42,14639 FR9400580 Marais del Sale, zones humides pÃ ©riphÃ ©riques et forÃ ªt littorale de Pinia * 691 9,47111 42,02944 FR9400581 Ã tang de Palo et cordon dunaire * 218 9,40639 41,95056 FR9400582 Plateau du Coscione et massif de l'Incudine * 11 228 9,19333 41,85111 FR9400583 ForÃ ªt de l'Ospedale * 733 9,18278 41,66056 FR9400584 Marais de Lavu Santu et littoral de Fautea 92 9,40194 41,70889 FR9400585 Iles Pinarellu et Roscana * 20 9,39306 41,67056 FR9400586 Embouchure du Stabiaccu, Domaine Public Maritime et Ã ®lot Ziglione * 196 9,28694 41,5775 FR9400587 Iles Cerbicale et frange littoral * 3 698 9,36028 41,55056 FR9400588 Suberaie de Ceccia/Porto-Vecchio 1 117 9,25194 41,5725 FR9400590 Tre Padule de Suartone, Rondinara * 257 9,23972 41,46583 FR9400591 Plateau de Pertusato/ Bonifacio et Ã ®les Lavezzi * 6 071 9,24639 41,36778 FR9400592 Ventilegne-la Trinite de Bonifacio-Fazzio * 1 985 9,12306 41,40444 FR9400593 Roccapina-Ortolo * 1 066 8,94028 41,50222 FR9400594 Sites Ã Anchusa crispa de l'embouchure du Rizzanese et d'Olmeto * 77 8,88139 41,65778 FR9400595 Iles Sanguinaires, plage de Lava et Punta Pellusella 220 8,66194 41,99917 FR9400597 DÃ ©filÃ © de l'Inzecca 179 9,29694 42,10139 FR9400598 Massif du Tenda et forÃ ªt de Stella * 3 056 9,25472 42,53639 FR9400599 Strettes de St Florent * 186 9,33306 42,68139 FR9400600 CrÃ ªtes de Teghime-Poggio d'Oletta * 258 9,38361 42,61694 FR9400601 Aliso-Oletta * 392 9,3 42,65556 FR9400602 Basse vallÃ ©e du Tavignano * 770 9,38444 42,17528 FR9400603 RiviÃ ¨re de la Solenzara * 4 203 9,26389 41,815 FR9400604 Station d'Anchusa Crispa de Cannella * 0,7 9,39417 41,79917 FR9400606 Pinarellu: dunes et Ã ©tangs de Padulatu et Padulatu Tortu * 134 9,37556 41,66556 FR9400607 Baie de San Ciprianu: Ã ©tangs d'Arasu et Ã ®les San Ciprianu et ilot Cornuta * 106 9,36 41,64278 FR9400608 Mares temporaires du terrain militaire de Frasselli/Bonifacio * 116 9,15 41,45 FR9400609 Iles et pointe Bruzzi, Ã ©tangs de Chevanu et d'Arbitru * 358 9,0275 41,46972 FR9400610 Embouchure du Taravo, plage de Tenutella et Ã ©tang de Tanchiccia * 126 8,81861 41,71528 FR9400611 Massif du Renoso * 6 107 9,145 42,03222 FR9400612 Punta Calcina 8 9,35472 41,72083 FR9400613 CavitÃ ©s Ã chauves-souris de Castifao, muraccIole, Olmeta di Tuda et Coggia-Temuli 21 9,12056 42,51333 FR9400614 RÃ ©gion de Furiani et monte Canarinco 2 9,41833 42,665 FR9400615 Delta de l'Oso, punta di Benedettu et Mura dell'Unda * 114 9,32611 41,62111 FR9400616 JunipÃ ©raie de Porto Pollo et plage de Cupabia * 323 8,78083 41,72028 FR9400617 Dunes de Prunete-Canniccia 20 9,55111 42,30778 FR9400618 Marais et tourbiÃ ¨res du Valdo et de Baglietto * 111 9,17472 42,47667 FR9400619 Campo dell'Oro (Ajaccio) 39 8,79222 41,915 FR9402001 Campomoro-Senetosa * 2 106 8,8 41,58333 FR9402002 ForÃ ªt Territoriale de Rospa-Sorba (partie sud-est) * 238 9,24167 42,16722 FR9402003 ForÃ ªt territoriale du Fium'Orbu (partie sud-est) * 154 9,28333 41,95 FR9402004 ChÃ ªnaie verte et junipÃ ©raie de la Tartagine 513 9,05944 42,5075 FR9402005 ChataÃ ®gneraies et ruiseaux de Castagniccia 265 9,3475 42,435 FR9402006 Stations Ã choux insulaires de Barbaggio et Poggio d'Oletta * 67,2 9,37278 42,66778 FR9402007 Site Ã Botrychium simple et chÃ ¢taigneraies du Bozzio 1 840 9,37 42,34556 FR9402008 Lac de CrÃ ©no * 15 8,94667 42,20389 FR9402009 Mare temporaire de Musella/Bonifacio * 17 9,19083 41,40194 FR9402010 Baie de Stagnolu, golfu di Sognu, Golfe de Porto-Vecchio * 2 074 9,33306 41,61111 FR9402011 Anciennes galeries de mines de lozari/Belgodere(site Ã chauves-souris) 13 9,01944 42,62639 FR9402012 Capo di feno * 1 485 8,61667 41,96667 FR9402013 Plateau du Cap Corse * 178 265 9,32389 43,06667 FR9402014 Grand herbier de la cÃ ´te orientale * 43 079 9,575 42,25806 FR9402015 Bouches de Bonifacio, Iles des Moines * 94 612 9,025 41,375 FR9402016 Pointe de Senetosa et prolongements * 3 535 8,83083 41,54639 FR9402017 Golfe d'Ajaccio * 47 374 8,61722 41,85722 FR9402018 Cap rossu, Scandola, Pointe de la Reveletta, Canyon de Calvi * 74 139 8,58972 42,57278 GR1110003 TREIS VRYSES 9 912,62 26,0036 41,1381 GR1110004 FENGARI SAMOTHRAKIS, ANATOLIKES AKTES, VRACHONISSIDA ZOURAFA KAI THALASSIA ZONI * 16 437,741 25,6825 40,4589 GR1110005 VOUNA EVROU * 42 372,5 26,1719 41,1153 GR1110007 DELTA EVROU KAI DYTIKOS VRACHIONAS * 9 857,56 26,0675 40,7725 GR1120003 OROS CHAINTOU - KOULA KAI GYRO KORYFES * 3 491,99 24,8075 41,3242 GR1120005 AISTHITIKO DASOS NESTOU 2 335,86 24,7167 41,1094 GR1130006 POTAMOS FILIOURIS * 2 058,44 25,5714 41,0267 GR1130007 POTAMOS KOMPSATOS (NEA KOITI) 423,65 25,1931 41,1636 GR1130008 MARONEIA - SPILAION 1,31 25,5036 40,9322 GR1130009 LIMNES KAI LIMNOTHALASSES TIS THRAKIS - EVRYTERI PERIOCHI KAI PARAKTIA ZONI * 29 455,98 25,1861 40,9544 GR1140001 DASOS FRAKTOU * 1 090,05 24,4969 41,5433 GR1140002 RODOPI (SIMYDA) * 6 715,45 24,1439 41,4978 GR1140003 PERIOCHI ELATIA, PYRAMIS KOUTRA * 7 447,1 24,3214 41,5033 GR1140004 KORYFES OROUS FALAKRO * 9 845,62 24,0889 41,2881 GR1150005 KORYFES OROUS PANGAIO 10 345,47 24,1019 40,9114 GR1150008 ORMOS POTAMIAS - AKR. PYRGOS EOS N. GRAMVOUSSA * 357,89 24,7703 40,7111 GR1150009 KOLPOS PALAIOU - ORMOS ELEFTHERON * 1 168,27 24,3347 40,8308 GR1150010 DELTA NESTOU KAI LIMNOTHALASSES KERAMOTIS - EVRYTERI PERIOCHI KAI PARAKTIA ZONI * 22 484,63 24,7600 40,9247 GR1210001 OROS VERMIO * 25 555,14 22,0153 40,4650 GR1210002 STENA ALIAKMONA * 3 623,73 22,2211 40,4428 GR1220001 LIMNES VOLVI KAI LAGKADA - EVRYTERI PERIOCHI 26 947,81 23,3272 40,6758 GR1220002 DELTA AXIOU - LOUDIA - ALIAKMONA - EVRYTERI PERIOCHI - AXIOUPOLI * 33 676,35 22,7086 40,5781 GR1220003 STENA RENTINAS - EVRYTERI PERIOCHI 2 905,16 23,6542 40,6547 GR1220005 LIMNOTHALASSA ANGELOCHORIOU * 377,2 22,8203 40,4831 GR1220012 LIMNOTHALASSA EPANOMIS KAI THALASSIA PARAKTIA ZONI * 830,38 22,9061 40,3883 GR1230001 LIMNI PIKROLIMNI 1 089,35 22,8147 40,8281 GR1230002 YDROCHARES DASOS MOURION 774,92 22,7761 41,2389 GR1240001 KORYFES OROUS VORA * 40 435,09 21,8917 40,9403 GR1240002 ORI TZENA * 12 576,93 22,1864 41,1281 GR1240003 OROS PAIKO * 35 252 22,3039 41,0178 GR1240004 LIMNI AGRA * 1 249,75 21,9311 40,8044 GR1240005 STENA APSALOU - MOGLENITSAS 6 110,57 22,1328 40,8550 GR1250001 OROS OLYMPOS * 19 139,59 22,3964 40,0994 GR1250002 PIERIA ORI * 16 640,29 22,2189 40,2439 GR1250003 OROS TITAROS * 5 325,05 22,1706 40,1625 GR1250004 ALYKI KITROUS - EVRYTERI PERIOCHI * 1 440,56 22,6439 40,3550 GR1260001 LIMNI KERKINI - KROUSIA - KORYFES OROUS BELES, ANGISTRO - CHAROPO * 78 303,96 23,1533 41,2200 GR1260002 EKVOLES POTAMOU STRYMONA * 1 297,1 23,8583 40,7933 GR1260003 AI GIANNIS - EPTAMYLOI 327,29 23,5811 41,0900 GR1260004 KORYFES OROUS MENOIKION - OROS KOUSKOURAS - YPSOMA * 23 288,69 23,7919 41,1631 GR1260005 KORYFES OROUS ORVILOS * 4 871,04 23,6103 41,3681 GR1260007 ORI VRONTOUS - LAILIAS - EPIMIKES * 6 799,47 23,5822 41,2692 GR1270001 OROS CHOLOMONTAS 15 543,63 23,5244 40,4406 GR1270002 OROS ITAMOS - SITHONIA * 18 031,62 23,8356 40,1428 GR1270003 CHERSONISOS ATHOS * 33 567,805 24,1967 40,2783 GR1270004 LIMNOTHALASSA AGIOU MAMA * 633,15 23,3436 40,2369 GR1270005 OROS STRATONIKON - KORYFI SKAMNI * 8 128,17 23,8067 40,5558 GR1270007 AKROTIRIO ELIA - AKROTIRIO KASTRO - EKVOLI RAGOULA * 532,82 23,7033 40,1833 GR1270008 PALIOURI - AKROTIRI * 286,11 23,6578 39,9808 GR1270009 PLATANITSI - SYKIA: Ã KR. RIGAS - AKR. ADOLO * 988,96 23,9994 40,0447 GR1270010 AKROTIRIO PYRGOS - ORMOS KYPSAS - MALAMO * 1 150,97 23,3194 40,0700 GR1310001 VASILITSA * 8 012,78 21,0933 40,0242 GR1310003 ETHNIKOS DRYMOS PINDOU (VALIA KALNTA) - EVRYTERI PERIOCHI * 6 838,25 21,1211 39,9011 GR1320001 LIMNI KASTORIAS * 4 732,5 21,2983 40,5228 GR1320002 KORYFES OROUS GRAMMOS * 34 357,03 20,8450 40,3511 GR1330001 OROS VOURINOS (KORYFI ASPROVOUNI) * 764,05 21,6717 40,1967 GR1340001 ETHNIKOS DRYMOS PRESPON * 26 613,06 21,0772 40,7722 GR1340003 ORI VARNOUNTA * 6 076,62 21,2069 40,8453 GR1340004 LIMNES VEGORITIDA - PETRON * 12 569,02 21,7594 40,7131 GR1340005 LIMNES CHEIMADITIDA - ZAZARI * 4 064,39 21,5622 40,6036 GR1340006 OROS VERNON - KORYFI VITSI * 8 202,13 21,4300 40,6597 GR1410001 PERIOCHI LIMNIS TAVROPOU * 2 982,05 21,7428 39,2492 GR1410002 AGRAFA * 9 753,02 21,6022 39,2294 GR1420001 KATO OLYMPOS - KALLIPEFKI * 12 437,76 22,5364 39,9325 GR1420003 AISTHITIKO DASOS OSSAS * 19 580,19 22,6900 39,8033 GR1420004 KARLA - MAVROVOUNI - KEFALOVRYSO VELESTINOU - NEOCHORI * 43 435,5 22,8428 39,6050 GR1420005 AISTHITIKO DASOS KOILADAS TEMPON * 1 335,87 22,5667 39,8744 GR1420010 STENA KALAMAKIOU 474,19 22,2442 39,6611 GR1430001 OROS PILIO KAI PARAKTIA THALASSIA ZONI * 31 112,16 23,0753 39,4456 GR1430002 KOURI ALMYROU - AGIOS SERAFEIM * 100,23 22,7369 39,1953 GR1430003 SKIATHOS: KOUKOUNARIES KAI EVRYTERI THALASSIA PERIOCHI * 88,82 23,4039 39,1478 GR1430004 ETHNIKO THALASSIO PARKO ALONNISOU - VOREION SPORADON, ANATOLIKI SKOPELOS * 249 145,6 24,0472 39,2586 GR1440001 ASPROPOTAMOS * 20 094,1 21,2878 39,6389 GR1440002 KERKETIO OROS (KOZIAKAS) * 50 431,17 21,4742 39,5700 GR1440003 ANTICHASIA ORI - METEORA * 60 625,02 21,7358 39,7222 GR2110001 AMVRAKIKOS KOLPOS, DELTA LOUROU KAI ARACHTHOU (PETRA, MYTIKAS, EVRYTERI PERIOCHI) * 28 787,56 20,9233 39,0247 GR2110002 ORI ATHAMANON (NERAIDA) * 18 695,33 21,1894 39,4644 GR2120001 EKVOLES (DELTA) KALAMA * 8 531,43 20,1928 39,5703 GR2120002 ELOS KALODIKI * 786,78 20,4611 39,3106 GR2120003 LIMNI LIMNOPOULA 579,5 20,4506 39,4789 GR2120004 STENA KALAMA 1 820,3 20,4739 39,6283 GR2130001 ETHNIKOS DRYMOS VIKOU - AOOU * 12 794,25 20,7619 39,9247 GR2130002 KORYFES OROUS SMOLIKAS * 19 975,72 20,9158 40,0792 GR2130004 KENTRIKO TMIMA ZAGORIOU * 33 114,95 20,8661 39,8594 GR2130005 LIMNI IOANNINON 2 690,13 20,8856 39,6597 GR2130006 PERIOCHI METSOVOU (ANILIO - KATARA) * 7 328,82 21,2086 39,7869 GR2130007 OROS LAKMOS (PERISTERI) * 20 123,52 21,1272 39,6550 GR2130008 OROS MITSIKELI * 8 435,99 20,8406 39,7508 GR2140001 EKVOLES ACHERONTA (APO GLOSSA EOS ALONAKI) KAI STENA ACHERONTA * 4 627,67 20,5014 39,2336 GR2140003 PARAKTIA THALASSIA ZONI APO PARGA EOS AKROTIRIO AGIOS THOMAS (PREVEZA), AKR. KELADIO - AG. THOMAS * 1 529,16 20,4750 39,2153 GR2210001 DYTIKES KAI VOREIOANATOLIKES AKTES ZAKYNTHOU * 21 419,24 20,7297 37,7075 GR2210002 KOLPOS LAGANA ZAKYNTHOU (AKR. GERAKI - KERI) KAI NISIDES MARATHONISI KAI PELOUZO * 6 957,7 20,9069 37,7092 GR2210003 NISOI STROFADES * 523,13 21,0094 37,2550 GR2220001 KALON OROS KEFALONIAS 2 566,19 20,5761 38,3422 GR2220002 ETHNIKOS DRYMOS AINOU 2 779,43 20,6622 38,1450 GR2220003 ESOTERIKO ARCHIPELAGOS IONIOU (MEGANISI, ARKOUDI, ATOKOS, VROMONAS) * 88 333,27 20,8369 38,5794 GR2220004 PARAKTIA THALASSIA ZONI APO ARGOSTOLI EOS VLACHATA (KEFALONIA) KAI ORMOS MOUNTA * 3 736,16 20,5614 38,0822 GR2220005 DYTIKES AKTES KEFALONIAS - STENO KEFALONIAS ITHAKIS - VOREIA ITHAKI (AKROTIRIA GERO GKOMPOS - DRAKOU PIDIMA - KENTRI - AG. IOANNIS) * 18 742,55 20,4889 38,3481 GR2230001 LIMNOTHALASSA ANTINIOTI (KERKYRA) * 187,95 19,8506 39,8153 GR2230002 LIMNOTHALASSA KORISSION (KERKYRA) * 2 292,38 19,9181 39,4436 GR2230003 ALYKI LEFKIMMIS (KERKYRA) * 242,97 20,0686 39,4519 GR2230004 NISOI PAXOI KAI ANTIPAXOI * 5 649,66 20,1906 39,1917 GR2230005 PARAKTIA THALASSIA ZONI APO KANONI EOS MESONGI (KERKYRA) * 888 19,9206 39,5422 GR2240001 LIMNOTHALASSES STENON LEFKADAS (PALIONIS - AVLIMON) KAI ALYKES LEFKADAS * 2 143,4 20,7183 38,8022 GR2240002 PERIOCHI CHORTATON (LEFKADA) 1 255,59 20,6256 38,6997 GR2310001 DELTA ACHELOOU, LIMNOTHALASSA MESOLONGIOU - AITOLIKOU, EKVOLES EVINOU, NISOI ECHINADES, NISOS PETALAS * 35 509,89 21,2539 38,3314 GR2310004 OROS PANAITOLIKO * 18 542,03 21,6564 38,7022 GR2310005 OROS VARASOVA * 1 443,3 21,5972 38,3611 GR2310006 LIMNES VOULKARIA KAI SALTINI * 3 122,62 20,8108 38,8644 GR2310007 LIMNI AMVRAKIA 2 204,75 21,1781 38,7506 GR2310008 LIMNI OZEROS 1 258,49 21,2231 38,6544 GR2310009 LIMNES TRICHONIDA KAI LYSIMACHEIA * 14 279,8 21,4842 38,5683 GR2310010 OROS ARAKYNTHOS KAI STENA KLEISOURAS * 13 331,28 21,4594 38,4594 GR2320001 LIMNOTHALASSA KALOGRIAS, DASOS STROFYLIAS KAI ELOS LAMIAS, ARAXOS * 3 533,89 21,3633 38,0936 GR2320002 OROS CHELMOS KAI YDATA STYGOS * 17 493,03 22,2253 37,9578 GR2320003 FARANGI VOURAIKOU * 2 176,31 22,1733 38,0831 GR2320004 AISTHITIKO DASOS KALAVRYTON * 2 386,08 22,0975 38,0128 GR2320005 ORI BARMPAS KAI KLOKOS, FARANGI SELINOUNTA 6 042,57 22,0158 38,1433 GR2320006 ALYKI AIGIOU * 31,98 22,1072 38,2633 GR2320007 OROS PANACHAIKO * 12 219,51 21,8781 38,2083 GR2320008 OROS ERYMANTHOS * 19 332,14 21,8708 37,9683 GR2320009 SPILAIO KASTRION * 308,02 22,1417 37,9497 GR2330002 OROPEDIO FOLOIS 9 741,96 21,6914 37,7853 GR2330003 EKVOLES (DELTA) PINEIOU * 903,81 21,2350 37,8189 GR2330004 OLYMPIA 314,83 21,6272 37,6411 GR2330005 THINES KAI PARALIAKO DASOS ZACHAROS, LIMNI KAIAFA, STROFYLIA, KAKOVATOS * 3 274,18 21,5889 37,5269 GR2330006 LIMNOTHALASSA KOTYCHI, BRINIA * 1 314,63 21,2986 38,0036 GR2330007 PARAKTIA THALASSIA ZONI APO AKR. KYLLINI EOS TOUMPI - KALOGRIA * 13 166,35 21,2883 38,0325 GR2330008 THALASSIA PERIOCHI KOLPOU KYPARISSIAS: AKR. KATAKOLO - KYPARISSIA * 11 042,19 21,5022 37,5756 GR2410001 LIMNES YLIKI KAI PARALIMNI - SYSTIMA VOIOTIKOU KIFISOU * 11 606,5 23,1808 38,4306 GR2420001 OROS OCHI - KAMPOS KARYSTOU - POTAMI - AKROTIRIO KAFIREFS - PARAKTIA THALASSIA ZONI * 15 948,13 24,5036 38,0325 GR2420002 DIRFYS: DASOS STENIS - DELFI 1 297,73 23,8472 38,5969 GR2420004 MEGALO KAI MIKRO LIVARI - DELTA XERIA - YDROCHARES DASOS AG. NIKOLAOU - PARAKTIA THALASSIA ZONI * 482,19 23,1244 39,0014 GR2420006 SKYROS: OROS KOCHYLAS 4 088,91 24,6211 38,8242 GR2430001 OROS TYMFRISTOS (VELOUCHI) * 3 407,86 21,8136 38,9431 GR2440002 KOILADA KAI EKVOLES SPERCHEIOU - MALIAKOS KOLPOS * 47 547,07 22,4253 38,8631 GR2440003 FARANGI GORGOPOTAMOU 523,02 22,3592 38,8186 GR2440004 ETHNIKOS DRYMOS OITIS * 6 980,86 22,2942 38,8381 GR2440006 OROS KALLIDROMO * 6 684,85 22,5528 38,7678 GR2450001 ORI VARDOUSIA * 19 373,53 22,1119 38,6617 GR2450002 OROS GKIONA * 21 879,82 22,2947 38,6053 GR2450004 PARALIAKI ZONI APO NAFPAKTO EOS ITEA * 10 618,68 22,1381 38,3478 GR2450005 NOTIOANATOLIKOS PARNASSOS - ETHNIKOS DRYMOS PARNASSOU - DASOS TITHOREAS * 18 422,57 22,5589 38,5358 GR2510003 AKRONAFPLIA KAI PALAMIDI * 366,16 22,8067 37,5617 GR2520001 OROS MAINALO * 22 673,07 22,2944 37,6053 GR2520002 LIMNI TAKA * 1 033,15 22,3689 37,4311 GR2520003 LIMNOTHALASSA MOUSTOU * 368,24 22,7522 37,3833 GR2520005 MONI ELONAS KAI CHARADRA LEONIDIOU * 6 985,47 22,8256 37,1542 GR2520006 OROS PARNONAS (KAI PERIOCHI MALEVIS) * 55 767,52 22,6317 37,2239 GR2530001 KORYFES OROUS KYLLINI (ZIRIA) KAI CHARADRA FLAMPOURITSA * 23 423,92 22,4581 37,9511 GR2530002 LIMNI STYMFALIA 1 308,91 22,4589 37,8553 GR2530003 AKROKORINTHOS * 589,79 22,8656 37,8806 GR2530004 OROS OLIGYRTOS * 8 630,65 22,3778 37,8192 GR2530005 ORI GERANEIA * 6 836,55 23,0708 38,0206 GR2540001 ORI GIDOVOUNI, CHIONOVOUNI, GAIDOUROVOUNI, KORAKIA, KALOGEROVOUNI, KOULOCHERA KAI PERIOCHI MONEMVASIAS * 28 797,97 22,9583 36,9011 GR2540002 PERIOCHI NEAPOLIS KAI NISOS ELAFONISOS * 5 493,74 23,0008 36,5447 GR2540003 EKVOLES EVROTA * 5 369,61 22,6892 36,8306 GR2540005 LAGKADA TRYPIS * 1 588,52 22,3142 37,0897 GR2550001 FARANGI NEDONA (PETALON - CHANI) 1 241,86 22,1622 37,0900 GR2550003 NISOI SAPIENTZA KAI SCHIZA, AKROTIRIO AKRITAS * 11 292,05 21,8178 36,8306 GR2550004 LIMNOTHALASSA PYLOU (DIVARI) KAI NISOS SFAKTIRIA, AGIOS DIMITRIOS * 3 551,97 21,6725 36,9492 GR2550005 THINES KYPARISSIAS (NEOCHORI - KYPARISSIA) * 1 342,86 21,6786 37,2683 GR2550006 OROS TAYGETOS * 53 367,45 22,3122 36,9617 GR2550007 THALASSIA PERIOCHI STENOU METHONIS * 972,24 21,7269 36,7931 GR3000001 OROS PARNITHA 14 902,43 23,7289 38,1769 GR3000003 ETHNIKO PARKO SCHINIA - MARATHONA * 1 322,26 24,0308 38,1492 GR3000004 VRAVRONA - PARAKTIA THALASSIA ZONI * 2 669,24 23,9983 37,9189 GR3000005 SOUNIO - NISIDA PATROKLOU KAI PARAKTIA THALASSIA ZONI * 5 374,32 23,9942 37,6597 GR3000006 YMITTOS - AISTHITIKO DASOS KAISARIANIS - LIMNI VOULIAGMENIS 8 819,21 23,8028 37,8981 GR3000008 ANTIKYTHIRA - PRASONISI KAI LAGOUVARDOS * 7 172,14 23,2689 35,9167 GR3000010 NISIDES KYTHIRON: PRASONISI, DRAGONERA, ANTIDRAGONERA * 989,13 23,1036 36,2228 GR4110001 LIMNOS: CHORTAROLIMNI - LIMNI ALYKI KAI THALASSIA PERIOCHI * 18 231,66 25,4631 39,9514 GR4110002 AGIOS EFSTRATIOS KAI PARAKTIA THALASSIA ZONI * 6 283,75 25,0206 39,5236 GR4110003 LESVOS: DYTIKI CHERSONISOS - APOLITHOMENO DASOS * 20 817,04 25,9767 39,1964 GR4110004 LESVOS: KOLPOS KALLONIS KAI CHERSAIA PARAKTIA ZONI * 18 311,04 26,2119 39,1628 GR4110005 LESVOS: KOLPOS GERAS, ELOS NTIPI KAI OROS OLYMPOS * 11 200,41 26,4231 39,0817 GR4120001 SAMOS: PARALIA ALYKI * 301,34 27,0189 37,7061 GR4120002 SAMOS: OROS AMPELOS (KARVOUNIS) * 4 850,12 26,8200 37,7592 GR4120003 SAMOS: OROS KERKETEFS - MIKRO KAI MEGALO SEITANI - DASOS KASTANIAS KAI LEKKAS, AKR. KATAVASIS - LIMENAS * 6 683,42 26,6339 37,7422 GR4120004 IKARIA - FOURNOI KAI PARAKTIA ZONI * 12 909 26,4825 37,5800 GR4130001 VOREIA CHIOS KAI NISOI OINOUSSES KAI PARAKTIA THALASSIA ZONI * 34 409,93 26,0744 38,5181 GR4130005 VRACHONISIDES KALOGEROI KAI THALASSIA ZONI 1 739,1 25,2836 38,1608 GR4210001 KASOS KAI KASONISIA - EVRYTERI THALASSIA PERIOCHI * 13 453,7 26,9178 35,4067 GR4210002 KENTRIKI KARPATHOS: KALI LIMNI - LASTOS - KYRA PANAGIA KAI PARAKTIA THALASSIA ZONI * 9 321,9 27,1381 35,5928 GR4210003 VOREIA KARPATHOS KAI SARIA KAI PARAKTIA THALASSIA ZONI * 11 297,98 27,2008 35,8147 GR4210004 KASTELLORIZO KAI NISIDES RO KAI STRONGYLI KAI PARAKTIA THALASSIA ZONI * 1 769,64 29,5831 36,1483 GR4210005 RODOS: AKRAMYTIS, ARMENISTIS, ATTAVYROS, REMATA KAI THALASSIA ZONI (KARAVOLA-ORMOS GLYFADA) * 27 696,216 27,8375 36,1611 GR4210006 RODOS: PROFITIS ILIAS - EPTA PIGES  PETALOUDES - REMATA * 11 414,258 28,0283 36,3042 GR4210007 NOTIA NISYROS KAI STRONGYLI KAI PARAKTIA THALASSIA ZONI * 4 045,82 27,1683 36,5789 GR4210008 KOS: AKROTIRIO LOUROS - LIMNI PSALIDI - OROS DIKAIOS - ALYKI - PARAKTIA THALASSIA ZONI * 10 138,28 27,2575 36,8481 GR4210009 ASTYPALAIA: ANATOLIKO TMIMA, GYRO NISIDES KAI OFIDOUSSA KAI THALASSIA ZONI (AKR. LANTRA - AKR. VRYSI) * 7 027,22 26,4275 36,5906 GR4210010 ARKOI, LEIPSOI, AGATHONISI KAI VRACHONISIDES * 12 407,54 26,7567 37,2928 GR4210011 VRACHONISIA NOTIOU AIGAIOU: VELOPOULA, FALKONERA, ANANES, CHRISTIANA, PACHEIA, FTENO, MAKRA, ASTAKIDONISIA, SYRNA - GYRO NISIA KAI THALASSIA ZONI * 4 568,43 26,6758 36,3453 GR4220001 ANDROS: ORMOS VITALI KAI KENTRIKOS OREINOS OGKOS * 7 315,31 24,8539 37,8656 GR4220002 ANAFI: CHERSONISOS KALAMOS - ROUKOUNAS * 1 144,38 25,8233 36,3511 GR4220003 SANTORINI: NEA KAI PALIA KAMENI - PROFITIS ILIAS * 1 264,25 25,4625 36,3717 GR4220004 FOLEGANDROS ANATOLIKI MECHRI DYTIKI SIKINO KAI THALASSIA ZONI * 7 011,23 24,9856 36,6122 GR4220005 PARAKTIA ZONI DYTIKIS MILOY * 5 328,25 24,3992 36,6531 GR4220006 NISOS POLYAIGOS - KIMOLOS * 13 897,73 24,5936 36,7792 GR4220007 NISOS ANTIMILOS - THALASSIA PARAKTIA ZONI * 1 260,76 24,2383 36,7883 GR4220008 SIFNOS: PROFITIS ILIAS MECHRI DYTIKES AKTES KAI THALASSIA PERIOCHI * 2 067,35 24,6881 36,9592 GR4220009 NOTIA SERIFOS * 4 530,84 24,4550 37,1308 GR4220010 VOREIODYTIKI KYTHNOS: OROS ATHERAS - AKROTIRIO KEFALOS KAI PARAKTIA ZONI * 2 855,19 24,4003 37,4375 GR4220011 ANATOLIKI KEA * 7 155,1 24,3389 37,5958 GR4220012 VOREIA AMORGOS KAI KINAROS, LEVITHA, MAVRA, GLAROS KAI THALASSIA ZONI * 6 062,45 26,0328 36,9094 GR4220013 MIKRES KYKLADES: IRAKLEIA, SCHOINOUSSA, KOUFONISIA, KEROS, ANTIKERIA KAI THALASSIA ZONI * 12 580,72 25,5897 36,9261 GR4220014 KENTRIKI KAI NOTIA NAXOS: ZAS KAI VIGLA EOS MAVROVOUNI KAI THALASSIA ZONI (ORMOS KARADES - ORMOS MOUTSOUNAS) * 8 721,71 25,4608 36,9475 GR4220016 NISOS PAROS: PETALOUDES * 97,69 25,1244 37,0481 GR4220017 NISOI DESPOTIKO KAI STRONGYLO KAI THALASSIA ZONI * 1 858,34 24,9942 36,9628 GR4220018 SYROS: OROS SYRINGAS EOS PARALIA * 783,52 24,9097 37,4753 GR4220019 TINOS: MYRSINI - AKROTIRIO LIVADA * 1 949,1 25,2278 37,5842 GR4220020 NISOS MILOS: PROFITIS ILIAS - EVRYTERI PERIOCHI * 5 271,34 24,4019 36,6889 GR4220033 NISOS GYAROS KAI THALASSIA ZONI * 26 114,31 24,7103 37,6075 GR4310002 GIOUCHTAS - FARANGI AGIAS EIRINIS 716,05 25,1511 35,2261 GR4310003 NISOS DIA * 1 188,02 25,2161 35,4536 GR4310004 DYTIKA ASTEROUSIA (APO AGIOFARANGO EOS KOKKINO PYRGO) * 2 650,79 24,7636 34,9561 GR4310005 ASTEROUSIA (KOFINAS) * 16 173,89 25,1111 34,9675 GR4310006 DIKTI: OMALOS VIANNOU (SYMI - OMALOS) * 3 939,68 25,4342 35,0686 GR4320002 DIKTI: OROPEDIO LASITHIOU, KATHARO, SELENA, KRASI, SELAKANO, CHALASMENI KORYFI * 34 007,16 25,4917 35,1533 GR4320003 NISOS CHRYSI * 546,54 25,7072 34,8717 GR4320004 MONI KAPSA (FARANGI KAPSA KAI GYRO PERIOCHI) 974,43 26,0592 35,0419 GR4320005 OROS THRYPTIS KAI GYRO PERIOCHI 8 528,56 25,8883 35,0758 GR4320006 VOREIOANATOLIKO AKRO KRITIS: DIONYSADES, ELASA KAI CHERSONISOS SIDERO (AKRA MAVRO MOURI - VAI - AKRA PLAKAS) KAI THALASSIA ZONI * 13 072,7 26,2517 35,2358 GR4320008 NISOS KOUFONISI KAI PARAKTIA THALASSIA ZONI * 804,94 26,1400 34,9356 GR4330002 OROS KEDROS 4 700,27 24,6125 35,1889 GR4330003 KOURTALIOTIKO FARANGI - MONI PREVELI - EVRYTERI PERIOCHI * 3 642,73 24,4808 35,1944 GR4330004 PRASSANO FARANGI - PATSOS - SFAKORYAKO REMA - PARALIA RETHYMNOU KAI EKVOLI GEROPOTAMOU, AKR. LIANOS KAVOS - PERIVOLIA * 13 121,42 24,5911 35,2633 GR4330005 OROS IDI (VORIZIA, GERANOI, KALI MADARA) * 39 913,06 24,8236 35,2258 GR4340001 IMERI KAI AGRIA GRAMVOUSSA - TIGANI KAI FALASARNA - PONTIKONISI, ORMOS LIVADI - VIGLIA * 5 781,32 23,5903 35,5642 GR4340002 NISOS ELAFONISOS KAI PARAKTIA THALASSIA ZONI * 271,75 23,5306 35,2700 GR4340003 CHERSONISOS RODOPOU - PARALIA MALEME * 8 797,27 23,7950 35,5389 GR4340004 ELOS - TOPOLIA - SASALOS - AGIOS DIKAIOS * 7 351,95 23,6508 35,3772 GR4340005 ORMOS SOUGIAS - VARDIA - FARANGI LISSOU MECHRI ANYDROUS KAI PARAKTIA ZONI * 3 039,87 23,7636 35,2536 GR4340006 LIMNI AGIAS - PLATANIAS - REMA KAI EKVOLI KERITI - KOILADA FASA * 1 211,83 23,9172 35,4244 GR4340007 FARANGI THERISSOU 497,73 23,9881 35,4256 GR4340008 LEFKA ORI KAI PARAKTIA ZONI * 53 363,64 24,0072 35,2994 GR4340010 DRAPANO (VOREIOANATOLIKES AKTES) - PARALIA GEORGIOUPOLIS - LIMNI KOURNA * 4 511,13 24,2836 35,3364 GR4340011 FRE - TZITZIFES - NIPOS 1 217,6 24,1439 35,3669 GR4340012 ASFENDOU - KALLIKRATIS KAI PARAKTIA ZONI * 14 022,54 24,2783 35,2058 GR4340013 NISOI GAVDOS KAI GAVDOPOULA * 6 290,57 24,0794 34,8469 GR4340015 PARALIA APO CHRYSOSKALITISSA MECHRI AKROTIRIO KRIOS * 2 202,53 23,5531 35,2775 HR2000006 BazgovaÃ a jama 0,7833 16,62238 43,306457 HR2000007 Betina velika jama 0,7833 17,322575 43,194895 HR2000018 Ã injadra Ã ¡pilja 0,7833 16,59965 43,339757 HR2000019 Ã oÃ ina jama 0,7833 17,567027 43,111189 HR2000020 PodruÃ je oko Ã ulumove peÃ ine 1 209,6422 16,373253 43,990037 HR2000021 Dobra jama 0,7833 16,580991 43,308445 HR2000022 DragiÃ a Ã ¡pilja II 0,7833 16,491775 43,820148 HR2000031 Golubinka kod VuÃ evice 0,7833 16,414007 43,583518 HR2000034 GotovÃ ¾ 0,7833 14,379128 45,439881 HR2000038 Grota Ã ¡pilja 0,7833 16,262787 43,502784 HR2000050 Jama na Visokoj 0,7833 16,607485 43,681996 HR2000051 Jama nad Zasten 0,7833 14,161076 45,432939 HR2000053 Jama pod Malim Kraljevcem 0,7833 16,342535 43,595749 HR2000055 Jama u Kukljici 0,7833 15,243063 44,037238 HR2000056 Jama za Mahrincem 0,7833 16,741172 43,34447 HR2000058 JeÃ ¡kalovica jama 0,7833 16,839479 43,299909 HR2000080 Mala BirnjaÃ a jama 0,7833 16,332428 43,584927 HR2000083 PodruÃ je oko Markove jame - Istra 1 034,2222 13,654037 45,313417 HR2000084 Markova Ã ¡pilja 0,7833 16,403133 43,190572 HR2000089 MiliÃ a Ã ¡pilja 0,7833 15,803362 44,143327 HR2000091 Movrica Ã ¡pilja 0,7833 17,551372 42,752589 HR2000092 OstaÃ ¡evica Ã ¡pilja 0,7833 17,544508 42,749024 HR2000096 PeÃ  u Ã ulinovim raljevinama 0,7833 16,575288 43,605881 HR2000100 Pincinova jama * 78,5191 13,6352 45,2874 HR2000104 PoluÃ ¡pilja kod Sobre 0,7833 17,602727 42,737321 HR2000111 Rabakova Ã ¡pilja 0,7833 14,077077 45,36878 HR2000120 Sitnica Ã ¡pilja 0,7833 13,744334 45,34329 HR2000131 Ã kabac Ã ¡pilja 0,7833 14,606719 45,259891 HR2000132 PodruÃ je oko Ã ¡pilje Ã karin Samograd 6 754,4896 16,098354 43,798751 HR2000135 Ã pilja iznad Velikog bresta 0,7833 14,095515 45,429479 HR2000141 Gorska jama 0,7833 17,425035 42,926955 HR2000146 Velika Ã ¡pilja u Permanima 0,7833 14,296757 45,410097 HR2000147 Ã pilja na Gradini kod Premanture 0,7833 13,907663 44,80995 HR2000152 Ã pilja kod ViliÃ ¡nice 0,7833 15,451153 43,960375 HR2000165 Ã pilja pod Kapelu 0,7833 16,434459 43,184935 HR2000166 Ã pilja pod Krugom 0,7833 13,926292 45,452023 HR2000171 Tabaina Ã ¡pilja 0,7833 16,717181 42,969786 HR2000172 Ã pilja u Tankom Ratcu 0,7833 16,569584 43,360215 HR2000175 Trogrlo 0,7833 16,263841 43,895789 HR2000176 Trojama 0,7833 16,725824 43,500892 HR2000179 Velika Ã ¡pilja kod AntunoviÃ a 0,7833 17,227542 43,276752 HR2000180 Velika Ã ¡pilja 0,7833 17,472051 42,764415 HR2000182 Velika Ã ¡pilja kod NeoriÃ a 0,7833 16,553347 43,686104 HR2000186 Vilina Ã ¡pilja 0,7833 18,391544 42,506668 HR2000190 VlaÃ ¡ka peÃ  0,7833 14,868022 45,063629 HR2000194 VranjaÃ a jama kod Trilja 0,7833 16,794763 43,628909 HR2000200 Zagorska peÃ  kod Novog Vinodola 736,8 14,763729 45,147286 HR2000205 Zubanova jama 0,7833 16,559866 43,683216 HR2000206 Ã ½ejava jama 0,7833 16,804273 43,284619 HR2000521 BraÃ  - Baljenik * 19,8884 16,658399 43,284111 HR2000522 Luka Budava - Istra 1 237,0095 13,980436 44,872898 HR2000525 OrebiÃ  - Osirac 89,49 17,058898 42,994214 HR2000526 OÃ ¡trica - Ã ibenik 200,3033 15,923772 43,646156 HR2000529 Ã aknja rat 479,4872 16,656927 42,929581 HR2000543 VlaÃ ¾ne livade uz potok BraÃ ana (Ã ½onti) 215,6473 13,925 45,417 HR2000544 VlaÃ ¾ne livade uz potok Malinska 93,1876 13,818455 45,424888 HR2000545 VlaÃ ¾ne livade kod MaruÃ ¡iÃ a 96,6756 13,750392 45,425973 HR2000546 VlaÃ ¾ne livade uz Jugovski potok (Ã trcaj) 40,5182 13,777387 45,417134 HR2000555 Lokva u PrljeviÃ ima 0,0786 17,9 42,757 HR2000601 Park prirode UÃ ka * 16 051,3344 14,197764 45,299071 HR2000604 Nacionalni park Brijuni * 3 400,4578 13,749341 44,915169 HR2000605 Nacionalni park Sjeverni Velebit * 11 157,2919 14,974099 44,762214 HR2000616 Donji Kamenjak * 370,6283 13,912151 44,781987 HR2000619 Mirna i Ã ¡ire podruÃ je Butonige 1 476,7178 13,861 45,352 HR2000629 Limski zaljev - kopno 1 168,3161 13,673 45,127 HR2000637 Motovunska Ã ¡uma 1 009,9236 13,825 45,351 HR2000641 Zrmanja 1 252,7049 15,814 44,186 HR2000643 ObruÃ  * 2 716,9562 14,483933 45,436222 HR2000658 RjeÃ ina 221,9949 14,421 45,398 HR2000659 Trstenik * 13,9353 14,455625 45,489817 HR2000703 Tarska uvala - Istra 0,3997 13,615055 45,31441 HR2000754 NovaÃ ka peÃ ina 0,7833 14,013818 45,482147 HR2000759 Vela Ã ¡pilja u Krugu 0,7833 14,424111 45,44718 HR2000788 Uvala Makirina 1 2,5645 15,68264 43,798255 HR2000856 Padine Velog vrha iznad TomiÃ ¡ine drage * 26,7491 14,885248 45,07072 HR2000871 Nacionalni park Paklenica * 9 507,557 15,4878 44,342096 HR2000874 Krupa 97,1858 15,867948 44,190945 HR2000888 Otok Susak * 363,5507 14,302485 44,509815 HR2000891 Jezero Njivice na Krku 629,48 14,57624 45,175123 HR2000893 Jezero Ponikve na Krku 140,894 14,564265 45,074538 HR2000898 Ã uma crnike na Grguru 389,7499 14,765224 44,863666 HR2000911 Kolansko blato - Blato Rogoza * 178,639 14,917904 44,520413 HR2000917 KrÃ iÃ  1 951,6089 16,252323 44,03043 HR2000918 Ã ire podruÃ je NP Krka * 13 158,8869 15,974 43,903 HR2000919 Ã ikola 495,0818 16,15 43,853 HR2000922 Svilaja * 15 884,6288 16,396288 43,824557 HR2000929 Rijeka Cetina - kanjonski dio 1 904,4597 16,816 43,489 HR2000931 Jadro 6,157 16,506606 43,540007 HR2000932 ProloÃ ¡ko blato * 765,9953 17,108701 43,468735 HR2000933 Vrljika 60,7092 17,193351 43,431107 HR2000934 Crveno jezero 13,787 17,19909 43,45569 HR2000935 Modro jezero 39,6157 17,211538 43,452465 HR2000936 Ruda 16,1037 16,77 43,671 HR2000937 Vidova gora * 1 852,8238 16,609865 43,292095 HR2000941 Svetac * 418,4234 15,748414 43,025531 HR2000942 Otok Vis * 9 049,9861 16,154967 43,045709 HR2000943 PalagruÃ ¾a * 32,3823 16,261177 42,39204 HR2000944 Blatina kod Blata 62,0023 17,47 42,764 HR2000946 SnjeÃ ¾nica i Konavosko polje 11 250,0566 18,343559 42,570347 HR2000947 Gornji Majkovi - lokve 13,1773 17,911038 42,773782 HR2000950 Slano - oleandri 80,9641 17,885868 42,76562 HR2000951 KrotuÃ ¡a * 145,3688 17,456505 43,102729 HR2001007 OraÃ ¡ac - kanjon 0,971 18,013896 42,702151 HR2001008 Blatina kraj ProÃ ¾ure 2,2396 17,643564 42,733466 HR2001009 Blatina kraj Sobre (Mljet) 10,5988 17,600677 42,73056 HR2001010 Paleoombla - Ombla 3 744,4106 18,073813 42,703512 HR2001011 Istarske Toplice 35,999 13,879196 45,379846 HR2001015 Pregon 715,2346 13,847044 45,420426 HR2001016 Kotli 328,7468 14,010207 45,366914 HR2001017 Lipa 227,7442 14,00802 45,309999 HR2001021 Lun * 2 847,9857 14,807415 44,629394 HR2001035 OtoÃ iÃ  Zabodarski 5,1684 14,402915 44,55173 HR2001036 OtoÃ iÃ  V. Osir 7,3798 14,419884 44,590979 HR2001041 Gomance * 214,9434 14,427065 45,501893 HR2001046 Matica-VrgoraÃ ko polje * 292,7817 17,431 43,157 HR2001047 Bobara, Mrkan i Supetar * 29,2945 18,195 42,574 HR2001050 Murter * 1 772,2955 15,617006 43,798004 HR2001055 OtoÃ iÃ  Kosor kod KorÃ ule 5,036 16,762711 42,900887 HR2001056 OtoÃ iÃ  Veli PrÃ ¾njak kod KorÃ ule 20,6835 16,694899 42,9036 HR2001068 Radljevac * 12,6669 16,196 44,062 HR2001097 BiÃ ¡evo kopno * 589,2847 16,010518 42,974519 HR2001098 Otok Pag II 1 499,6016 15,040757 44,416546 HR2001133 Ponor Bregi * 136,8092 14,006626 45,191473 HR2001143 Jama kod Komune 0,7833 13,570621 45,364012 HR2001144 KlariÃ eva jama 0,7833 13,67397 45,150222 HR2001145 Izvor Ã ¡pilja pod Velim vrhom 0,7833 13,848235 44,886051 HR2001146 Radota Ã ¡pilja 0,7833 13,984957 45,455853 HR2001149 Velika jama 0,7833 14,6765 45,227101 HR2001154 Orlovac Ã ¡pilja 0,7833 14,964264 44,985621 HR2001163 Jama kod Ã ipkovca 0,7833 15,348744 44,194284 HR2001188 PeÃ ina, Raslina 0,7833 15,850786 43,80795 HR2001199 Jama na DuÃ acu 0,7833 16,679474 43,370267 HR2001200 Jama kod MateÃ ¡iÃ  stana 0,7833 16,751347 43,305929 HR2001201 Izvor Grab 0,7833 16,772142 43,640757 HR2001203 Izvor Ã ¡pilja kod JurjeviÃ a 0,7833 17,198261 42,981462 HR2001204 Jama KornjatuÃ ¡a 0,7833 17,674192 42,979075 HR2001207 PliÃ ¡koviÃ eva jama 0,7833 13,872382 45,071594 HR2001208 ModriÃ a bunar Ã ¡pilja 0,7833 16,053087 43,761743 HR2001215 Boljunsko polje 2 244,1926 14,128062 45,288489 HR2001218 Benkovac 1,5794 15,60546 44,049425 HR2001229 BoÃ ni kanal uz Vrljiku 3,2651 17,186558 43,440149 HR2001235 RaÃ ice - RaÃ iÃ ki potok 27,5216 13,982 45,351 HR2001236 Kanjon Badnjevica 14,8828 17,153882 43,483208 HR2001238 BuÃ ¡otina za vodu, Rakonik * 0,7833 14,019652 45,086324 HR2001239 Rudnik ugljena, RaÃ ¡a * 195,7277 14,089127 45,078979 HR2001241 Jama Golubinka * 110,0191 16,158692 43,698357 HR2001242 Izvor Vir * 66,9174 17,450739 43,158313 HR2001244 Bunar kod FranjevaÃ kog samostana u Hvaru 0,7833 16,442644 43,172589 HR2001245 Bunar na Hvaru 0,7833 16,445327 43,172663 HR2001248 Izvor Duboka Ljuta 0,7833 18,231345 42,600061 HR2001249 Izvor kod mlina u Zatonu malom 0,7833 18,045423 42,701517 HR2001251 Ã ½uÃ ¾ino vrelo 0,7833 16,628125 43,747691 HR2001253 PoÃ ¡tak * 2 737,8913 16,13 44,221 HR2001258 DinjiÃ ¡ka 135,5278 15,158619 44,368908 HR2001259 Uvala VlaÃ ¡iÃ i - kopno 23,9293 15,206684 44,322209 HR2001260 Poluotok Molunat 6,9404 18,419 42,453 HR2001266 Vrba 36,6832 16,36 43,749 HR2001274 Mlaka 206,4483 13,904147 45,369268 HR2001275 Vrbnik 1 190,8098 14,642835 45,087807 HR2001276 Murvica - samostan 0,7833 16,585977 43,268845 HR2001277 Slatina kod Kozarice na Mljetu 5,381 17,467953 42,77412 HR2001278 Premuda 867,9471 14,622148 44,329701 HR2001279 Silba 1 436,2768 14,693494 44,384309 HR2001280 Olib 2 623,9335 14,78801 44,378496 HR2001300 Zebar 76,8703 14,680336 45,245868 HR2001301 Podbilo 198,9099 14,931923 45,057583 HR2001302 Krmpotsko 62,4087 14,909377 45,096986 HR2001304 Ã ½bevnica * 231,2089 14,014243 45,462992 HR2001312 Argile 7,3423 13,709 45,442 HR2001313 Srednji tok Cetine s HrvataÃ kim i Sinjskim poljem * 4 782,795 16,72 43,664 HR2001314 IzvoriÃ ¡ni dio Cetine s PaÃ ¡kim i VrliÃ kim poljem 1 743,5268 16,422 43,955 HR2001315 RastoÃ ko polje 782,1966 17,407439 43,208883 HR2001316 KariÃ ¡nica i Bijela 348,4561 15,628 44,123 HR2001321 Jasena ponor * 8,3747 17,276804 43,221377 HR2001322 Vela Traba * 540,0839 13,872351 45,244676 HR2001325 Ninski stanovi - livade 403,781 15,227989 44,22078 HR2001334 Poluotok UbaÃ ¡ 479,4743 14,086158 44,964929 HR2001337 PodruÃ je oko Rafove (Zatonske) Ã ¡pilje 141,6273 18,032697 42,691448 HR2001338 PodruÃ je oko Ã ¡pilje u uvali PiÃ ¡Ã ena, Hvar * 1 740,7542 16,536363 43,156983 HR2001343 PodruÃ je oko Ã ¡pilje DuboÃ ¡ka pazuha * 3 326,0006 17,075308 43,126332 HR2001349 Dolina RaÃ ¡e 609,434 14,024 45,123 HR2001350 Podbiokovlje 1 479,0768 17,069935 43,263579 HR2001352 Mosor * 17 008,5948 16,657576 43,513475 HR2001357 Otok Krk * 37 741,0649 14,617438 45,067739 HR2001358 Otok Cres * 40 199,188 14,401294 44,872808 HR2001359 Otok Rab * 7 610,0805 14,756897 44,777174 HR2001360 Ã ire rovinjsko podruÃ je * 10 194,7208 13,728093 45,061022 HR2001361 Ravni kotari 31 511,3604 15,574006 43,968617 HR2001362 Otok Ã ½ut 1 484,512 15,310612 43,864349 HR2001363 ZaleÃ e Trogira * 18 626,3716 16,176461 43,56311 HR2001364 JI dio PeljeÃ ¡ca * 14 058,4867 17,558844 42,871013 HR2001365 PazinÃ ¡tina 4 704,4763 13,967494 45,209792 HR2001366 BokanjaÃ ko blato 446,9578 15,239022 44,180528 HR2001367 I dio KorÃ ule * 13 920,2399 17,016308 42,939605 HR2001371 PodruÃ je oko Dobre vode 2 169,2619 16,055202 43,684311 HR2001373 Lisac * 9 201,5753 15,991797 44,355293 HR2001374 PodruÃ je oko Ã ¡pilje Vratolom 11,0624 15,786605 44,19177 HR2001375 PodruÃ je oko Ã ¡pilje GolubnjaÃ e, Ã ½egar 2 550,483 15,860086 44,120477 HR2001376 PodruÃ je oko StraÃ ¾nice 537,4374 16,56584 43,5013 HR2001380 Vele i Male Srakane - kopno * 176,628 14,311 44,581 HR2001384 Solana DinjiÃ ¡ka 65,0873 15,175361 44,362701 HR2001386 Pazinski potok 70,5015 13,945057 45,247209 HR2001388 Budava 74,6855 13,979884 44,915163 HR2001394 BrbiÃ ¡nica - Vrbica 1,5426 15,826 43,929 HR2001395 Grab 2,5947 16,766 43,643 HR2001396 Grdoselski potok 2,7129 13,955 45,292 HR2001397 Sutina 2,9106 16,573 43,709 HR2001399 Kobilica * 2,4042 16,09 44,129 HR2001400 OraÃ ¡nica * 1,2478 16,222 44,056 HR2001419 Otok Dolin - J 344,9173 14,824429 44,702251 HR2001420 Otoci Badija, Planjak, Kamenjak, BisaÃ e, Gojak, M. Sestrica, Majsan, M. i V. Stupa, LuÃ njak te hrid Baretica 152,641 17,168419 42,953089 HR2001421 Hvar od Pokrvenika do uvale Bristova 885,2082 16,946563 43,145725 HR2001422 Hvar GolubiniÃ in rat - Rat Velog Strvnja 301,1428 16,873374 43,124498 HR2001423 Hvar - od Plane do Veprinove glavice 743,9919 16,93777 43,121923 HR2001424 Hvar - od KriÃ ¾iÃ ¡Ã a do Tavna Ã ¡pilje 260,6581 16,807748 43,13444 HR2001425 Hvar - od Prapratna do KarnjakuÃ ¡e 1 130,7932 16,789 43,158 HR2001426 Hvar - Kabal 525,4897 16,555545 43,221564 HR2001427 Hvar - Ã ¡ume kod Starigrada 1 135,1891 16,619474 43,204463 HR2001428 Hvar - od Maslinice do GrebiÃ ¡Ã a 3 272,8401 16,631352 43,162952 HR2001429 Hvar - od Prvog boka do LuÃ iÃ ¡Ã a 983,1647 16,491085 43,198997 HR2001434 Ã epiÃ  tunel 0,7833 14,161542 45,16389 HR2001435 SnijeÃ ¾nica pod Lisinom 0,7833 14,221186 45,391763 HR2001436 Sojkina jama 0,7833 14,433734 45,452564 HR2001437 Ã pilja 2 kraj potoka Zala 0,7833 14,419626 45,44193 HR2001444 DrenovaÃ a jama 0,7833 15,946667 43,954962 HR2001445 MaraviÃ a jama 0,7833 16,298473 43,501502 HR2001449 Izvor DropuliÃ a vrilo * 61,5638 17,43145 43,169378 HR2001451 Jama za Rasokama 0,7833 17,930201 42,800669 HR2001452 Vilenska peÃ  0,7833 17,92287 42,797895 HR2001454 Jama u Zadubravici 0,7833 17,936629 42,771708 HR2001458 VitkovaÃ a jama 0,7833 17,947587 42,75236 HR2001460 Pasja jama 0,7833 17,966083 42,731196 HR2001461 Kukova peÃ  0,7833 17,96586 42,727043 HR2001463 Jama pod Sinji kuk 0,7833 17,98888 42,709853 HR2001464 Ã pilja na vrh KrÃ evina 0,7833 18,006481 42,717674 HR2001465 Ã pilja za GromaÃ kom vlakom 0,7833 18,027588 42,743492 HR2001468 Aragonka 0,7833 18,019796 42,713317 HR2001469 Debela ljut 0,7833 18,022204 42,717664 HR2001470 Jama na vrh Prodoli 0,7833 18,021432 42,72088 HR2001474 Golubinka kod Handrake 0,7833 17,963373 42,717115 HR2001475 LjubiÃ ica kod Handrake 0,7833 17,963398 42,718168 HR2001476 Medvjedina Ã ¡pilja 0,7833 17,993021 42,701805 HR2001477 Nevjestina Ã ¡pilja 0,7833 17,988097 42,703726 HR2001478 Ã pilja pod Neharom 0,7833 17,999123 42,698747 HR2001479 Ã pilje od Konjavca 0,7833 17,99602 42,70071 HR2001480 Ã piljica u luci Trstena 0,7833 17,976099 42,710601 HR2001481 Ã piljice kod mola od OraÃ ¡ca 0,7833 18,005404 42,69563 HR2001483 Istra - Oprtalj 5,7014 13,821023 45,373969 HR2001484 Istra - Ã aÃ ki 22,5798 13,785145 45,406277 HR2001485 Istra - MartinÃ iÃ i 23,9873 13,727438 45,391969 HR2001486 Istra - Ã epiÃ ko polje 6,1395 14,145544 45,210467 HR2001487 Bakar - Meja 2,0793 14,583 45,292 HR2001489 BraÃ  - Stup 20,8693 16,598291 43,316478 HR2001490 DubrovaÃ ko promorje - Doli 6,8862 17,827404 42,820242 HR2001491 Ã ibensko zaledje - Lozovac 25,4123 15,967999 43,788673 HR2001492 Bunari * 0,0802 16,005 43,931 HR2001493 Piskovica Ã ¡pilja 0,7833 14,037176 45,262069 HR2001494 Jama kod RaÃ ¡pora 0,7833 14,07736 45,437855 HR2001495 Jama kod BuriÃ i 0,7833 13,83425 45,110672 HR2001497 Jama u BratuÃ ¡u 0,7833 16,979623 43,328406 HR2001498 Kraljevska jama 0,7833 16,74453 43,13303 HR2001499 Jama za Sv. Spasom 0,7833 17,542618 42,731823 HR2001507 Izvor KrÃ evac * 94,09 17,16 43,43 HR3000001 Limski kanal - more 673,097 13,650431 45,130313 HR3000002 Plomin - MoÃ ¡Ã eniÃ ka draga 171,5517 14,237 45,172 HR3000003 Vrsarski otoci 882,1898 13,587606 45,172135 HR3000004 Cres - rt Grota - Merag 324,7627 14,376 45,059 HR3000005 Cres - rt Pernat - uvala Tiha 662,5401 14,304119 44,906538 HR3000007 Cres - rt Suha - rt Meli * 7 501,8686 14,553174 44,602136 HR3000008 LoÃ ¡inj - Vela i Mala draga 9,0439 14,480246 44,510384 HR3000009 LoÃ ¡inj - uvala Sunfarni 10,7342 14,488312 44,504897 HR3000010 LoÃ ¡inj - uvala Krivica 11,5626 14,494053 44,498237 HR3000011 LoÃ ¡inj - uvala Balvanida 10,9127 14,500374 44,491379 HR3000012 LoÃ ¡inj - uvala Pijeska 8,0751 14,507718 44,486297 HR3000014 Ilovik i Sv. Petar * 417,4566 14,55 44,463 HR3000015 V. i M. Srakane * 265,0661 14,321 44,576 HR3000016 Podmorje Plavnika i Kormata 541,9166 14,557 44,954 HR3000017 Podmorje otoka Suska * 353,7458 14,31 44,511 HR3000018 Podmorje otoka Unije * 983,1286 14,261 44,654 HR3000019 Uvala Soline 53,4501 15,356132 43,92805 HR3000020 Mala i Vela luka na poluotoku Sokol, Krk 195,0316 14,808 44,977 HR3000021 Podmorje otoka PrviÃ  692,9914 14,798 44,899 HR3000022 Podmorje otoka Grgur i Goli 964,0869 14,792714 44,853398 HR3000024 Supetarska draga na Rabu * 423,7252 14,704043 44,813102 HR3000025 Zaljev Kampor na Rabu * 224,3509 14,696057 44,796529 HR3000026 Dolfin i otoci * 1 097,4207 14,667767 44,709294 HR3000027 Podmorje Trstenika * 487,1051 14,581217 44,665229 HR3000028 I. strana V. i M. Orjula * 489,5817 14,568591 44,497823 HR3000029 Obala izmeÃ u rta Ã ilo i VodotoÃ  524,4773 14,604994 45,204994 HR3000030 M. Draga - Ã ½rnovica 66,3251 14,838 45,108 HR3000031 Sv. Juraj - otoÃ iÃ  Lisac * 49,2201 14,914723 44,926566 HR3000032 Uvala IvanÃ a * 18,4733 14,88329 44,782581 HR3000033 Uvala Malin; uvala Duboka * 154,0201 14,904876 44,90462 HR3000034 Uvala Zavratnica 19,2512 14,896438 44,698677 HR3000035 Uvala KrivaÃ a * 36,7621 14,925162 44,664485 HR3000036 Uvala Vrulja u Velebitskom kanalu 15,3171 14,941362 44,64171 HR3000037 Uvala JuriÃ ¡nica 23,0792 14,986597 44,575478 HR3000038 Uvale Svetojanj V. i M.; uvala Lusk 43,4255 14,918 44,604 HR3000039 Uvala Caska - od Metajne do rta Hanzina 914,2562 14,955117 44,526265 HR3000040 Pag - od uvale Luka V. do rta KriÃ ¡tofor 368,232 15,034 44,523 HR3000041 PaÃ ¡ka vrata 355,2753 15,06387 44,474699 HR3000042 KoÃ ¡ljunski zaljev 285,0361 15,07301 44,390868 HR3000043 Stara Povljana 84,8819 15,139 44,327 HR3000044 Uvala VlaÃ ¡iÃ i 60,7261 15,215 44,319 HR3000045 Uvala DinjiÃ ¡ka * 233,3752 15,206842 44,345006 HR3000046 LjubaÃ ka vrata 66,4954 15,260686 44,32648 HR3000050 Vinjerac - MasleniÃ ko Ã ¾drilo 360,4983 15,48048 44,257701 HR3000051 RaÃ ¾anac M. i V. 132,9698 15,344276 44,315276 HR3000052 Olib - podmorje * 572,2251 14,77 44,384 HR3000053 Silba - podmorje * 988,5228 14,705 44,383 HR3000054 Premuda - vanjska strana * 991,0304 14,598 44,333 HR3000056 More oko otoka Grujica * 63,9095 14,566 44,411 HR3000058 Planik i PlaniÃ iÃ  * 378,5221 14,87 44,368 HR3000059 Otoci Ã krda i Maun * 606,642 14,918 44,437 HR3000060 More oko otoka Ã karda * 522,5578 14,697 44,28 HR3000061 PliÃ ine oko Maslinjaka; Vodenjaka, Kamenjaka * 294,6805 14,742443 44,253646 HR3000062 PliÃ ine oko Tramerke * 1 285,991 14,772633 44,219513 HR3000063 Prolaz izmeÃ u Zapuntela i Ista * 541,7893 14,77881 44,257524 HR3000064 Brguljski zaljev - o. Molat * 512,4503 14,838026 44,216646 HR3000065 Bonaster - o. Molat 101,4681 14,820251 44,212836 HR3000066 JI dio o. Molata * 571,9119 14,908 44,217 HR3000067 Luka SoliÃ ¡Ã ica; Dugi Otok * 946,187 14,835795 44,15629 HR3000068 Uvala Golubinka - rt Lopata 40,6745 14,846 44,135 HR3000069 Uvala Sakarun * 438,5481 14,914 44,109 HR3000070 Z. obala Dugog otoka 663,0019 15,033154 44,002051 HR3000071 Uvala BrbiÃ ¡Ã ica 37,8985 14,983427 44,056946 HR3000072 Uvala ZagraÃ ina * 16,1019 14,891687 44,153616 HR3000073 J rt o. Zverinac * 118,6004 14,946476 44,140764 HR3000074 Rivanjski kanal sa Sestricama * 1 110,7456 15,00324 44,167664 HR3000075 Otok Jidula do rt OvÃ jak; prolaz V. Ã ½drelac * 283,4257 15,060546 44,150779 HR3000076 Punta Parda 78,909 15,156044 43,999771 HR3000077 J dio o. IÃ ¾a i o. Mrtovnjak * 278,9297 15,163421 44,011896 HR3000078 Otok TukoÃ ¡Ã ak i o. Mrtonjak * 34 15,174864 43,957432 HR3000079 Otok KarantuniÃ  * 16,6878 15,241 44,008 HR3000080 Uvala SabuÃ ¡a 64,5256 15,238383 44,021662 HR3000081 RonÃ iÃ  * 6,9745 15,275 43,906 HR3000082 V. i M. Skala * 57,8897 15,263386 43,913447 HR3000084 Uvala Sv. Ante 21,7939 15,345747 43,933519 HR3000085 Otok Vrgada SI strana s o. Kozina * 262,0557 15,505 43,862 HR3000086 Uvala Makirina * 37,474 15,679623 43,803474 HR3000088 Uvala GrebaÃ ¡tica 365,8085 15,93764 43,635904 HR3000089 Uvale oko rta PloÃ a 189,9804 15,987456 43,495396 HR3000090 Uvala StivanÃ ica 56,6079 15,969139 43,499911 HR3000091 Uvala TijaÃ ¡nica 53,6719 15,775597 43,712274 HR3000092 Blitvenica 16,285 15,575339 43,624732 HR3000093 JZ strana Ã olte - I * 435,2812 16,189173 43,395664 HR3000094 JZ strana Ã olte - II * 488,5012 16,299 43,36 HR3000095 Pakleni otoci * 1 996,6041 16,363 43,16 HR3000096 JI strana o. Visa * 1 102,4687 16,246218 43,034427 HR3000097 Otok Vis - podmorje * 2 977,4242 16,132 43,08 HR3000098 BiÃ ¡evo more * 789,402 16,025 42,98 HR3000099 Brusnik i Svetac 1 500,9197 15,763717 43,018444 HR3000100 Otok Jabuka - podmorje 113,0571 15,46 43,091 HR3000101 ArkanÃ el * 36,8047 16,026 43,475 HR3000102 KosmaÃ  M. i V. * 16,0701 16,04 43,474 HR3000103 Merara * 9,2624 16,035 43,48 HR3000104 Muljica V. more * 8,2537 16,012 43,474 HR3000105 Hrid Muljica more * 4,5171 16,003 43,479 HR3000106 Murvica * 6,6363 16,058 43,467 HR3000107 Otoci Orud i MaÃ aknar * 77,5722 16,132 43,415 HR3000108 Fumija I - podmorje * 155,0569 16,180003 43,474754 HR3000109 KrknjaÃ ¡i * 37,5408 16,176849 43,43962 HR3000110 Fumija II - podmorje * 200,1921 16,236 43,482 HR3000111 Recetinovac * 29,7733 16,236603 43,49525 HR3000112 Mrduja * 82,4812 16,408 43,324 HR3000113 Podmorje otoÃ iÃ a Mrduja * 5,007 16,41 43,338 HR3000114 Otoci Lukavci * 66,4876 16,581427 43,08572 HR3000115 Pelegrin - podmorje * 173,3729 16,398322 43,191512 HR3000116 Kabal - podmorje * 283,3467 16,554 43,215 HR3000119 Ã Ã edro - podmorje * 492,6033 16,7 43,096 HR3000120 Zlatni rat na BraÃ u - podmorje * 23,817 16,634 43,255 HR3000121 PalagruÃ ¾a - podmorje I * 405,4426 16,261132 42,391028 HR3000122 OtoÃ iÃ  Galijula 88,9379 16,338643 42,377563 HR3000123 Uvala Vrulja kod Brela 30,3001 16,886385 43,39802 HR3000124 Sveti Petar 6,4518 17,012 43,293 HR3000125 Osejava 16,2984 17,0294 43,281149 HR3000126 UÃ ¡Ã e Cetine 667,2627 16,683623 43,432388 HR3000127 BraÃ  - podmorje * 684,0738 16,504 43,28 HR3000128 U. Ramova; u. Krvavica 43,8033 16,992638 43,314538 HR3000129 Uvala Klokun 35,2234 17,104751 43,224842 HR3000130 Uvala V. Duba 6,1373 17,180861 43,172903 HR3000131 Uvale Vira donja i Vira gornja 12,8608 17,225 43,161 HR3000133 Crni rat - o. BraÃ  285,6581 16,819 43,349 HR3000134 Uvala LovreÃ ina 8,7512 16,666689 43,371049 HR3000135 Otok Hvar - od Uvale Dubovica do rta Nedjelja * 105,2369 16,558 43,14 HR3000136 Uvala VlaÃ ¡ka - Hvar 14,8979 17,13959 43,138658 HR3000137 Uvala Bristova - Hvar * 10,0798 17,016424 43,142155 HR3000138 Uvala V. Pogorila - Hvar 4,3328 17,027637 43,141419 HR3000139 Uvala M. Pogorila - Hvar 6,2441 17,03496 43,14 HR3000140 Uvala M. MoÃ ¡evÃ ica - Hvar 2,8687 17,057984 43,137704 HR3000141 Uvala V. MoÃ ¡evÃ ica - Hvar 4,1152 17,063933 43,136757 HR3000142 Uvale Divlja mala i Divlja vela - Hvar 10,1222 17,105459 43,135397 HR3000143 Uvale KruÃ ¡eva; Pokrvenik i ZaraÃ e - Hvar 228,1643 16,892947 43,15695 HR3000149 Uvale Prapratna i Makarac - Hvar 22,6485 16,752109 43,162385 HR3000150 PeljeÃ ¡ac - od uvale Rasoka do rta OsiÃ ac * 1 022,9507 17,013244 43,031731 HR3000152 Otok Proizd i Privala na KorÃ uli * 639,0298 16,626 42,985 HR3000153 Otok KorÃ ula - od uvale Poplat do Vrhovnjaka * 1 903,199 16,719 42,916 HR3000154 Pupnatska luka 14,0948 17,001169 42,924961 HR3000155 Uvala OrlanduÃ ¡a 6,7536 17,081977 42,91458 HR3000156 Pavja luka 9,1314 17,105761 42,910102 HR3000161 Cres - LoÃ ¡inj 52 574,6384 14,56751 44,599796 HR3000162 Rt Rukavac - Rt MarÃ uleti * 175,489 17,746251 42,785425 HR3000163 Stonski kanal * 569,1867 17,745387 42,805372 HR3000164 Sveti Andrija - podmorje 27,0076 17,954813 42,64548 HR3000165 Uvala Slano * 133,41 17,88078 42,779801 HR3000166 Sjeverna obala od rta Pusta u uvali Sobra do rta Stoba kod uvale Okuklje s otocima i akvatorijem * 244,5267 17,637 42,74 HR3000167 Solana Ston 46,3226 17,695152 42,831676 HR3000170 Akvatorij uz Konavoske stijene * 1 370,5771 18,199 42,586 HR3000171 UÃ ¡Ã e Krke 4 423,8366 15,868609 43,781594 HR3000172 Obalna linija od luke Gonoturska do rta VratniÃ ki 4 262,8317 17,598753 42,714009 HR3000173 Medulinski zaljev * 2 175,4741 13,944284 44,793682 HR3000174 Pomerski zaljev * 68,5615 13,890351 44,820096 HR3000175 LjubaÃ ki zaljev 787,618 15,284 44,257 HR3000176 Ninski zaljev 2 258,6023 15,169983 44,274479 HR3000177 Zmajevo oko * 0,9815 15,959002 43,530855 HR3000179 Lun - podmorje * 1 217,9458 14,732 44,692 HR3000180 Uvala Stara Novalja 285,6021 14,875839 44,585863 HR3000198 MedvjeÃ a peÃ ina kod uvale LuÃ ica (LoÃ ¡inj) 0,7833 14,40414 44,615991 HR3000208 Ã pilja kod iÃ ¡kog Mrtovnjaka 0,7833 15,176126 44,011358 HR3000247 Ã pilja podno Kostrija (VrbniÃ ka Ã ¡pilja) 0,7833 14,674869 45,080625 HR3000257 Jama Vrtare Male 0,7833 14,66077 45,197431 HR3000279 Vrulja PlantaÃ ¾a 0,7833 15,528747 44,264455 HR3000280 Vrulja ZeÃ ica 0,7833 15,534299 44,246327 HR3000319 Jama Gradina 0,7833 15,678358 43,635457 HR3000331 Jama BaÃ  II 0,7833 16,02022 43,489303 HR3000340 Batista jama (Bijaka) 0,7833 16,436247 43,332267 HR3000349 Ã pilja MatijaÃ ¡evica 0,7833 17,184821 43,169968 HR3000351 Uvala DraÃ ¡nica - vrulja * 0,7833 17,110344 43,215257 HR3000376 Jama StraÃ inÃ ica 0,7833 16,671518 42,980599 HR3000381 Jama Zaglavica 0,7833 17,663495 42,710921 HR3000414 Zmajevo uho 0,7833 15,961315 43,531988 HR3000415 Uvale Jaz; Soline i Sulinj na Krku 343,923 14,614154 45,160543 HR3000417 Zaljev Sv. Eufemije na Rabu 110,0908 14,747259 44,761573 HR3000419 J. Molat-Dugi-Kornat-Murter-PaÃ ¡man-Ugljan-Rivanj-Sestrunj-Molat 58 048,3723 15,228733 43,960666 HR3000421 Solana Nin 58,9496 15,1915 44,239762 HR3000426 Lastovski i Mljetski kanal 108 495,4338 17,195491 42,840256 HR3000430 Pantan * 48,1954 16,275344 43,526262 HR3000431 Akvatorij J od uvale PrÃ ¾ina i S od uvale Bilin Ã ¾al uz poluotok RaÃ ¾njiÃ  * 120,8066 17,2 42,916 HR3000432 UÃ ¡Ã e RaÃ ¡e 44,4762 14,046046 45,031747 HR3000433 UÃ ¡Ã e Mirne 125,7018 13,601799 45,319904 HR3000437 Sedlo - podmorje 59,4105 15,556046 43,65833 HR3000438 Kosmerka - Prokladnica - Vrtlac - Babuljak - podmorje 129,5725 15,605 43,625 HR3000439 Uvale Tratinska i Balun * 47,3007 15,628996 43,659311 HR3000440 Ã ½irje - Kabal * 298,0873 15,713155 43,628989 HR3000441 Kaprije * 623,5759 15,743 43,675 HR3000442 Kakanski kanal * 729,4436 15,679641 43,695232 HR3000443 TetoviÃ ¡njak - podmorje * 515,2753 15,593099 43,729068 HR3000444 Kukuljari * 85,6854 15,625993 43,761399 HR3000445 Murterski kanal * 596,0085 15,678315 43,768901 HR3000446 MedvjeÃ a Ã ¡pilja (morska) 0,7833 14,408192 44,605527 HR3000447 Markova jama 0,7833 15,477389 44,279806 HR3000450 Solana Pag 402,7857 15,081067 44,421176 HR3000451 Hvar - otok ZeÃ evo * 230,217 16,684856 43,190408 HR3000452 Krk - od rta Negrit do uvale Zaglav * 107,8912 14,641823 44,968979 HR3000453 Krk - od uvale Zaglav do Crikvenog rta * 86,2499 14,687 44,955 HR3000454 Krk - od Crikvenog rta do rta Sv. Nikole * 100,965 14,730518 44,936436 HR3000455 Rt Gomilica - BraÃ  * 190,8343 16,438 43,394 HR3000456 Hvar - od uvale Vitarna do uvale Maslinica * 278,0885 16,514 43,206 HR3000457 JuÃ ¾na obala Hvara - od rta Nedjelja do uvale Ã esminica * 1 610,6015 16,891 43,114 HR3000458 Ã olta od uvale Ã ipkova do GrÃ kog rata * 129,8956 16,227 43,416 HR3000459 Pantan - Divulje 89,8928 16,287 43,524 HR3000460 Morinjski zaljev * 204,1156 15,946282 43,682123 HR3000461 Uvala ModriÃ  * 9,9014 15,535485 44,258549 HR3000462 Otoci rovinjskog podruÃ ja - podmorje 124,9582 13,625 45,058 HR3000463 Uvala Remac 21,7688 14,153715 45,06721 HR3000464 PodruÃ je oko rta Tatinja - Hvar 234,9074 16,636252 43,216501 HR3000465 Podmorje istoÃ ne obale otoka Krka * 387,4386 14,746 45,039 HR3000466 Ã iovo od uvale Orlice do rta Ã iova * 222,4254 16,341 43,481 HR3000467 Podmorje Kostrene 71,218 14,492934 45,297174 HR3000468 Podmorje poluotoka Lopar - Rab * 1 110,9033 14,741 44,851 HR3000469 ViÃ ¡ki akvatorij 51 876,6486 16,193385 43,004526 HR3000470 Podmorje kod Rabca 22,782 14,176656 45,079624 HR3000471 Uvala Ã kvaranska - Uvala Sv. Marina 86,8201 14,170238 44,998359 HR3000472 Podmorje oko rta Ã uf na Krku 53,1241 14,524968 45,145712 HR3000473 BabuljaÃ ¡i i okolni grebeni * 200,932 15,358846 43,879151 HR3000474 OtoÃ iÃ  Drvenik 27,7713 15,883 43,665 HR3000475 BraÃ  - podmorje od Rta GaliÃ ¡njak do Druge vale * 347,1851 16,782 43,261 HR3000476 Uvala Divna - PeljeÃ ¡ac * 20,0976 17,201119 43,019188 HR3000477 Grebeni u JabuÃ koj kotlini 1 078,3301 15,189 43,166 HR4000001 Nacionalni park Kornati * 21 571,1431 15,366154 43,764303 HR4000002 Park prirode TelaÃ ¡Ã ica * 6 999,284 15,1682 43,891222 HR4000004 Velo i Malo Blato 661,1033 15,136945 44,358786 HR4000005 Privlaka - Ninski zaljev - LjubaÃ ki zaljev 2 000,4363 15,217046 44,262564 HR4000006 Uvala PlemiÃ i 212,0894 15,311 44,281 HR4000007 Badija i otoci oko KorÃ ule * 894,2005 17,18367 42,949168 HR4000008 Jabuka 2,2562 15,460498 43,091786 HR4000009 Brusnik 4,8513 15,801149 43,005954 HR4000010 Saplunara 127,6948 17,744697 42,693835 HR4000015 Malostonski zaljev 5 717,2405 17,543278 42,920675 HR4000016 Konavoske stijene * 372,6145 18,33361 42,508232 HR4000017 Lokrum * 119,6004 18,119982 42,627372 HR4000018 PaÃ ¡ke stijene Velebitskog Kanala (Rt Sv. Nikola  Rt Fortica  Rt Mrtva) 5 150,6249 15,160348 44,38769 HR4000019 PaÃ ¡ke stijene Velebitskog Kanala (Rt Deda - Rt KriÃ ¡tofer) 3 432,5646 14,973097 44,548392 HR4000024 JuÃ ¾na obala Ã olte 741,6059 16,277908 43,368855 HR4000025 Silbanski grebeni * 243,9649 14,703489 44,323908 HR4000027 Laguna kod Povljane - Sega * 12,1212 15,094296 44,355083 HR4000028 Elafiti * 6 778,14 17,892015 42,717794 HR4000029 Zaljev Soline - otok Krk 11,4639 14,600526 45,150893 HR4000030 Novigradsko i Karinsko more * 3 738,79 15,55227 44,192005 HR4000031 Otok ZeÃ a * 525,1964 14,31092 44,776107 HR5000019 Gorski kotar i sjeverna Lika * 217 445,394 14,881605 45,283797 HR5000022 Park prirode Velebit * 182 852,4014 15,237 44,483 HR5000025 Vransko jezero i Jasen * 5 912,9839 15,578768 43,897428 HR5000028 Dinara * 46 254,9252 16,594387 43,878554 HR5000030 Biokovo * 19 327,1029 17,062396 43,329326 HR5000031 Delta Neretve * 23 814,3088 17,554409 43,02246 HR5000032 Akvatorij zapadne Istre 76 297,8636 13,761599 44,895279 HR5000037 Nacionalni park Mljet * 5 287,5253 17,384435 42,779405 HR5000038 Park prirode Lastovsko otoÃ je * 19 572,2117 16,891307 42,765233 IT1160007 Sorgenti del Belbo * 474 8,1397 44,3892 IT1180026 Capanne di Marcarolo * 9 549 8,788926 44,565287 IT1314723 Campasso - Grotta Sgarbu Du Ventu 105 7,934722 44,004444 IT1315313 Gouta - Testa d'Alpe - Valle Barbaira * 1 512 7,585556 43,93 IT1315407 Monte Ceppo * 3 055 7,762222 43,938056 IT1315408 Lecceta di Langan * 238 7,714167 43,953611 IT1315503 Monte Carpasina * 1 353 7,853611 43,968889 IT1315504 Bosco di Rezzo * 1 083 7,841111 44,003056 IT1315602 Pizzo d'Evigno * 2 198 8,041667 43,974167 IT1315670 Fondali Capo Berta - Diano Marina - Capo Mimosa * 1 518 8,0925 43,905278 IT1315714 Monte Abellio * 744 7,573333 43,891111 IT1315715 Castel d'Appio * 9,3 7,573889 43,8025 IT1315716 Roverino * 336 7,609722 43,805833 IT1315717 Monte Grammondo - Torrente Bevera * 2 642 7,527778 43,832222 IT1315719 Torrente Nervia * 44 7,625833 43,8025 IT1315720 Fiume Roia * 120 7,591111 43,816111 IT1315805 Bassa Valle Armea * 789 7,808333 43,871389 IT1315806 Monte Nero - Monte Bignone * 3 388 7,725833 43,841944 IT1315922 Pompeiana * 184 7,894167 43,864722 IT1315971 Fondali Porto Maurizio - San Lorenzo al Mare - Torre dei Marmi * 1 202 7,981667 43,8525 IT1315972 Fondali Riva Ligure - Cipressa * 473 7,904444 43,824444 IT1315973 Fondali Arma di Taggia - Punta San Martino * 450 7,805 43,817778 IT1316001 Capo Berta * 38 8,075 43,895 IT1316118 Capo Mortola * 50 7,551111 43,783611 IT1316175 Fondali Capo Mortola - San Gaetano * 339 7,561667 43,781389 IT1316274 Fondali San Remo - Arziglia * 564 7,730833 43,791944 IT1322219 Tenuta Quassolo * 35 8,274444 44,368611 IT1322304 Rocca dell'Adelasia * 2 190 8,364444 44,390278 IT1322326 Foresta Cadibona * 452 8,379722 44,357778 IT1322470 Fondali Varazze - Albisola * 91 8,534 44,327 IT1323201 Finalese - Capo Noli * 2 782 8,383611 44,198056 IT1323202 Isola Bergeggi - Punta Predani * 9,7 8,444444 44,241944 IT1323203 Rocca dei Corvi - Mao - Mortou * 1 613 8,354444 44,255 IT1323271 Fondali Noli - Bergeggi * 380 8,429444 44,228611 IT1324007 Monte Ciazze Secche * 302 8,248333 44,153333 IT1324011 Monte Ravinet - Rocca Barbena * 2 576 8,180833 44,145278 IT1324172 Fondali Finale Ligure * 48 8,377 44,174 IT1324818 Castell'Ermo - Peso Grande * 1 964 8,044722 44,097222 IT1324896 Lerrone - Valloni * 21 8,099167 44,031944 IT1324908 Isola Gallinara * 10 8,226111 44,025556 IT1324909 Torrente Arroscia e Centa * 189 8,171111 44,052778 IT1324910 Monte Acuto - Poggio Grande - Rio Torsero * 2 420 8,179722 44,101944 IT1324973 Fondali Loano - Albenga * 541 8,238056 44,088333 IT1324974 Fondali Santa Croce - Gallinara - Capo Lena * 213 8,200278 44,025833 IT1325624 Capo Mele * 104 8,168889 43,958889 IT1325675 Fondali Capo Mele - Alassio * 206 8,163611 43,978611 IT1330893 Rio CiaÃ ¨ * 1 104 8,9625 44,513611 IT1331402 Beigua - Monte Dente - Gargassa - Pavaglione * 16 922 8,583889 44,454444 IT1331501 Praglia - Pracaban - Monte Leco - Punta Martin * 6 958 8,825 44,503056 IT1331606 Torre Quezzi * 8,9 8,971389 44,428889 IT1331615 Monte Gazzo * 443 8,843611 44,4475 IT1331718 Monte Fasce * 1 165 9,045278 44,406111 IT1331721 Val Noci - Torrente Geirato - Alpesisa * 637 9,040556 44,483056 IT1331810 Monte Ramaceto * 2 924 9,3125 44,440833 IT1331811 Monte Caucaso * 293 9,230556 44,458611 IT1331909 Monte Zatta - Passo Bocco - Passo Chiapparino - Monte Bossea * 3 034 9,462778 44,387222 IT1332477 Fondali Arenzano - Punta Ivrea * 306 8,680556 44,386667 IT1332575 Fondali Nervi - Sori * 609 9,073 44,37 IT1332576 Fondali Boccadasse - Nervi * 526 8,996111 44,38 IT1332603 Parco di Portofino * 1 196 9,181667 44,322778 IT1332614 Pineta - Lecceta di Chiavari * 144 9,303333 44,326389 IT1332622 Rio Tuia - Montallegro * 453 9,265278 44,358333 IT1332673 Fondali Golfo di Rapallo * 99 9,248889 44,338056 IT1332674 Fondali Monte Portofino * 544 9,149722 44,317222 IT1332717 Foce e medio corso del Fiume Entella * 78 9,3575 44,350278 IT1333307 Punta Baffe - Punta Moneglia - Val Petronio * 1 308 9,466667 44,253611 IT1333308 Punta Manara * 205 9,4075 44,260833 IT1333316 Rocche di Sant'Anna - Valle del Fico * 127 9,391944 44,287222 IT1333369 Fondali Punta di Moneglia * 36 9,474444 44,233056 IT1333370 Fondali Punta Baffe * 24 9,438611 44,24 IT1333371 Fondali Punta Manara * 148 9,400556 44,25 IT1333372 Fondali Punta Sestri * 29 9,389167 44,265 IT1342806 Monte Verruga - Monte Zenone - Roccagrande - Monte Pu * 3 757 9,495 44,332222 IT1342813 Rio Borsa - Torrente Vara * 174 9,597778 44,353611 IT1342824 Rio di Colla * 24 9,618889 44,307778 IT1342907 Monte Antessio - Chiusola * 363 9,716111 44,338056 IT1342908 Monte Gottero - Passo del Lupo * 1 186 9,664167 44,365833 IT1343412 Deiva - Bracco - Pietra di Vasca - Mola * 2 031 9,544444 44,253889 IT1343415 Guaitarola * 581 9,580556 44,221111 IT1343419 Monte Serro * 262 9,532778 44,215278 IT1343425 Rio di Agnola * 129 9,626944 44,274722 IT1343474 Fondali Punta Apicchi * 52 9,537222 44,203611 IT1343502 Parco della Magra - Vara * 2 710 9,864444 44,172222 IT1343511 Monte Cornoviglio - Monte Fiorito - Monte Dragnone * 718 9,822222 44,276944 IT1343518 Gruzza di Veppo * 230 9,800278 44,273611 IT1343520 Zona Carsica Cassana * 119 9,694722 44,206944 IT1343526 Torrente Mangia * 11 9,707222 44,265 IT1344210 Punta Mesco * 742 9,627222 44,154167 IT1344216 Costa di Bonassola - Framura * 128 9,574722 44,19 IT1344270 Fondali Punta Mesco - Rio Maggiore * 546 9,695833 44,125833 IT1344271 Fondali Punta Picetto * 16 9,604722 44,159722 IT1344272 Fondali Punta Levanto * 57 9,590278 44,171389 IT1344273 Fondali Anzo * 43 9,566944 44,188889 IT1344321 Zona Carsica Pignone * 32 9,724444 44,173889 IT1344323 Costa Riomaggiore - Monterosso * 169 9,693611 44,128889 IT1344422 Brina e Nuda di Ponzano * 239 9,936111 44,1475 IT1345005 Portovenere - Riomaggiore - S. Benedetto * 2 665 9,771944 44,102778 IT1345101 Piana del Magra * 577 9,991667 44,061111 IT1345103 Isole Tino - Tinetto 15 9,851389 44,026389 IT1345104 Isola Palmaria * 164 9,844444 44,041944 IT1345109 Montemarcello * 1 401 9,945556 44,073889 IT1345114 Costa di Maralunga * 43 9,922222 44,0625 IT1345175 Fondali Isole Palmaria - Tino - Tinetto 14 9,855278 44,026389 IT5110001 Valle del Torrente Gordana * 523 9,816944 44,358056 IT5110006 Monte Sagro * 1 220 10,1625 44,113611 IT5110007 Monte Castagnolo * 116 10,205278 44,094722 IT5110008 Monte Borla - Rocca di Tenerano * 1 081 10,123333 44,130833 IT5120005 Monte Romecchio - Monte Rondinaio - Poggione * 715 10,578056 44,123889 IT5120006 Monte Prato Fiorito - Monte Coronato - Valle dello Scesta * 1 907 10,650278 44,063889 IT5120007 Orrido di Botri * 244 10,624722 44,089722 IT5120008 Valli glaciali di Orto di Donna e Solco d'Equi * 2 832 10,2025 44,139167 IT5120009 Monte Sumbra * 1 865 10,289722 44,079444 IT5120010 Valle del Serra - Monte Altissimo * 1 850 10,214167 44,036944 IT5120011 Valle del Giardino * 784 10,263333 44,01 IT5120012 Monte Croce - Monte Matanna * 1 249 10,3425 43,9925 IT5120013 Monte Tambura - Monte Sella * 2 013 10,226111 44,098333 IT5120014 Monte Corchia - Le Panie * 3 964 10,3225 44,040556 IT5120016 Macchia lucchese * 406 10,2575 43,838333 IT5120017 Lago e Padule di Massacciuccoli * 1 906 10,321389 43,841667 IT5120018 Lago di Sibolla * 74 10,701111 43,826389 IT5120019 Monte Pisano * 8 233 10,523333 43,769167 IT5120020 Padule di Verciano, Prati alle Fontane e Padule delle Monache * 397 10,531389 43,816389 IT5120101 Ex alveo del Lago di Bientina * 1 056 10,622778 43,771667 IT5120102 Zone calcaree della Val di Lima e del Balzo Nero * 1 683 10,704167 44,066667 IT5130007 Padule di Fucecchio 2 081 10,791389 43,808889 IT5130008 Alta valle del Torrente Pescia di Pescia * 1 586 10,716336 43,998674 IT5140008 Monte Morello * 4 174 11,233333 43,869722 IT5140009 Poggio Ripaghera - Santa Brigida * 417 11,384722 43,866389 IT5140010 Bosco di Chiusi e Paduletta di Ramone 419 10,827222 43,806944 IT5140011 Stagni della Piana Fiorentina e Pratese 1 902 11,096667 43,8175 IT5140012 Vallombrosa e Bosco di S. Antonio * 2 697 11,559444 43,740556 IT5150001 La Calvana * 4 544 11,158889 43,933611 IT5150002 Monte Ferrato e Monte Iavello * 1 376 11,089722 43,943333 IT5160001 Padule di Suese e Biscottino 144 10,366389 43,591667 IT5160002 Isola di Gorgona - area terrestre e marina * 14 818 9,897222 43,4275 IT5160004 Padule di Bolgheri * 577 10,544722 43,224167 IT5160005 Boschi di Bolgheri, Bibbona e Castiglioncello 3 525 10,646111 43,238889 IT5160006 Isola di Capraia - area terrestre e marina * 18 753 9,819722 43,037222 IT5160008 Monte Calvi di Campiglia * 1 037 10,619167 43,098056 IT5160009 Promontorio di Piombino e Monte Massoncello * 712 10,498333 42,964167 IT5160010 Padule Orti - Bottagone * 121 10,599167 42,968056 IT5160011 Isole di Cerboli e Palmaiola 21 10,474167 42,865278 IT5160012 Monte Capanne e promontorio dell'Enfola * 6 756 10,185278 42,778056 IT5160013 Isola di Pianosa - area terrestre e marina * 5 498 10,081111 42,583611 IT5160014 Isola di Montecristo e Formica di Montecristo - area terrestre e marina * 15 483 10,309722 42,331944 IT5160018 Secche della Meloria * 8 727 10,175221 43,568968 IT5160019 Scoglietto di Portoferraio * 154 10,324437 42,824505 IT5160020 Scarpata continentale dell'Arcipelago Toscano 473 9,608333 43,224303 IT5170001 Dune litoranee di Torre del Lago * 123 10,253889 43,828611 IT5170002 Selva Pisana * 9 657 10,306389 43,710278 IT5170003 Cerbaie * 6 509 10,707778 43,743611 IT5170005 Montenero * 145 10,915278 43,434444 IT5170006 Macchia di Tatti - Berignone * 2 489 10,934722 43,335278 IT5170007 Fiume Cecina da Berignone a Ponteginori * 1 909 10,893611 43,325556 IT5170008 Complesso di Monterufoli * 5 033 10,780556 43,254722 IT5170009 Lago di Santa Luce 525 10,518611 43,443889 IT5170010 Boschi di Germagnana e Montalto 229 10,775 43,6675 IT5170102 Campi di alterazione geotermica di M.Rotondo e Sasso Pisano 121 10,857 43,16 IT5180015 Bosco di Sargiano * 15 11,856111 43,4325 IT5180017 Monte Ginezzo * 1 604 12,076667 43,281111 IT5190001 Castelvecchio * 1 114 10,995 43,450556 IT5190002 Monti del Chianti * 7 938 11,405 43,483056 IT5190003 Montagnola Senese * 13 746 11,196111 43,309722 IT5190004 Crete di Camposodo e Crete di Leonina * 1 859 11,445278 43,294167 IT5190005 Monte Oliveto Maggiore e Crete di Asciano * 3 305 11,554722 43,159444 IT5190006 Alta Val di Merse * 9 490 11,219444 43,171944 IT5190007 Basso Merse * 4 229 11,333889 43,116944 IT5190008 Lago di Montepulciano * 483 11,917222 43,090278 IT5190009 Lago di Chiusi 802 11,963056 43,053611 IT5190010 Lucciolabella * 1 417 11,7525 43,025556 IT5190011 Crete dell'Orcia e del Formone * 8 238 11,744722 42,954444 IT5190012 Monte Cetona * 1 604 11,87 42,947222 IT5190013 Foreste del Siele e del Pigelleto di Piancastagnaio * 1 313 11,658889 42,800278 IT5190014 Ripa d'Orcia * 830 11,574167 43,009167 IT51A0001 Cornate e Fosini * 1 403 10,945 43,162222 IT51A0002 Poggi di Prata * 1 061 10,9775 43,107778 IT51A0003 Val di Farma * 8 695 11,222222 43,068333 IT51A0005 Lago dell'Accesa * 1 168 10,900278 42,987778 IT51A0006 Padule di Scarlino * 149 10,793611 42,901111 IT51A0007 Punta Ala e Isolotto dello Sparviero * 337 10,776389 42,786667 IT51A0008 Monte d'Alma * 5 843 10,846111 42,8775 IT51A0009 Monte Leoni * 5 113 11,1525 42,908889 IT51A0010 Poggio di Moscona * 648 11,159444 42,825833 IT51A0011 Padule di Diaccia Botrona * 1 348 10,920556 42,769167 IT51A0012 Tombolo da Castiglion della Pescaia a Marina di Grosseto * 373 10,942222 42,743611 IT51A0014 Pineta Granducale dell'Uccellina * 626 11,0483 42,6536 IT51A0015 Dune costiere del Parco dell'Uccellina * 158 11,0736 42,6361 IT51A0016 Monti dell'Uccellina * 4 441 11,099444 42,618056 IT51A0017 Cono vulcanico del Monte Amiata * 6 114 11,601111 42,8875 IT51A0018 Monte Labbro e alta valle dell'Albegna * 6 299 11,504167 42,813333 IT51A0019 Alto corso del Fiume Fiora * 7 111 11,63 42,686667 IT51A0020 Monte Penna, Bosco della Fonte e Monte Civitella * 1 488 11,658333 42,7575 IT51A0021 Medio corso del Fiume Albegna * 1 991 11,435833 42,619444 IT51A0022 Formiche di Grosseto 12 10,881111 42,577222 IT51A0023 Isola del Giglio * 2 094 10,898056 42,353056 IT51A0024 Isola di Giannutri - area terrestre e marina * 11 022 11,099444 42,250278 IT51A0025 Monte Argentario, Isolotto di Porto Ercole e Argentarola * 5 723 11,147222 42,403889 IT51A0026 Laguna di Orbetello * 3 694 11,2225 42,459722 IT51A0029 Boschi delle Colline di Capalbio * 6 024 11,397222 42,493889 IT51A0030 Lago Acquato, Lago San Floriano 208 11,453056 42,483889 IT51A0031 Lago di Burano * 236 11,379722 42,400278 IT51A0032 Duna del Lago di Burano * 98 11,372222 42,398056 IT51A0038 Scoglio dell'Argentarola * 14 11,080805 42,41745 IT51A0039 Padule della Trappola, Bocca d'Ombrone * 495 11,0114 42,6761 IT5210016 Boschi di Castel Rigone * 904 12,231944 43,224444 IT5210017 Boschi di Pischiello - Torre Civitella * 1 379 12,17 43,205556 IT5210018 Lago Trasimeno 14 199 12,103611 43,136944 IT5210020 Boschi di Ferretto - Bagnolo * 2 527 11,985278 43,161944 IT5210021 Monte Malbe * 1 446 12,318889 43,128889 IT5210025 Ansa degli Ornari (Perugia) 221 12,460556 43,098611 IT5210026 Monti Marzolana - Montali * 814 12,170556 43,063889 IT5210027 Monte Subasio (sommitÃ ) * 1 221 12,677222 43,054722 IT5210028 Boschi e brughiere di Panicarola 274 12,109444 43,056944 IT5210029 Boschi e brughiere di Cima Farneto - Poggio Fiorello (Mugnano) 384 12,191389 43,053056 IT5210030 Fosso dell'Eremo delle Carceri (Monte Subasio) * 64 12,651389 43,061944 IT5210033 Boschi Sereni - Torricella (San Biagio della Valle) 421 12,295556 43,029444 IT5210035 Poggio Caselle - Fosso Renaro (Monte Subasio) * 273 12,679722 43,009722 IT5210038 Sasso di Pale * 312 12,773611 42,988056 IT5210039 Fiume Timia (Bevagna - Cannara) 23 12,597574 42,946926 IT5210040 Boschi dell'alta Valle del Nestore * 3 039 12,056111 42,956389 IT5210042 Lecceta di Sassovivo (Foligno) * 639 12,765278 42,956111 IT5210043 Sorgiva dell'Aiso 0,27 12,60682 42,9568 IT5210046 Valnerina * 679 12,915752 42,812053 IT5210047 Monti Serano - Brunette (sommitÃ ) * 1 900 12,804444 42,876111 IT5210048 Valle di Campiano (Preci) * 54 13,0125 42,881944 IT5210049 Torrente Argentina (Sellano) * 13 12,924167 42,865 IT5210050 Valle di Pettino (Campello sul Clitunno) * 844 12,786944 42,840833 IT5210053 Fiume e Fonti del Clitunno 16 12,75904 42,83618 IT5210054 Fiume Tevere tra Monte Molino e Pontecuti (Tevere Morto) 154 12,398056 42,806111 IT5210055 Gola del Corno - Stretta di Biselli * 1 236 12,981111 42,797778 IT5210056 Monti lo Stiglio - Pagliaro * 1 004 12,932222 42,794722 IT5210057 Fosso di Camposolo * 609 12,835556 42,806944 IT5210058 Monti Galloro - dell'Immagine * 1 460 12,912778 42,780556 IT5210059 Marcite di Norcia * 29 13,06343 42,791696 IT5210060 Monte Il Cerchio (Monti Martani) * 1 596 12,574167 42,766389 IT5210061 Torrente Naia 165 12,439444 42,745278 IT5210062 Monte Maggio (sommitÃ ) * 828 12,958333 42,749444 IT5210063 Monti Coscerno - Civitella - Aspra (sommitÃ ) * 5 357 12,895556 42,668889 IT5210064 Monteluco di Spoleto * 504 12,742222 42,7225 IT5210065 Roccaporena - Monte della Sassa * 271 12,966111 42,708056 IT5210066 Media Val Casana (Monti Coscerno - Civitella) * 482 12,881389 42,695 IT5210067 Monti Pizzuto - Alvagnano * 1 394 13,146667 42,671667 IT5210068 Laghetto e Piano di Gavelli (Monte Coscerno) * 88 12,908056 42,679444 IT5210069 Boschi di Montebibico (Monti Martani) * 215 12,699167 42,654167 IT5210077 Boschi a Farnetto di Collestrada (Perugia) 136 12,458611 43,082778 IT5210078 Colline Premartane (Bettona - Gualdo Cattaneo) * 2 603 12,511389 42,966111 IT5210079 Castagneti di Morro (Foligno) * 53 12,840833 42,954167 IT5220001 Bagno Minerale (Parrano) * 78 12,102222 42,876389 IT5220002 Selva di Meana (Allerona) * 2 507 11,946111 42,806667 IT5220003 Bosco dell'Elmo (Monte Peglia) * 1 046 12,139722 42,800833 IT5220004 Boschi di Prodo - Corbara * 2 712 12,243611 42,749722 IT5220005 Lago di Corbara 877 12,253056 42,716944 IT5220006 Gola del Forello * 237 12,302222 42,736667 IT5220007 Valle Pasquarella (Baschi) * 529 12,314722 42,706944 IT5220008 Monti Amerini * 7 840 12,3375 42,605278 IT5220010 Monte Solenne (Valnerina) * 921 12,805278 42,650833 IT5220011 Zona umida di Alviano * 740 12,245278 42,615 IT5220012 Boschi di Farneta (Monte Castrilli) 769 12,448611 42,6375 IT5220013 Monte Torre Maggiore (Monti Martani) * 1 450 12,591389 42,624722 IT5220014 Valle del Serra (Monti Martani) * 1 275 12,683056 42,616944 IT5220015 Fosso Salto del Cieco (Ferentillo) * 873 12,843889 42,618889 IT5220016 Monte la Pelosa - Colle Fergiara (Valnerina) * 1 163 12,873889 42,5825 IT5220017 Cascata delle Marmore * 159 12,715 42,553611 IT5220018 Lago di Piediluco - Monte Caperno * 437 12,763889 42,528889 IT5220019 Lago l'Aia (Narni) 121 12,553333 42,518333 IT5220020 Gole di Narni - Stifone 227 12,510556 42,509444 IT5220021 Piani di Ruschio (Stroncone) * 457 12,724167 42,469722 IT5220022 Lago di San Liberato 420 12,4375 42,4675 IT5220023 Monti San Pancrazio - Oriolo * 1 351 12,581667 42,435 IT6000001 Fondali tra le foci del Fiume Chiarone e Fiume Fiora * 2 629 11 11,473333 42,353889 IT6000002 Fondali antistanti Punta Morelle * 2 728 4 11,576944 42,286944 IT6000003 Fondali tra le foci del Torrente Arrone e del Fiume Marta * 2 397 5 11,648333 42,254444 IT6000004 Fondali tra Marina di Tarquinia e Punta della Quaglia * 1 841 3 11,695556 42,196111 IT6000005 Fondali tra Punta S. Agostino e Punta della Mattonara * 557 5 11,738611 42,137222 IT6000006 Fondali tra Punta del Pecoraro e Capo Linaro * 1 096 5 11,819444 42,035278 IT6000007 Fondali antistanti S. Marinella * 1 353 3 11,928333 42,017778 IT6000008 Secche di Macchiatonda * 1 696 5 11,957778 41,983611 IT6000009 Secche di Torre Flavia * 1 073 3 12,030278 41,940556 IT6000010 Secche di Tor Paterno * 1 381 1 12,338889 41,605 IT6000011 Fondali tra Torre Astura e Capo Portiere * 2 130 3 12,779722 41,39 IT6000012 Fondali tra Capo Portiere e Lago di Caprolace (foce) * 2 553 12 12,871667 41,368333 IT6000013 Fondali tra Capo Circeo e Terracina * 3 847 15 13,170278 41,250278 IT6000014 Fondali tra Terracina e Lago Lungo * 2 182 13 13,333056 41,272778 IT6000015 Fondali circostanti l'Isola di Palmarola * 1 929 15 12,862222 40,920833 IT6000016 Fondali circostanti l'Isola di Ponza * 2 207 22 12,9725 40,913611 IT6000017 Fondali circostanti l'Isola di Zannone * 512 9 13,046111 40,963056 IT6000018 Fondali circostanti l'Isola di Ventotene * 757 7 13,421389 40,797778 IT6000019 Fondali circostanti l'Isola di S. Stefano * 52 3 13,460278 40,789167 IT6010001 Medio corso del Fiume Paglia * 161 11,975 42,764722 IT6010002 Bosco del Sasseto * 61 11,9475 42,761111 IT6010004 Monte Rufeno * 1 677 11,889722 42,792778 IT6010005 Fosso dell'Acqua Chiara * 140 11,881667 42,801111 IT6010006 Valle del Fossatello * 522 11,9175 42,794167 IT6010007 Lago di Bolsena 11 475 11,928056 42,593056 IT6010008 Monti Vulsini * 2 389 12,014167 42,596389 IT6010009 Calanchi di Civita di Bagnoregio * 1 592 12,1525 42,622778 IT6010011 Caldera di Latera 1 218 11,796389 42,619444 IT6010012 Lago di Mezzano * 149 11,770278 42,612778 IT6010013 Selva del Lamone * 3 066 11,7025 42,576667 IT6010014 Il Crostoletto * 41 11,643611 42,553056 IT6010015 Vallerosa * 14 11,69 42,528611 IT6010016 Monti di Castro * 1 558 11,592778 42,514444 IT6010017 Sistema fluviale Fiora - Olpeta * 1 040 11,624722 42,4925 IT6010018 Litorale a nord ovest delle Foci del Fiora * 185 11,495278 42,363333 IT6010019 Pian dei Cangani 41 11,524444 42,355833 IT6010020 Fiume Marta (alto corso) 704 20 11,906111 42,446389 IT6010021 Monte Romano * 3 737 11,904167 42,331944 IT6010022 Monte Cimino (versante nord) * 975 12,197778 42,422778 IT6010023 Monte Fogliano e Monte Venere * 618 12,144444 42,326667 IT6010024 Lago di Vico * 1 501 12,172778 42,321944 IT6010026 Saline di Tarquinia * 150 11,7175 42,200278 IT6010027 Litorale tra Tarquinia e Montalto di Castro * 200 11,611944 42,308611 IT6010028 Necropoli di Tarquinia 191 11,786111 42,243333 IT6010029 Gole del Torrente Biedano * 89 12,047222 42,260833 IT6010030 Area di S. Giovenale e Civitella Cesi * 304 11,9875 42,2225 IT6010031 Lago di Monterosi 51 12,300833 42,205556 IT6010032 Fosso Cerreto 331 12,391111 42,238333 IT6010033 Mola di Oriolo * 176 12,094444 42,171944 IT6010034 Faggete di Monte Raschio e Oriolo * 712 12,1786 42,1842 IT6010035 Fiume Mignone (basso corso) 90 11,838333 42,213889 IT6010036 Sughereta di Tuscania 40 11,905833 42,424167 IT6010037 Il "Quarto" di Barbarano Romano * 981 12,045556 42,233611 IT6010038 Travertini di Bassano in Teverina * 101 12,320278 42,486111 IT6010039 Acropoli di Tarquinia * 219 11,788056 42,255556 IT6010040 Monterozzi * 4,78 11,6675 42,421389 IT6010041 Isole Bisentina e Martana * 26 11,905833 42,581667 IT6020004 Valle Avanzana - Fuscello 1 151 12,858611 42,546944 IT6020006 Vallone del Rio Fuggio * 293 12,935556 42,5325 IT6020007 Gruppo Monte Terminillo * 3 186 13,024444 42,494167 IT6020008 Monte Fausola 143 12,879722 42,544444 IT6020009 Bosco Vallonina * 1 125 12,991389 42,503056 IT6020010 Lago di Ventina 45 12,751667 42,508611 IT6020011 Laghi Lungo e Ripasottile * 907 12,821111 42,4775 IT6020012 Piana di S. Vittorino - Sorgenti del Peschiera * 544 12,996111 42,3675 IT6020013 Gole del Velino * 509 13,0825 42,431111 IT6020014 Piana di Rascino * 245 13,15 42,342222 IT6020015 Complesso del Monte Nuria * 1 800 13,083889 42,351389 IT6020016 Bosco Pago 83 12,634444 42,383611 IT6020017 Monte Tancia e Monte Pizzuto * 6 821 12,724167 42,360278 IT6020018 Fiume Farfa (corso medio - alto) * 597 12,7775 42,244167 IT6020019 Monte degli Elci e Monte Grottone * 515 12,7625 42,194167 IT6020020 Monti della Duchessa (area sommitale) * 1 173 13,338333 42,193611 IT6020021 Monte Duchessa - Vallone Cieco e Bosco Cartore * 521 13,320833 42,177222 IT6020022 Inghiottitoio di Val di Varri 3,94 7 13,142778 42,190833 IT6020023 Grotta La Pila 0,68 4 12,930556 42,175556 IT6020024 Lecceta del Convento Francescano di Greccio 84 12,751944 42,465 IT6020026 Forre alveali dell'Alta Sabina * 94 12,619722 42,385833 IT6020027 Formazioni a Buxus sempervirens del Reatino 19 12,880556 42,390833 IT6020028 Monte Cagno e Colle Pratoguerra * 343 13,116944 42,469167 IT6020029 Pareti rocciose del Salto e del Turano 174 12,883889 42,351944 IT6030001 Fiume Mignone (medio corso) * 482 12,038056 42,128889 IT6030003 Boschi mesofili di Allumiere * 628 11,918056 42,163611 IT6030004 Valle di Rio Fiume * 908 11,966944 42,081389 IT6030006 Monte Tosto * 62 12,058333 42,035833 IT6030007 Monte Paparano 146 12,088333 42,059722 IT6030008 Macchia di Manziana 801 12,099444 42,115278 IT6030009 Caldara di Manziana * 90 12,095556 42,087778 IT6030010 Lago di Bracciano 5 864 12,231389 42,1225 IT6030011 Valle del Cremera - Zona del Sorbo * 386 12,407778 42,104444 IT6030012 Riserva naturale Tevere Farfa 2 063 12,616944 42,228333 IT6030014 Monte Soratte * 445 12,510278 42,243056 IT6030015 Macchia di S. Angelo Romano * 798 12,723889 42,043056 IT6030016 Antica Lavinium - Pratica di Mare * 48 12,474167 41,664722 IT6030017 Maschio dell'Artemisio * 2 510 12,768056 41,724167 IT6030018 Cerquone - Doganella * 262 12,785 41,761389 IT6030019 Macchiatonda * 242 11,9928 42,0014 IT6030021 Sughereta del Sasso 111 12,035 42,053611 IT6030022 Bosco di Palo Laziale * 129 12,096389 41,938333 IT6030023 Macchia Grande di Focene e Macchia dello Stagneto * 317 12,216667 41,827222 IT6030024 Isola Sacra 42 12,238056 41,746389 IT6030025 Macchia Grande di Ponte Galeria * 1 056 12,287222 41,871667 IT6030027 Castel Porziano (fascia costiera) 428 12,378889 41,684722 IT6030028 Castel Porziano (querceti igrofili) * 328 12,426944 41,746667 IT6030030 Monte Gennaro (versante sud ovest) * 338 12,791389 42,059444 IT6030031 Monte Pellecchia * 1 110 12,8625 42,110556 IT6030032 Torrente Licenza ed affluenti 235 12,8875 42,08 IT6030033 Travertini Acque Albule (Bagni di Tivoli) * 388 12,739444 41,947222 IT6030034 Valle delle Cannuccete * 383 12,912778 41,851111 IT6030035 Monte Guadagnolo * 569 12,923889 41,909167 IT6030036 Grotta dell'Arco - Bellegra 34 4 13,049167 41,889167 IT6030037 Monti Ruffi (versante sud ovest) * 579 12,969167 41,957222 IT6030038 Lago di Albano 604 12,668611 41,748056 IT6030039 Albano (LocalitÃ Miralago) 45 12,6625 41,736389 IT6030040 Monte Autore e Monti Simbruini centrali * 6 685 13,226111 41,95 IT6030041 Monte Semprevisa e Pian della Faggeta * 1 335 13,084722 41,58 IT6030042 Alta Valle del Torrente Rio 293 13,05 41,631389 IT6030044 Macchia della Spadellata e Fosso S. Anastasio * 375 12,597222 41,525833 IT6030045 Lido dei Gigli * 221 12,566389 41,525 IT6030046 Tor Caldara (zona solfatare e fossi) 43 12,593611 41,488611 IT6030047 Bosco di Foglino * 552 12,716667 41,467222 IT6030048 Litorale di Torre Astura * 201 12,726667 41,434167 IT6030049 Zone umide a ovest del Fiume Astura * 28 12,770556 41,418056 IT6030050 Grotta dell'Inferniglio * 0,33 3 13,155278 41,891111 IT6030051 Basso corso del Rio Fiumicino 83 12,926389 42,008056 IT6030052 Villa Borghese e Villa Pamphili * 342 12,443889 41,885 IT6030053 Sughereta di Castel di Decima * 538 12,445556 41,738611 IT6040001 Grotta degli Ausi 0,09 4 13,271685 41,507952 IT6040002 Ninfa (ambienti acquatici) 22 12,955278 41,575833 IT6040003 Laghi Gricilli 179 13,125278 41,449444 IT6040004 Bosco Polverino * 108 13,185278 41,438056 IT6040005 Sugherete di S. Vito e Valle Marina * 220 13,334167 41,373889 IT6040006 Monti Ausoni meridionali * 4 235 13,328056 41,3575 IT6040007 Monte Leano * 743 13,218889 41,329167 IT6040008 Canali in disuso della bonifica Pontina 593 13,184722 41,363333 IT6040009 Monte S. Angelo 65 13,261111 41,293889 IT6040010 Lago di Fondi 702 13,335833 41,321389 IT6040011 Lago Lungo * 82 13,401389 41,275278 IT6040012 Laghi Fogliano, Monaci, Caprolace e Pantani dell'Inferno * 1 429 12,946389 41,371389 IT6040013 Lago di Sabaudia * 395 13,027222 41,278889 IT6040014 Foresta Demaniale del Circeo * 3 007 13,044167 41,337222 IT6040016 Promontorio del Circeo (Quarto Caldo) * 427 13,0525 41,231667 IT6040017 Promontorio del Circeo (Quarto Freddo) 464 13,064167 41,237222 IT6040018 Dune del Circeo * 441 12,982778 41,334722 IT6040020 Isole di Palmarola e Zannone * 236 12,857778 40,935833 IT6040021 Duna di Capratica * 30 13,390556 41,276111 IT6040022 Costa rocciosa tra Sperlonga e Gaeta * 233 13,501667 41,227778 IT6040023 Promontorio Gianola e Monte di Scauri 224 13,682222 41,250833 IT6040024 Rio S. Croce 20 13,694499 41,26316 IT6040025 Fiume Garigliano (tratto terminale) 12 3 13,767778 41,232222 IT6040026 Monte Petrella (area sommitale) * 73 13,669722 41,320556 IT6040027 Monte Redentore (versante sud) 354 13,639722 41,296667 IT6040028 Forcelle di Campello e di Fraile 270 13,611111 41,327778 IT6050001 Versante meridionale del Monte Scalambra * 195 13,104167 41,843333 IT6050002 Monte Porciano (versante sud) * 90 13,205 41,759722 IT6050003 Castagneti di Fiuggi 212 13,210833 41,7825 IT6050004 Monte Viglio (area sommitale) * 292 13,374722 41,896111 IT6050005 Alta Valle del Fiume Aniene * 282 13,163333 41,881667 IT6050006 Grotta dei Bambocci di Collepardo 0,68 2 13,365278 41,758611 IT6050007 Monte Tarino e Tarinello (area sommitale) * 342 13,286944 41,936111 IT6050009 Campo Catino * 133 13,336111 41,84 IT6050010 Valle dell'Inferno * 722 13,424722 41,809167 IT6050011 Monte Passeggio e Pizzo Deta (versante sud) * 557 13,461944 41,780278 IT6050012 Monte Passeggio e Pizzo Deta (area sommitale) * 811 13,478056 41,798611 IT6050014 Vallone Lacerno (fondovalle) * 829 13,695 41,777222 IT6050015 Lago di Posta Fibreno 139 13,681944 41,700556 IT6050016 Monte Ortara e Monte La Monna * 391 13,378611 41,810556 IT6050021 Monte Caccume * 369 13,230556 41,572222 IT6050022 Grotta di Pastena 1,27 6 13,489722 41,497222 IT6050023 Fiume Amaseno (alto corso) 46 9 13,313333 41,471667 IT6050024 Monte Calvo e Monte Calvilli * 1 658 13,445556 41,475 IT6050025 Bosco Selvapiana di Amaseno 257 13,316944 41,486389 IT6050026 Parete del Monte Fammera 266 13,715 41,355278 IT6050027 Gole del Fiume Melfa * 1 181 13,666944 41,6025 IT6050028 Massiccio del Monte Cairo (aree sommitali) * 2 787 13,747222 41,570278 IT6050029 Sorgenti dell'Aniene * 324 13,294722 41,913056 IT7110075 Serra e Gole di Celano - Val d'Arano * 2 350 13,551944 42,12 IT7110086 Doline di Ocre * 381 13,470278 42,298333 IT7110088 Bosco di Oricola * 598 13,0325 42,080833 IT7110089 Grotte di Pietrasecca * 246 13,1325 42,145833 IT7110090 Colle del Rascito * 1 037 13,692778 42,045833 IT7110091 Monte Arunzo e Monte Arezzo * 1 696 13,3375 42,003056 IT7110092 Monte Salviano * 860 13,434722 41,978889 IT7110096 Gole di San Venanzio * 1 215 13,775 42,124722 IT7110097 Fiumi Giardino - Sagittario - Aterno - Sorgenti del Pescara * 288 13,831944 42,146389 IT7110103 Pantano Zittola 233 14,105278 41,753889 IT7110104 Cerrete di Monte Pagano e Feudozzo * 921 14,188056 41,765833 IT7110206 Monte Sirente e Monte Velino * 26 654 13,518889 42,216111 IT7110207 Monti Simbruini * 19 886 13,356944 41,935556 IT7110208 Monte Calvo e Colle Macchialunga * 2 709 13,179167 42,416389 IT7110209 Primo tratto del Fiume Tirino e Macchiozze di San Vito * 1 294 13,811944 42,275 IT7140115 Bosco Paganello (Montenerodomo) * 593 14,269167 41,985 IT7140116 Gessi di Gessopalena * 402 14,2475 42,059722 IT7140117 Ginepreti a Juniperus macrocarpa e Gole del Torrente Rio Secco * 1 311 14,296667 42,079444 IT7140118 Lecceta di Casoli e Bosco di Colleforeste * 596 14,26 42,108333 IT7140121 Abetina di Castiglione Messer Marino * 630 14,416944 41,904722 IT7140123 Monte Sorbo (Monti Frentani) * 1 329 14,532222 41,994444 IT7140127 Fiume Trigno (medio e basso corso) * 996 14,664722 41,944167 IT7140210 Monti Frentani e Fiume Treste * 4 644 14,539722 41,928889 IT7140211 Monte Pallano e Lecceta d'Isca d'Archi * 3 270 14,386389 42,038611 IT7140212 Abetina di Rosello e Cascate del Rio Verde * 2 012 14,370556 41,892222 IT7140215 Lago di Serranella e Colline di Guarenna * 1 092 14,300278 42,132222 IT7211115 Pineta di Isernia * 32 14,2475 41,587778 IT7211120 Torrente Verrino 93 3 14,427778 41,758333 IT7211129 Gola di Chiauci * 120 14,394167 41,677222 IT7212121 Gruppo della Meta - Catena delle Mainarde * 3 548 14,008611 41,656389 IT7212124 Bosco Monte di Mezzo-Monte Miglio-Pennataro-Monte Capraro-Monte Cavallerizzo * 3 954 14,208611 41,769167 IT7212125 Pesche - MonteTotila * 2 328 14,283889 41,640556 IT7212126 Pantano Zittola - Feudo Valcocchiara * 1 246 14,092778 41,708333 IT7212128 Fiume Volturno dalle sorgenti al Fiume Cavaliere * 805 14,096667 41,603056 IT7212130 Bosco La Difesa - C. Lucina - La Romana 1 332 14,195 41,602222 IT7212132 Pantano Torrente Molina 177 14,325278 41,626667 IT7212133 Torrente Tirino (Forra) - Monte Ferrante 145 4 14,2925 41,707222 IT7212134 Bosco di Collemeluccio - Selvapiana - Castiglione - La Cocozza * 6 239 14,36 41,733611 IT7212135 Montagnola Molisana * 6 586 14,396389 41,611389 IT7212139 Fiume Trigno localitÃ Cannavine 410 14,436667 41,702778 IT7212140 Morgia di Bagnoli * 27 14,456667 41,706389 IT7212168 Valle Porcina - Torrente Vandra - Cesarata * 1 480 14,148056 41,578333 IT7212169 Monte S. Paolo - Monte La Falconara * 985 14,07 41,5875 IT7212170 Forra di Rio Chiaro * 47 5 14,101667 41,578889 IT7212171 Monte Corno - Monte Sammucro * 1 356 14,013611 41,484722 IT7212172 Monte Cesima * 676 14,029167 41,420833 IT7212174 Cesa Martino * 1 097 14,079722 41,527778 IT7212175 Il Serrone * 362 14,036389 41,536944 IT7212176 Rio S. Bartolomeo * 75 6 14,055556 41,450833 IT7212177 Sorgente sulfurea di Triverno * 1,08 14,115 41,5 IT7212178 Pantano del Carpino -Torrente Carpino * 194 14,283889 41,586111 IT7212297 Colle Geppino - Bosco Popolo 427 14,441667 41,530833 IT7218213 Isola della Fonte della Luna 867 14,171389 41,83 IT7218215 Abeti Soprani - Monte Campo - Monte Castelbarone - Sorgenti del Verde * 3 033 14,326111 41,854722 IT7218217 Bosco Vallazzuna * 292 14,311111 41,886944 IT7222101 Bosco la Difesa * 458 14,578333 41,583889 IT7222102 Bosco Mazzocca - Castelvetere 822 14,870556 41,438611 IT7222103 Bosco di Cercemaggiore - Castelpagano 500 14,776111 41,433611 IT7222104 Torrente Tappino - Colle Ricchetta * 347 14,821944 41,570278 IT7222105 Pesco della Carta * 11 14,858611 41,466111 IT7222106 Toppo Fornelli 19 14,921667 41,4975 IT7222108 Calanchi Succida - Tappino * 229 14,891111 41,522778 IT7222109 Monte Saraceno * 241 14,741389 41,455556 IT7222110 S. Maria delle Grazie * 55 14,775833 41,517222 IT7222111 LocalitÃ Boschetto * 544 14,871667 41,562778 IT7222118 Rocca di Monteverde 68 14,640556 41,504167 IT7222124 Vallone S. Maria * 1 973 15,0125 41,651667 IT7222125 Rocca Monforte * 26 14,653889 41,563889 IT7222127 Fiume Trigno (confluenza Verrino - Castellelce) 871 14,568889 41,816944 IT7222130 Lago Calcarelle 2,93 14,799167 41,451667 IT7222210 Cerreta di Acquaviva 105 14,725 41,866111 IT7222211 Monte Mauro - Selva di Montefalcone * 502 14,684167 41,848611 IT7222212 Colle Gessaro * 664 14,750278 41,976667 IT7222213 Calanchi di Montenero * 121 14,789444 41,9475 IT7222214 Calanchi Pisciarello - Macchia Manes * 523 14,901389 41,881389 IT7222215 Calanchi Lamaturo * 623 14,814444 41,854167 IT7222216 Foce Biferno - Litorale di Campomarino * 817 15,041111 41,966111 IT7222217 Foce Saccione - Bonifica Ramitelli * 870 15,098889 41,928333 IT7222236 M. di Trivento - B. Difesa C.S. Pietro - B. Fiorano - B. Ferrara * 3 111 14,631667 41,735833 IT7222237 Fiume Biferno (confluenza Cigno - alla foce esclusa) 133 7 14,996667 41,933889 IT7222238 Torrente Rivo * 917 14,57 41,740833 IT7222241 La Civita * 68 14,457222 41,658889 IT7222242 Morgia di Pietracupa - Morgia di Pietravalle * 269 14,521667 41,694722 IT7222244 Calanchi Vallacchione di Lucito * 218 14,672222 41,721944 IT7222246 Boschi di Pesco del Corvo * 255 14,56 41,611389 IT7222247 Valle Biferno da confluenza Torrente Quirino al Lago Guardalfiera - Torrente Rio 368 37 14,555 41,583056 IT7222248 Lago di Occhito * 2 454 14,928611 41,567778 IT7222249 Lago di Guardialfiera - M. Peloso * 2 848 14,821667 41,795278 IT7222250 Bosco Casale - Cerro del Ruccolo * 866 14,876667 41,731944 IT7222251 Bosco Difesa (Ripabottoni) 830 14,808611 41,671389 IT7222252 Bosco Cerreto 1 076 14,835 41,625833 IT7222253 Bosco Ficarola * 717 14,921389 41,67 IT7222254 Torrente Cigno 268 12 14,989167 41,849167 IT7222256 Calanchi di Civitacampomarano * 578 14,669444 41,763056 IT7222257 Monte Peloso * 32 14,766111 41,736667 IT7222258 Bosco S. Martino e S. Nazzario 928 14,75 41,808611 IT7222260 Calanchi di Castropignano e Limosano * 171 14,577778 41,649167 IT7222261 Morgia dell'Eremita * 12 14,743889 41,743611 IT7222262 Morge Ternosa e S. Michele * 78 14,699722 41,702778 IT7222263 Colle Crocella * 293 14,952222 41,666389 IT7222264 Boschi di Castellino e Morrone 2 761 14,741111 41,666944 IT7222265 Torrente Tona * 393 9 15,077778 41,722222 IT7222266 Boschi tra Fiume Saccione e Torrente Tona * 993 15,086667 41,755556 IT7222267 LocalitÃ Fantina - Fiume Fortore * 365 15,099444 41,683056 IT7222287 La Gallinola - Monte Miletto - Monti del Matese * 25 002 14,390833 41,465 IT7222295 Monte Vairano * 692 14,602778 41,553056 IT7222296 Sella di Vinchiaturo 978 14,592778 41,452778 IT7228221 Foce Trigno - Marina di Petacciato * 747 14,833611 42,042222 IT7228226 Macchia Nera - Colle Serracina * 525 14,674444 41,948889 IT7228228 Bosco Tanassi * 126 14,944444 41,897222 IT7228229 Valle Biferno dalla diga a Guglionesi * 356 12 14,895278 41,864444 IT8010004 Bosco di S. Silvestro * 81 14,331389 41,102222 IT8010005 Catena di Monte Cesima * 3 427 14,016389 41,411667 IT8010006 Catena di Monte Maggiore * 5 184 14,214167 41,200556 IT8010010 Lago di Carinola 20 13,960833 41,149444 IT8010013 Matese Casertano * 22 216 14,333889 41,426111 IT8010015 Monte Massico * 3 846 13,919167 41,176111 IT8010016 Monte Tifata * 1 420 14,285556 41,109444 IT8010017 Monti di Mignano Montelungo * 2 487 13,934444 41,386389 IT8010019 Pineta della Foce del Garigliano * 185 13,783889 41,211667 IT8010020 Pineta di Castelvolturno * 90 13,967778 40,996111 IT8010021 Pineta di Patria * 313 14,013056 40,940556 IT8010022 Vulcano di Roccamonfina * 3 816 13,956389 41,293056 IT8010027 Fiumi Volturno e Calore Beneventano * 4 924 14,3725 41,27 IT8010028 Foce Volturno - Variconi * 303 13,931111 41,021389 IT8010029 Fiume Garigliano 481 13,8292 41,2806 IT8020001 Alta Valle del Fiume Tammaro * 360 14,705556 41,345556 IT8020004 Bosco di Castelfranco in Miscano 893 15,106667 41,314444 IT8020006 Bosco di Castelvetere in Val Fortore 1 468 14,922778 41,446389 IT8020007 Camposauro * 5 508 14,591111 41,174167 IT8020008 Massiccio del Taburno * 5 321 14,580556 41,111389 IT8020009 Pendici meridionali del Monte Mutria * 14 597 14,550833 41,330556 IT8020014 Bosco di Castelpagano e Torrente Tammarecchia * 3 061 14,790556 41,361667 IT8020016 Sorgenti e alta Valle del Fiume Fortore * 2 512 14,9756 41,415768 IT8030001 Aree umide del Cratere di Agnano 44 14,1725 40,830556 IT8030002 Capo Miseno * 50 14,085833 40,783333 IT8030003 Collina dei Camaldoli * 261 14,197222 40,856667 IT8030005 Corpo centrale dell'Isola di Ischia * 1 310 13,908611 40,730556 IT8030006 Costiera amalfitana tra Nerano e Positano * 980 14,409444 40,608056 IT8030007 Cratere di Astroni 253 14,149722 40,844722 IT8030008 Dorsale dei Monti Lattari * 14 564 14,581389 40,681667 IT8030009 Foce di Licola * 147 14,048611 40,854167 IT8030010 Fondali marini di Ischia, Procida e Vivara * 6 116 13,9225 40,756944 IT8030011 Fondali marini di Punta Campanella e Capri * 8 491 14,434444 40,603056 IT8030012 Isola di Vivara 36 13,992778 40,743889 IT8030013 Isolotto di S. Martino e dintorni 14 14,041389 40,798611 IT8030014 Lago d'Averno 125 14,076111 40,838056 IT8030015 Lago del Fusaro * 192 14,051944 40,822778 IT8030016 Lago di Lucrino 10 14,08 40,828889 IT8030017 Lago di Miseno * 79 14,0725 40,792222 IT8030018 Lago di Patria * 507 14,035556 40,9375 IT8030019 Monte Barbaro e Cratere di Campiglione * 358 14,105556 40,8525 IT8030020 Monte Nuovo * 30 14,088056 40,835 IT8030021 Monte Somma 3 076 14,439167 40,847222 IT8030022 Pinete dell'Isola di Ischia * 66 13,940556 40,73 IT8030023 Porto Paone di Nisida 4,07 14,16 40,795 IT8030024 Punta Campanella * 390 14,335 40,581111 IT8030026 Rupi costiere dell'Isola di Ischia 685 13,940556 40,71 IT8030027 Scoglio del Vervece 3,89 14,325163 40,618657 IT8030032 Stazioni di Cyanidium caldarium di Pozzuoli 4,26 14,1425 40,829722 IT8030034 Stazione di Cyperus polystachyus di Ischia 14 13,9375 40,724444 IT8030036 Vesuvio 3 412 14,431389 40,820833 IT8030038 Corpo centrale e rupi costiere occidentali dell'Isola di Capri * 388 14,223889 40,548333 IT8030039 Settore e rupi costiere orientali dell'Isola di Capri * 96 14,259167 40,554167 IT8030040 Fondali Marini di Baia * 180 14,085833 40,825 IT8030041 Fondali Marini di Gaiola e Nisida * 167 14,173355 40,795385 IT8040003 Alta Valle del Fiume Ofanto * 590 15,140278 40,891667 IT8040004 Boschi di Guardia dei Lombardi e Andretta 2 919 15,254444 40,945556 IT8040005 Bosco di Zampaglione (Calitri) 9 514 15,480833 40,938333 IT8040006 Dorsale dei Monti del Partenio * 15 641 14,678889 40,963056 IT8040007 Lago di Conza della Campania * 1 214 15,3358 40,8808 IT8040008 Lago di S. Pietro - Aquilaverde 604 15,498056 41,020556 IT8040009 Monte Accelica * 4 795 14,985556 40,749722 IT8040010 Monte Cervialto e Montagnone di Nusco * 11 884 15,122222 40,799722 IT8040011 Monte Terminio * 9 359 14,949722 40,832778 IT8040012 Monte Tuoro * 2 188 14,942222 40,921667 IT8040013 Monti di Lauro * 7 040 14,663611 40,840833 IT8040014 Piana del Dragone 686 14,945833 40,890278 IT8040017 Pietra Maula (Taurano, Visciano) * 3 526 14,638611 40,9 IT8040018 Querceta dell'Incoronata (Nusco) 1 362 15,1325 40,918889 IT8040020 Bosco di Montefusco Irpino 713 14,830278 41,040833 IT8050001 Alta Valle del Fiume Bussento * 625 15,559444 40,205278 IT8050002 Alta Valle del Fiume Calore Lucano (Salernitano) * 4 668 15,301389 40,391667 IT8050006 Balze di Teggiano * 1 201 15,447778 40,397778 IT8050007 Basso corso del Fiume Bussento 414 15,496944 40,103333 IT8050008 Capo Palinuro * 156 15,2811 40,0272 IT8050010 Fasce litoranee a destra e a sinistra del Fiume Sele * 630 14,943333 40,483611 IT8050011 Fascia interna di Costa degli Infreschi e della Masseta * 701 15,435833 40,02 IT8050012 Fiume Alento 3 024 15,173333 40,268889 IT8050013 Fiume Mingardo * 1 638 15,418611 40,139167 IT8050016 Grotta di Morigerati 2,94 1 15,549444 40,144167 IT8050017 Isola di Licosa 4,82 14,900278 40,250833 IT8050018 Isolotti Li Galli 69 14,432778 40,580556 IT8050019 Lago Cessuta e dintorni * 546 15,781944 40,264722 IT8050020 Massiccio del Monte Eremita * 10 570 15,343056 40,730278 IT8050022 Montagne di Casalbuono * 17 123 15,6325 40,177778 IT8050023 Monte Bulgheria * 2 400 15,398611 40,069167 IT8050024 Monte Cervati, Centaurino e Montagne di Laurino * 27 898 15,433889 40,264722 IT8050025 Monte della Stella * 1 179 15,060278 40,245833 IT8050026 Monte Licosa e dintorni * 1 096 14,931667 40,2475 IT8050027 Monte Mai e Monte Monna * 10 116 14,865833 40,780278 IT8050028 Monte Motola * 4 690 15,476389 40,365 IT8050030 Monte Sacro e dintorni * 9 634 15,349167 40,223333 IT8050031 Monte Soprano e Monte Vesole * 5 674 15,181389 40,393889 IT8050032 Monte Tresino e dintorni * 1 339 14,967222 40,326389 IT8050033 Monti Alburni * 23 622 15,3483 40,4978 IT8050034 Monti della Maddalena * 8 511 15,653611 40,370556 IT8050036 Parco marino di S. Maria di Castellabate * 5 019 14,917778 40,283333 IT8050037 Parco marino di Punta degli Infreschi * 4 914 15,373333 39,992222 IT8050038 Pareti rocciose di Cala del Cefalo 38 15,330556 40,021389 IT8050039 Pineta di Sant'Iconio 358 15,333611 40,020556 IT8050040 Rupi costiere della Costa degli Infreschi e della Masseta * 273 15,44 40,0156 IT8050041 Scoglio del Mingardo e spiaggia di Cala del Cefalo * 71 15,330278 40,018889 IT8050042 Stazione a Genista cilentana di Ascea * 5,39 15,181667 40,125 IT8050049 Fiumi Tanagro e Sele * 3 677 15,232778 40,658056 IT8050050 Monte Sottano * 212 15,075278 40,41 IT8050051 Valloni della Costiera Amalfitana * 227 14,620833 40,657778 IT8050052 Monti di Eboli, Monte Polveracchio, Monte Boschetiello e Vallone della Caccia di Senerchia * 14 307 15,122222 40,709444 IT8050054 Costiera Amalfitana tra Maiori e il Torrente Bonea * 413 14,703056 40,648056 IT8050056 Fiume Irno * 100 14,773901 40,699932 IT9110001 Isola e Lago di Varano * 8 146 15,741111 41,883056 IT9110002 Valle Fortore, Lago di Occhito * 8 369 15,155 41,701944 IT9110003 Monte Cornacchia - Bosco Faeto * 6 952 15,157222 41,365833 IT9110004 Foresta Umbra * 20 656 15,992778 41,838333 IT9110005 Zone umide della Capitanata * 14 110 15,899167 41,49 IT9110008 Valloni e Steppe Pedegarganiche * 29 817 15,783056 41,64 IT9110009 Valloni di Mattinata - Monte Sacro * 6 510 16,018889 41,726389 IT9110011 Isole Tremiti * 372 15,485833 42,114722 IT9110012 Testa del Gargano * 5 658 16,18 41,825 IT9110014 Monte Saraceno * 197 16,052222 41,692778 IT9110015 Duna e Lago di Lesina - Foce del Fortore * 9 823 15,355556 41,890833 IT9110016 Pineta Marzini * 787 15,9875 41,927778 IT9110024 Castagneto Pia, Lapolda, Monte la Serra 689 15,633333 41,766944 IT9110025 Manacore del Gargano * 2 063 16,064444 41,929722 IT9110026 Monte Calvo - Piana di Montenero * 7 620 15,7378 41,7517 IT9110027 Bosco Jancuglia - Monte Castello 4 456 15,551389 41,746944 IT9110030 Bosco Quarto - Monte Spigno * 7 862 15,850833 41,756389 IT9110032 Valle del Cervaro, Bosco dell'Incoronata * 5 769 15,430556 41,312778 IT9110033 Accadia - Deliceto * 3 523 15,300278 41,187778 IT9110035 Monte Sambuco * 7 892 15,046389 41,553889 IT9120001 Grotte di Castellana 61 17,151944 40,871944 IT9120002 Murgia dei Trulli * 5 457 17,236111 40,852222 IT9120003 Bosco di Mesola * 3 029 16,779444 40,861389 IT9120006 Laghi di Conversano 218 17,126111 40,921667 IT9120007 Murgia Alta * 125 882 16,523611 40,925278 IT9120008 Bosco Difesa Grande * 5 268 16,413611 40,746389 IT9120009 Posidonieto San Vito - Barletta * 12 459 65 17,073611 41,08 IT9120010 Pozzo CucÃ ¹ 59 2 17,167778 40,903889 IT9120011 Valle Ofanto - Lago di Capaciotti * 7 572 34 15,9875 41,194167 IT9130001 Torre Colimena * 2 678 17,704167 40,28 IT9130002 Masseria Torre Bianca * 583 17,307222 40,520833 IT9130003 Duna di Campomarino * 1 846 9 17,569444 40,283611 IT9130004 Mar Piccolo * 1 374 17,326389 40,481111 IT9130005 Murgia di Sud - Est * 47 601 17,186111 40,695 IT9130006 Pinete dell'Arco Ionico * 3 686 16,927222 40,466944 IT9130007 Area delle Gravine * 26 740 16,903611 40,620556 IT9130008 Posidonieto Isola di San Pietro - Torre Canneto * 3 148 17,429722 40,310556 IT9140001 Bosco Tramazzone 4 406 18,075556 40,577778 IT9140002 Litorale Brindisino * 7 256 60 17,492778 40,85 IT9140003 Stagni e Saline di Punta della Contessa * 2 858 18,055 40,626389 IT9140004 Bosco I Lucci 26 17,861944 40,575 IT9140005 Torre Guaceto e Macchia S. Giovanni * 7 978 17,758056 40,743611 IT9140006 Bosco di Santa Teresa 39 17,920278 40,540556 IT9140007 Bosco Curtipetrizzi 57 17,923056 40,480278 IT9140009 Foce Canale Giancola * 54 17,8675 40,684167 IT9150001 Bosco Guarini 20 18,394167 39,938056 IT9150002 Costa Otranto - Santa Maria di Leuca * 1 906 37 18,494167 40,090278 IT9150003 Aquatina di Frigole * 3 163 18,265556 40,469167 IT9150004 Torre dell'Orso * 60 18,426944 40,266944 IT9150005 Boschetto di Tricase 4,15 18,378611 39,925556 IT9150006 Rauccio * 5 475 18,174722 40,525 IT9150007 Torre Uluzzo * 351 17,964722 40,156944 IT9150008 Montagna Spaccata e Rupi di San Mauro * 1 361 17,994167 40,095278 IT9150009 Litorale di Ugento * 7 245 21 18,11 39,842222 IT9150010 Bosco Macchia di Ponente 13 18,335278 39,969167 IT9150011 Alimini * 3 716 18,475556 40,201389 IT9150012 Bosco di Cardigliano * 54 18,263611 39,945833 IT9150013 Palude del Capitano * 2 247 2 17,89 40,200278 IT9150015 Litorale di Gallipoli e Isola S. Andrea * 7 006 17,990833 39,977778 IT9150016 Bosco di Otranto * 8,71 18,470278 40,1525 IT9150017 Bosco Chiuso di Presicce 11 18,284167 39,927778 IT9150018 Bosco Serra dei Cianci 48 18,31 39,908889 IT9150019 Parco delle Querce di Castro 4,47 18,420556 40,005556 IT9150020 Bosco Pecorara * 24 18,287222 40,066667 IT9150021 Bosco le Chiuse 37 18,379444 39,9125 IT9150022 Palude dei Tamari * 11 18,416944 40,289167 IT9150023 Bosco Danieli 14 18,281944 39,962222 IT9150024 Torre Inserraglio * 100 17,94 40,180833 IT9150025 Torre Veneri * 1 742 18,296667 40,418056 IT9150027 Palude del Conte, dune di Punta Prosciutto * 5 661 7 17,791111 40,265833 IT9150028 Porto Cesareo * 225 6 17,885 40,275278 IT9150029 Bosco di Cervalora 29 18,214444 40,4225 IT9150030 Bosco La Lizza e Macchia del Pagliarone * 476 18,240556 40,4025 IT9150031 Masseria Zanzara * 49 17,914722 40,298611 IT9150032 Le Cesine * 2 148 18,351111 40,366944 IT9150033 Specchia dell'Alto * 436 18,264722 40,366667 IT9150034 Posidonieto Capo San Gregorio - Punta Ristola * 271 3 18,325556 39,798056 IT9150035 Padula Mancina * 92 18,311 39,985 IT9150036 Lago del Capraro * 39 18,192 40,224 IT9150041 Valloni di Spinazzola * 2 729 16,0517 40,9811 IT9210005 Abetina di Laurenzana * 324 15,9442 40,4075 IT9210010 Abetina di Ruoti * 162 15,7231 40,6987 IT9210015 Acquafredda di Maratea * 552 15,668611 40,029444 IT9210020 Bosco Cupolicchio * 1 763 16,0236 40,6375 IT9210025 Bosco della Farneta * 298 16,309722 40,069722 IT9210035 Bosco di Rifreddo * 520 15,8294 40,5653 IT9210040 Bosco Magnano * 1 225 16,079722 40,04 IT9210045 Bosco Mangarrone (Rivello) * 370 15,7189 40,1119 IT9210070 Bosco Vaccarizzo * 292 16,038333 40,125556 IT9210075 Lago Duglia, Casino Toscano e Piana di S.Francesco * 2 426 16,223333 39,983889 IT9210105 Dolomiti di Pietrapertosa * 1 313 16,0592 40,5256 IT9210110 Faggeta di Moliterno * 243 15,8092 40,2556 IT9210115 Faggeta di Monte Pierfaone * 756 15,745 40,5069 IT9210120 La Falconara * 71 16,280278 39,936667 IT9210125 Timpa dell'Orso-Serra del Prete * 2 595 9 759 16,128018 39,92427 IT9210130 Bosco di Chiaromonte-Piano Iannace * 1 053 7 578 16,193578 39,915311 IT9210135 Piano delle Mandre * 333 2 996 16,254445 39,954823 IT9210140 Grotticelle di Monticchio * 342 15,5486 40,9233 IT9210141 Lago La Rotonda * 71 15,8786 40,0561 IT9210142 Lago Pantano di Pignola 165 15,7461 40,5883 IT9210143 Lago Pertusillo * 2 042 15,961389 40,280556 IT9210145 Madonna del Pollino LocalitÃ Vacuarro * 982 16,174722 39,951667 IT9210146 Pozze di Serra Scorzillo * 25,62 866 16,303109 39,934695 IT9210150 Monte Coccovello - Monte Crivo - Monte Crive * 2 981 15,731944 40,0275 IT9210155 Marina di Castrocucco * 811 15,750278 39,947778 IT9210160 Isola di S. Ianni e Costa Prospiciente * 418 15,721944 39,97 IT9210165 Monte Alpi - Malboschetto di Latronico * 1 561 15,984167 40,109722 IT9210170 Monte Caldarosa * 584 15,913056 40,396944 IT9210175 Valle Nera-Serra di Lagoforano * 289 3 735 16,3442 39,9243 IT9210180 Monte della Madonna di Viggiano * 792 15,850556 40,376944 IT9210185 Monte La Spina, Monte Zaccana * 1 065 15,927778 40,044167 IT9210190 Monte Paratiello * 1 140 15,4025 40,7489 IT9210195 Monte Raparo * 2 020 15,991944 40,194167 IT9210200 Monte Sirino * 2 619 15,830278 40,122222 IT9210201 Lago del Rendina 670 15,741667 41,026111 IT9210205 Monte Volturino * 1 858 15,818889 40,411667 IT9210210 Monte Vulture * 1 904 15,6222 40,9419 IT9210215 Monte Li Foi * 970 15,7017 40,6525 IT9210220 Murge di S. Oronzio * 5 460 16,1703 40,2572 IT9210240 Serra di Calvello * 1 641 15,7775 40,443889 IT9210245 Serra di Crispo, Grande Porta del Pollino e Pietra Castello * 461 16,212778 39,921944 IT9210250 Timpa delle Murge * 153 16,258611 39,987222 IT9210265 Valle del Noce * 968 15,7963 39,9824 IT9210266 Valle del Tuorno - Bosco Luceto * 75 15,545947 40,586252 IT9220030 Bosco di Montepiano * 523 16,1325 40,4447 IT9220055 Bosco Pantano di Policoro e Costa Ionica Foce Sinni * 1 794 7,5 16,666345 40,15419 IT9220080 Costa Ionica Foce Agri * 2 415 16,742049 40,211049 IT9220085 Costa Ionica Foce Basento * 1 393 4,9 16,816395 40,32776 IT9220090 Costa Ionica Foce Bradano * 1 156 5 16,85205 40,377813 IT9220095 Costa Ionica Foce Cavone * 2 044 6,2 16,78224 40,280348 IT9220130 Foresta Gallipoli - Cognato * 4 289 16,1247 40,5353 IT9220135 Gravine di Matera * 6 968 16,6669 40,6503 IT9220144 Lago S. Giuliano e Timmari * 2 575 16,4853 40,6256 IT9220255 Valle Basento - Ferrandina Scalo * 733 16,491667 40,5225 IT9220260 Valle Basento Grassano Scalo - Grottole * 882 16,244167 40,598333 IT9310001 Timpone della Capanna * 29 16,138994 39,900028 IT9310002 Serra del Prete * 138 16,156087 39,91255 IT9310003 Pollinello-Dolcedorme * 140 16,200556 39,891111 IT9310004 Rupi del Monte Pollino * 25 16,181967 39,904987 IT9310005 Cima del Monte Pollino * 97 16,188136 39,902573 IT9310006 Cima del Monte Dolcedorme * 64 16,211412 39,895789 IT9310007 Valle Piana-Valle Cupa * 248 16,215 39,870556 IT9310008 La Petrosa * 350 16,231389 39,854444 IT9310009 Timpone di Porace * 45 16,300833 39,883889 IT9310010 Stagno di Timpone di Porace 1,57 16,3025 39,870556 IT9310011 Pozze Boccatore/Bellizzi 31 16,271111 39,929444 IT9310012 Timpa di S.Lorenzo * 150 16,289444 39,904167 IT9310013 Serra delle Ciavole-Serra di Crispo * 55 16,220017 39,91761 IT9310014 Fagosa-Timpa dell'Orso * 1 413 16,24957 39,894196 IT9310015 Il Lago (nella Fagosa) * 2,76 16,238611 39,904722 IT9310017 Gole del Raganello * 228 16,318611 39,842222 IT9310019 Monte Sparviere * 280 16,354392 39,929686 IT9310020 Fonte Cardillo * 384 16,045556 39,768333 IT9310021 Cozzo del Pellegrino * 53 16,0175 39,743889 IT9310022 Piano di Marco * 263 16,011389 39,696667 IT9310023 Valle del Fiume Argentino * 4 295 15,9525 39,800278 IT9310025 Valle del Fiume Lao * 1 725 15,896389 39,846667 IT9310027 Fiume Rosa * 943 15,98 39,672222 IT9310028 Valle del Fiume Abatemarco * 2 231 15,975 39,746389 IT9310029 La Montea * 203 15,945556 39,661944 IT9310030 Monte La Caccia * 188 15,914722 39,652222 IT9310031 Valle del Fiume Esaro * 174 15,963611 39,631111 IT9310032 Serrapodolo * 1 305 15,923056 39,675278 IT9310033 Fondali di Capo Tirone * 101 15,844444 39,620278 IT9310034 Isola di Dino * 35 15,774167 39,873333 IT9310035 Fondali Isola di Dino-Capo Scalea * 399 15,785556 39,861111 IT9310036 Fondali Isola di Cirella-Diamante * 324 15,806667 39,690833 IT9310037 Isola di Cirella * 6,63 15,801667 39,698889 IT9310038 Scogliera dei Rizzi 12 15,900556 39,538056 IT9310039 Fondali Scogli di Isca * 72 16,055833 39,1475 IT9310040 Montegiordano Marina 8,23 16,605278 40,027778 IT9310041 Pinete di Montegiordano * 186 16,521808 40,030233 IT9310042 Fiumara Saraceno * 1 047 16,478333 39,875278 IT9310043 Fiumara Avena * 965 16,524167 39,921944 IT9310044 Foce del Fiume Crati 226 16,523056 39,715278 IT9310045 Macchia della Bura 68 16,799167 39,6 IT9310047 Fiumara Trionto * 2 438 16,745 39,558056 IT9310048 Fondali Crosia-Pietrapaola-Cariati * 4 395 16,871389 39,566111 IT9310049 Farnito di Corigliano Calabro * 132 16,487778 39,575278 IT9310051 Dune di Camigliano 88 16,828611 39,565 IT9310052 Casoni di Sibari * 504 16,484444 39,734167 IT9310053 Secca di Amendolara * 611 16,732074 39,866265 IT9310054 Torrente Celati * 16 16,638312 39,565702 IT9310055 Lago di Tarsia * 426 16,290833 39,605278 IT9310056 Bosco di Mavigliano * 494 16,213611 39,385556 IT9310057 Orto Botanico - UniversitÃ della Calabria * 8,06 16,23 39,358889 IT9310058 Pantano della Giumenta * 12 16,004444 39,580556 IT9310059 Crello 3,27 16,036389 39,575278 IT9310060 Laghi di Fagnano * 19 16,021111 39,549444 IT9310061 Laghicello * 1,61 16,085278 39,425278 IT9310062 Monte Caloria * 64 16,028889 39,555 IT9310063 Foresta di Cinquemiglia * 394 16,068611 39,439167 IT9310064 Monte Cocuzzo * 45 16,134722 39,221944 IT9310065 Foresta di Serra Nicolino-Piano d'Albero * 201 16,056944 39,488056 IT9310066 Varconcello di Mongrassano * 52 16,073611 39,532222 IT9310067 Foreste Rossanesi * 4 348 16,579722 39,5525 IT9310068 Vallone S. Elia * 440 16,694722 39,535556 IT9310070 Bosco di Gallopane * 178 16,571667 39,411111 IT9310071 Vallone Freddo * 187 16,570278 39,374444 IT9310072 Palude del Lago Ariamacina * 151 16,541667 39,329167 IT9310073 Macchia Sacra * 67 16,43 39,306389 IT9310074 Timpone della Carcara * 193 16,446667 39,295278 IT9310075 Monte Curcio * 3,02 16,425 39,311389 IT9310076 Pineta di Camigliatello * 72 16,44 39,333611 IT9310077 Acqua di Faggio * 97 16,418611 39,319722 IT9310079 Cozzo del Principe * 249 16,587778 39,390556 IT9310080 Bosco Fallistro * 6,51 16,467222 39,324167 IT9310081 Arnocampo * 359 16,619722 39,340556 IT9310082 S. Salvatore * 579 16,684444 39,364167 IT9310083 Pineta del Cupone * 758 16,562778 39,3675 IT9310084 Pianori di Macchialonga * 349 16,607778 39,362778 IT9310085 Serra Stella * 354 16,394167 39,315833 IT9310126 Juri Vetere Soprano * 61 16,63 39,280556 IT9310127 Nocelleto * 83 16,558056 39,248611 IT9310130 Carlomagno * 33 16,573056 39,280833 IT9320046 Stagni sotto Timpone S. Francesco 12 16,946667 39,037222 IT9320050 Pescaldo * 73 16,945833 39,341944 IT9320095 Foce Neto * 583 17,142778 39,200278 IT9320096 Fondali di Gabella Grande * 484 17,126389 39,129167 IT9320097 Fondali da Crotone a Le Castella * 5 209 17,179722 38,982222 IT9320100 Dune di Marinella * 81 17,068657 39,42442 IT9320101 Capo Colonne 29 17,205556 39,025278 IT9320102 Dune di Sovereto * 104 17,059444 38,921667 IT9320103 Capo Rizzuto 12 17,096944 38,896389 IT9320104 Colline di Crotone * 607 17,138611 39,039444 IT9320106 Steccato di Cutro e Costa del Turchese * 258 16,886667 38,93 IT9320110 Monte Fuscaldo * 2 827 16,891389 39,113889 IT9320111 Timpa di Cassiano- Belvedere * 701 16,910278 39,239444 IT9320112 Murgie di Strongoli * 709 17,014722 39,261667 IT9320115 Monte Femminamorta * 722 16,671389 39,109444 IT9320122 Fiume Lese * 1 240 16,840833 39,243056 IT9320123 Fiume Lepre * 258 16,835833 39,217222 IT9320129 Fiume Tacina * 1 202 16,711111 39,152222 IT9320185 Fondali di Staletti * 46 16,572222 38,757778 IT9330087 Lago La Vota * 297 16,1894 38,9397 IT9330088 Palude di Imbutillo * 33 16,223612 38,830114 IT9330089 Dune dell'Angitola * 383 16,2175 38,815278 IT9330098 Oasi di Scolacium * 75 16,585278 38,788611 IT9330105 Foce del Crocchio - Cropani 37 16,825278 38,912778 IT9330107 Dune di Isca * 18 16,566111 38,601111 IT9330108 Dune di Guardavalle * 34 16,579444 38,492778 IT9330109 Madama Lucrezia * 456 16,821667 38,9975 IT9330113 Boschi di Decollatura * 101 16,331111 39,0475 IT9330114 Monte Gariglione * 608 16,660278 39,140278 IT9330116 Colle Poverella * 190 16,553333 39,0875 IT9330117 Pinete del Roncino * 1 701 16,596111 39,08 IT9330124 Monte ContrÃ ² * 101 16,376111 39,011667 IT9330125 Torrente Soleo * 451 16,650556 39,114444 IT9330128 Colle del Telegrafo * 376 16,610556 39,114722 IT9330184 Scogliera di Staletti * 21 3 16,570833 38,760278 IT9340086 Lago dell'Angitola * 987 16,240278 38,743056 IT9340090 Fiumara di BrattirÃ ² (Valle Ruffa) * 963 15,9025 38,636667 IT9340091 Zona costiera fra Briatico e Nicotera * 779 32 15,828056 38,620833 IT9340092 Fondali di Pizzo Calabro * 1 216 16,159167 38,745278 IT9340093 Fondali di Capo Vaticano * 802 15,821667 38,620278 IT9340094 Fondali Capo Cozzo - S. Irene * 1 058 15,978056 38,723889 IT9340118 Bosco Santa Maria * 806 16,299167 38,553611 IT9340119 Marchesale * 1 545 16,255278 38,523611 IT9340120 Lacina * 326 16,406944 38,592222 IT9350121 Bosco di Stilo - Bosco Archiforo * 4 704 16,370556 38,520833 IT9350131 Pentidattilo * 104 15,762778 37,954722 IT9350132 Fiumara di Melito * 184 15,790556 37,944167 IT9350133 Monte BasilicÃ ² -Torrente Listi * 326 15,841944 38,151389 IT9350134 Canolo Nuovo, Zomaro, Zillastro 483 16,128056 38,318889 IT9350135 Vallata del Novito e Monte Mutolo * 491 16,233889 38,292222 IT9350136 Vallata dello Stilaro * 669 16,512222 38,460278 IT9350137 Prateria * 650 16,186944 38,469444 IT9350138 Calanchi di Maro Simone * 64 15,777778 37,9275 IT9350139 Collina di Pentimele * 123 15,675556 38,133889 IT9350140 Capo dell'Armi * 69 15,682222 37,955556 IT9350141 Capo S. Giovanni * 341 15,936111 37,925556 IT9350142 Capo Spartivento * 365 16,058889 37,928056 IT9350143 Saline Joniche * 30 15,717778 37,934722 IT9350144 Calanchi di Palizzi Marina * 1 109 16,0075 37,921667 IT9350145 Fiumara Amendolea (incluso Roghudi, Chorio e Rota Greco) * 1 560 15,898889 37,9625 IT9350146 Fiumara Buonamico * 1 111 16,085833 38,135556 IT9350147 Fiumara Laverde * 546 16,073889 38,064722 IT9350148 Fiumara di Palizzi * 103 15,9825 37,940278 IT9350149 Sant'Andrea * 37 15,699444 38,122778 IT9350150 Contrada Gornelle * 83 15,819167 38,140833 IT9350151 Pantano Flumentari * 88 15,830833 38,204167 IT9350152 Piani di ZervÃ ² * 167 15,991111 38,230278 IT9350153 Monte Fistocchio e Monte Scorda * 454 15,981111 38,200833 IT9350154 Torrente Menta * 516 15,885278 38,119722 IT9350155 Montalto * 312 15,914444 38,159722 IT9350156 Vallone Cerasella * 256 16,096667 38,270278 IT9350157 Torrente Ferraina * 438 15,953056 38,129167 IT9350158 Costa Viola e Monte S. Elia * 446 15,834167 38,339722 IT9350159 Bosco di Rudina * 213 16,079167 38,046667 IT9350160 Spiaggia di Brancaleone * 1 585 16,0892 37,9475 IT9350161 Torrente Lago * 165 15,955278 38,252222 IT9350162 Torrente S. Giuseppe * 24 15,813889 38,258611 IT9350163 Pietra Cappa - Pietra Lunga - Pietra Castello * 625 16,030278 38,168611 IT9350164 Torrente Vasi * 250 15,886389 38,218889 IT9350165 Torrente Portello * 30 15,837222 38,266944 IT9350166 Vallone Fusolano (Cinquefrondi) * 26 16,121667 38,405833 IT9350167 Valle Moio (Delianova) * 41 15,898333 38,241111 IT9350168 Fosso Cavaliere (Cittanova) * 20 16,097778 38,349722 IT9350169 Contrada Fossia (Maropati) * 15 16,106944 38,443889 IT9350170 Scala-Lemmeni * 53 15,905833 38,223889 IT9350171 Spiaggia di Pilati * 8,26 15,801389 37,918889 IT9350172 Fondali da Punta Pezzo a Capo dell'Armi * 1 812 15,631389 38,075556 IT9350173 Fondali di Scilla * 375 15,713889 38,259167 IT9350174 Monte Tre Pizzi * 178 16,151111 38,257222 IT9350175 Piano Abbruschiato * 246 16,0625 38,261944 IT9350176 Monte Campanaro * 245 16,116111 38,364444 IT9350177 Monte Scrisi * 327 15,708333 38,233611 IT9350178 Serro d'Ustra e Fiumara Butrano * 2 045 16,021944 38,115556 IT9350179 Alica * 231 16,016944 37,9925 IT9350180 Contrada Scala * 740 15,911389 38,131667 IT9350181 Monte Embrisi e Monte Torrione * 428 15,774397 38,031243 IT9350182 Fiumara Careri * 311 16,074444 38,182778 IT9350183 Spiaggia di Catona 6,96 15,635254 38,18589 ITA010001 Isole dello Stagnone di Marsala * 641 12,439167 37,873611 ITA010002 Isola di Marettimo * 1 111 12,050278 37,968611 ITA010003 Isola di Levanzo * 552 12,326111 38,001667 ITA010004 Isola di Favignana * 1 832 12,309167 37,922222 ITA010005 Laghetti di Preola e Gorghi Tondi e Sciare di Mazara * 1 511 12,671465 37,574003 ITA010006 Paludi di Capo Feto e Margi SpanÃ ² * 350 12,497778 37,689167 ITA010007 Saline di Trapani * 1 007 12,499444 37,9825 ITA010008 Complesso Monte Bosco e Scorace * 606 12,756944 37,988333 ITA010009 Monte Bonifato * 322 12,9564 37,950865 ITA010010 Monte San Giuliano * 999 12,571111 38,041111 ITA010011 Sistema dunale Capo Granitola, Porto Palo e Foce del Belice * 538 12,782251 37,581223 ITA010012 Marausa: Macchia a Quercus calliprinos * 3,03 12,515201 37,941615 ITA010013 Bosco di Calatafimi * 241 12,882609 37,942028 ITA010014 Sciare di Marsala * 4 577 12,567948 37,722068 ITA010015 Complesso Monti di Castellammare del Golfo (TP) * 2 406 12,849722 38,013889 ITA010016 Monte Cofano e Litorale * 561 12,679435 38,09657 ITA010017 Capo San Vito, Monte Monaco, Zingaro, Faraglioni Scopello, Monte Sparacio * 7 338 12,750833 38,111111 ITA010018 Foce del Torrente Calatubo e dune * 108 12,983888 38,040641 ITA010019 Isola di Pantelleria: Montagna Grande e Monte Gibele * 3 099 11,999722 36,7875 ITA010020 Isola di Pantelleria - Area Costiera, Falesie e Bagno dell'Acqua * 3 402 11,989797 36,7501 ITA010021 Saline di Marsala * 315 12,472761 37,88553 ITA010022 Complesso Monti di Santa Ninfa - Gibellina e Grotta di Santa Ninfa * 783 12,888056 37,792222 ITA010023 Montagna Grande di Salemi * 1 321 12,7625 37,893889 ITA010024 Fondali dell'Arcipelago delle Isole Egadi * 54 281 12,211944 37,954722 ITA010025 Fondali del Golfo di Custonaci * 4 443 12,616667 38,089722 ITA010026 Fondali dell'isola dello Stagnone di Marsala * 3 442 12,438056 37,875556 ITA020001 Rocca di CefalÃ ¹ * 36 14,026578 38,037029 ITA020002 Boschi di Gibilmanna e CefalÃ ¹ * 2 570 14,028611 37,993056 ITA020003 Boschi di San Mauro Castelverde * 3 559 14,189167 37,938611 ITA020004 Monte S. Salvatore, Monte Catarineci, Vallone Mandarini, ambienti umidi * 5 815 14,071389 37,8475 ITA020005 Isola delle Femmine * 15 13,235904 38,210196 ITA020006 Capo Gallo * 549 13,291111 38,208333 ITA020007 Boschi Ficuzza e Cappelliere, Vallone Cerasa, Castagneti Mezzojuso * 4 627 13,404722 37,881944 ITA020008 Rocca Busambra e Rocche di Rao * 6 243 13,359167 37,853333 ITA020009 Cala Rossa e Capo Rama * 200 13,066981 38,12203 ITA020010 Isola di Ustica * 349 13,175607 38,694637 ITA020011 Rocche di Castronuovo, Pizzo Lupo, Gurghi di S. Andrea * 1 795 13,5725 37,666389 ITA020012 Valle del Fiume Oreto * 158 13,332406 38,083978 ITA020013 Lago di Piana degli Albanesi * 637 13,294167 37,976389 ITA020014 Monte Pellegrino * 861 13,346944 38,172778 ITA020015 Complesso Calanchivo di Castellana Sicula * 182 13,98411 37,765381 ITA020016 Monte Quacella, Monte dei Cervi, Pizzo Carbonara, Monte Ferro, Pizzo Otiero * 8 355 13,976667 37,887222 ITA020017 Complesso Pizzo Dipilo e Querceti su calcare * 4 387 13,9825 37,913611 ITA020018 Foce del Fiume Pollina e Monte Tardara * 2 095 14,208056 37,975278 ITA020019 Rupi di Catalfano e Capo Zafferano * 340 13,508611 38,103611 ITA020020 Querceti sempreverdi di Geraci Siculo e Castelbuono * 3 380 14,105556 37,873611 ITA020021 Montagna Longa, Pizzo Montanello * 4 923 13,131667 38,123056 ITA020022 Calanchi, lembi boschivi e praterie di Riena * 754 13,535833 37,741389 ITA020023 Raffo Rosso, Monte Cuccio e Vallone Sagana * 6 565 13,231944 38,124167 ITA020024 Rocche di Ciminna * 1 139 13,545269 37,880299 ITA020025 Bosco di S. Adriano * 6 821 13,300556 37,635278 ITA020026 Monte Pizzuta, Costa del Carpineto, Moarda * 1 949 13,275833 38,015278 ITA020027 Monte Iato, Kumeta, Maganoce e Pizzo Parrino * 3 034 13,279444 37,958056 ITA020028 Serra del Leone e Monte Stagnataro * 3 750 13,514426 37,664135 ITA020029 Monte Rose e Monte Pernice * 2 529 13,400556 37,640556 ITA020030 Monte Matassaro, Monte Gradara e Monte Signora * 3 989 13,176389 38,014444 ITA020031 Monte d'Indisi, Montagna dei Cavalli, Pizzo Pontorno e Pian del Leone * 2 432 13,444226 37,660149 ITA020032 Boschi di Granza * 1 878 13,796944 37,8475 ITA020033 Monte San Calogero (Termini Imerese) * 2 799 13,709722 37,94 ITA020034 Monte Carcaci, Pizzo Colobria e ambienti umidi * 1 869 13,507222 37,714722 ITA020035 Monte Genuardo e Santa Maria del Bosco * 2 683 13,159722 37,699167 ITA020036 Monte Triona e Monte Colomba * 3 313 13,329729 37,710144 ITA020037 Monti BarracÃ ¹, Cardelia, Pizzo Cangialosi e Gole del Torrente Corleone * 5 351 13,320556 37,77 ITA020038 Sugherete di Contrada Serradaino * 341 14,140132 38,018172 ITA020039 Monte Cane, Pizzo Selva a Mare, Monte Trigna * 4 944 13,551667 37,971944 ITA020040 Monte Zimmara (Gangi) * 1 783 14,253333 37,749167 ITA020041 Monte San Calogero (Gangi) * 174 14,220504 37,788329 ITA020042 Rocche di Entella * 178 13,117275 37,779342 ITA020043 Monte Rosamarina e Cozzo FamÃ ² * 236 13,660955 37,960522 ITA020044 Monte Grifone * 1 705 13,356389 38,053611 ITA020045 Rocca di Sciara * 400 13,908452 37,827877 ITA020046 Fondali dell'isola di Ustica * 16 214 13,174031 38,667162 ITA020047 Fondali di Isola delle Femmine - Capo Gallo * 2 155 13,277778 38,212222 ITA020051 Baia Settefrati e spiaggia di Salinelle * 68 3,5 13,9636 38,0289 ITA030001 Stretta di Longi * 946 14,732778 38,052222 ITA030002 Torrente Fiumetto e Pizzo d'Uncina * 1 516 14,787778 38,015833 ITA030003 Rupi di Taormina e Monte Veneretta * 608 15,263333 37,863889 ITA030004 Bacino del Torrente Letojanni * 1 308 15,264571 37,891797 ITA030005 Bosco di Malabotta * 1 595 15,031667 37,970833 ITA030006 Rocca di Novara * 1 413 15,156251 37,985821 ITA030007 Affluenti del Torrente Mela * 1 565 15,303627 38,0776 ITA030008 Capo Peloro - Laghi di Ganzirri * 60 15,615556 38,260833 ITA030009 Pizzo Mualio, Montagna di VernÃ * 1 615 15,267778 38,008611 ITA030010 Fiume Fiumedinisi, Monte Scuderi * 7 198 15,346389 38,056944 ITA030011 Dorsale Curcuraci, Antennamare * 11 483 15,495 38,201944 ITA030012 Laguna di Oliveri - Tindari * 467 15,043044 38,144068 ITA030013 Rocche di Alcara Li Fusi * 2 183 14,709444 38,025 ITA030014 Pizzo Fau, Monte Pomiere, Pizzo Bidi e Serra della Testa * 8 558 14,493611 37,924722 ITA030015 Valle del Fiume Caronia, Lago Zilio * 876 14,416944 37,965278 ITA030016 Pizzo della Battaglia * 894 14,548611 37,948611 ITA030017 Vallone Laccaretta e Urio Quattrocchi * 3 569 14,406389 37,921389 ITA030018 Pizzo Michele * 2 817 14,529444 38,001944 ITA030019 Tratto Montano del Bacino della Fiumara di AgrÃ ² * 4 536 15,224167 37,955556 ITA030020 Fiume San Paolo * 1 357 15,098301 37,95956 ITA030021 Torrente San Cataldo * 868 15,188056 37,898611 ITA030022 Lecceta di S. Fratello * 391 14,617778 37,952222 ITA030023 Isola di Alicudi * 389 14,344167 38,541111 ITA030024 Isola di Filicudi * 779 14,549167 38,573333 ITA030025 Isola di Panarea e Scogli Viciniori * 259 15,06594 38,637294 ITA030026 Isole di Stromboli e Strombolicchio * 1 057 15,211389 38,799722 ITA030027 Isola di Vulcano * 1 608 14,964722 38,400556 ITA030028 Isola di Salina (Monte Fossa delle Felci e dei Porri) * 665 14,823611 38,560278 ITA030029 Isola di Salina (Stagno di Lingua) * 1 234 14,853889 38,533889 ITA030030 Isola di Lipari * 2 476 14,936467 38,453566 ITA030031 Isola Bella, Capo Taormina e Capo S. Andrea * 22 15,299517 37,851904 ITA030032 Capo Milazzo * 47 15,234723 38,267481 ITA030033 Capo CalavÃ * 159 14,914989 38,185934 ITA030034 Rocche di Roccella Valdemone * 863 15,013082 37,926891 ITA030035 Alta Valle del Fiume Alcantara * 3 631 14,916944 37,949444 ITA030036 Riserva naturale del Fiume Alcantara * 980 15,142721 37,893568 ITA030037 Fiumara di Floresta * 2 096 15,222778 38,039444 ITA030038 Serra del Re, Monte Soro e Biviere di CesarÃ ² * 21 318 14,707222 37,947222 ITA030039 Monte Pelato * 3 908 14,587222 37,889444 ITA030040 Fondali di Taormina - Isola Bella * 140 15,301479 37,847596 ITA030041 Fondali dell'isola di Salina * 1 565 14,859722 38,541389 ITA040001 Isola di Linosa * 435 12,865951 35,861944 ITA040002 Isola di Lampedusa e Lampione * 1 406 12,562778 35,514444 ITA040003 Foce del Magazzolo, Foce del Platani, Capo Bianco, Torre Salsa * 1 236 13,313624 37,376449 ITA040004 Foce del Fiume Verdura * 887 13,2327 37,4925 ITA040005 Monte Cammarata - Contrada Salaci * 2 107 13,6025 37,619167 ITA040006 Complesso Monte Telegrafo e Rocca Ficuzza * 5 289 13,138889 37,601944 ITA040007 Pizzo della Rondine, Bosco di S. Stefano Quisquina * 3 160 13,521111 37,601111 ITA040008 Maccalube di Aragona * 436 13,5931 37,3767 ITA040009 Monte San Calogero (Sciacca) * 127 13,104722 37,5175 ITA040010 Litorale di Palma di Montechiaro * 1 000 13,776422 37,155104 ITA040011 La Montagnola e Acqua Fitusa * 311 13,667222 37,632778 ITA040012 Fondali di Capo San Marco - Sciacca * 6 302 13,011667 37,504444 ITA040014 Fondali delle Isole Pelagie * 4 085 12,575322 35,49619 ITA040015 Scala dei Turchi * 30 13,4685 37,2938 ITA050001 Biviere e Macconi di Gela * 3 663 14,3375 37,0325 ITA050002 Torrente Vaccarizzo (tratto terminale) * 440 14,102222 37,608889 ITA050003 Lago Soprano * 92 13,872767 37,46047 ITA050004 Monte Capodarso e Valle del Fiume Imera Meridionale * 2 288 14,12113 37,457364 ITA050005 Lago Sfondato * 126 13,946667 37,582222 ITA050006 Monte Conca * 1 407 13,704444 37,489444 ITA050007 Sughereta di Niscemi * 3 213 14,429444 37,113889 ITA050008 Rupe di Falconara * 138 14,07168 37,133771 ITA050009 Rupe di Marianopoli * 1 161 13,920465 37,582928 ITA050010 Pizzo Muculufa * 969 14,001389 37,214167 ITA050011 Torre Manfria * 720 14,144394 37,098071 ITA060001 Lago Ogliastro * 1 136 14,560794 37,43635 ITA060002 Lago di Pergusa * 428 14,304671 37,512783 ITA060003 Lago di Pozzillo * 3 393 14,59 37,650556 ITA060004 Monte Altesina * 1 323 14,29 37,663333 ITA060005 Lago di Ancipa * 1 519 14,548611 37,8375 ITA060006 Monte Sambughetti, Monte Campanito * 3 670 14,374722 37,822222 ITA060007 Vallone di Piano della Corte * 450 14,504203 37,645039 ITA060008 Contrada Giammaiano * 577 14,488889 37,838611 ITA060009 Bosco di Sperlinga, Alto Salso 1 781 14,326944 37,738056 ITA060010 Vallone Rossomanno * 2 357 14,395556 37,445556 ITA060011 Contrada Caprara * 1 131 14,095529 37,405238 ITA060012 Boschi di Piazza Armerina * 4 610 14,338889 37,411389 ITA060013 Serre di Monte Cannarella * 1 222 14,238274 37,546749 ITA060014 Monte Chiapparo * 1 877 14,547128 37,57147 ITA060015 Contrada Valanghe * 2 339 14,778056 37,591111 ITA070001 Foce del Fiume Simeto e Lago Gornalunga * 1 837 15,034593 37,412555 ITA070002 Riserva naturale Fiume Fiumefreddo 108 15,230205 37,791703 ITA070003 La Gurna 41 15,219482 37,769554 ITA070004 Timpa di Acireale * 236 15,169451 37,631786 ITA070005 Bosco di Santo Pietro * 7 236 14,504722 37,107778 ITA070006 Isole dei Ciclopi * 2,54 15,166583 37,561359 ITA070007 Bosco del Flascio * 3 022 14,870556 37,93 ITA070008 Complesso Immacolatelle, Micio Conti, boschi limitrofi * 69 15,116624 37,559206 ITA070009 Fascia altomontana dell'Etna * 5 951 14,993889 37,753889 ITA070010 Dammusi * 2 051 14,991667 37,813333 ITA070011 Poggio S. Maria * 807 14,805235 37,64626 ITA070012 Pineta di Adrano e Biancavilla * 2 378 14,935278 37,72 ITA070013 Pineta di Linguaglossa * 605 15,058056 37,803333 ITA070014 Monte Baracca, Contrada Giarrita * 1 716 15,068611 37,777778 ITA070015 Canalone del Tripodo * 1 946 15,043611 37,704722 ITA070016 Valle del Bove * 3 101 15,039167 37,726111 ITA070017 Sciare di Roccazzo della Bandiera * 2 760 14,893611 37,769167 ITA070018 Piano dei Grilli * 1 239 14,853889 37,745 ITA070019 Lago Gurrida e Sciare di S. Venera * 1 519 14,855278 37,8525 ITA070020 Bosco di Milo * 82 15,112662 37,710499 ITA070021 Bosco di S. Maria La Stella * 133 15,122655 37,633518 ITA070022 Bosco di Linera * 44 15,149316 37,65163 ITA070023 Monte Minardo * 501 14,849722 37,726944 ITA070024 Monte Arso * 124 14,935312 37,662332 ITA070025 Tratto di Pietralunga del Fiume Simeto * 748 14,844915 37,566379 ITA070026 Forre laviche del Fiume Simeto * 1 377 14,7825 37,751389 ITA070027 Contrada Sorbera e Contrada Gibiotti * 1 439 15,164722 37,861389 ITA070028 Fondali di Acicastello (Isola Lachea - Ciclopi) * 619 15,166111 37,555556 ITA080001 Foce del Fiume Irminio * 189 14,595751 36,778315 ITA080002 Alto corso del Fiume Irmino * 1 255 14,765078 36,926993 ITA080003 Vallata del Fiume Ippari (Pineta di Vittoria) * 2 692 14,506765 36,901265 ITA080004 Punta Braccetto, Contrada Cammarana * 476 14,454223 36,841725 ITA080005 Isola dei Porri * 16 14,932233 36,685428 ITA080006 Cava Randello, Passo Marinaro * 499 14,4675 36,863889 ITA080007 Spiaggia Maganuco * 168 14,814762 36,717628 ITA080008 Contrada Religione * 194 14,787993 36,70512 ITA080009 Cava d'Ispica * 947 14,876093 36,810462 ITA080010 Fondali Foce del Fiume Irminio * 1 514 14,591111 36,766111 ITA080011 Conca del Salto * 291 4,8 14,7341 36,8187 ITA080012 Torrente Prainito * 201 5,7 14,9192 36,8736 ITA090001 Isola di Capo Passero * 37 15,148528 36,684341 ITA090002 Vendicari * 1 517 15,086667 36,806111 ITA090003 Pantani della Sicilia sud orientale * 1 601 15,026931 36,707816 ITA090004 Pantano Morghella * 263 15,114851 36,701708 ITA090005 Pantano di Marzamemi * 31 15,114864 36,735815 ITA090006 Saline di Siracusa e Fiume Ciane * 362 15,2425 37,043889 ITA090007 Cava Grande del Cassibile, Cava Cinque Porte, Cava e Bosco di Bauli * 5 256 15,096111 36,970278 ITA090008 Capo Murro di Porco, Penisola della Maddalena e Grotta Pellegrino * 172 15,320524 37,021515 ITA090009 Valle del Fiume Anapo, Cavagrande del Calcinara, Cugni di Sortino * 4 698 14,956944 37,101389 ITA090010 Isola Correnti, Pantani di Punta Pilieri, chiusa dell'Alga e Parrino * 146 15,093199 36,658272 ITA090011 Grotta Monello * 61 15,165043 37,019265 ITA090012 Grotta Palombara * 61 15,197752 37,105143 ITA090013 Saline di Priolo * 232 15,213333 37,144444 ITA090014 Saline di Augusta * 63 15,213147 37,247035 ITA090015 Torrente Sapillone * 669 14,914669 37,155599 ITA090016 Alto corso del Fiume Asinaro, Cava Piraro e Cava Carosello * 2 327 15,016944 36,94 ITA090017 Cava Palombieri * 552 14,899188 36,868305 ITA090018 Fiume Tellesimo * 1 315 14,875887 36,93765 ITA090019 Cava Cardinale * 2 043 15,008611 37,045 ITA090020 Monti Climiti * 2 972 15,126667 37,136667 ITA090021 Cava Contessa - Cugno Lupo * 1 795 15,109234 36,984367 ITA090022 Bosco Pisano * 2 082 14,862778 37,173611 ITA090023 Monte Lauro * 1 706 14,8275 37,1075 ITA090024 Cozzo Ogliastri * 1 598 15,069444 37,201389 ITA090026 Fondali di Brucoli - Agnone * 1 338 15,154167 37,301389 ITA090027 Fondali di Vendicari * 3 901 15,104167 36,796389 ITA090028 Fondali dell'isola di Capo Passero * 5 367 15,138056 36,676389 ITA090030 Fondali del Plemmirio * 2 423 15,345833 36,994444 ITB010002 Stagno di Pilo e di Casaraccio * 1 882 8,248611 40,883056 ITB010003 Stagno e ginepreto di Platamona * 1 613 8,521667 40,822222 ITB010004 Foci del Coghinas * 2 255 8,853889 40,964167 ITB010006 Monte Russu * 1 989 9,124722 41,146944 ITB010007 Capo Testa * 1 216 9,148056 41,240556 ITB010008 Arcipelago La Maddalena * 21 004 9,466111 41,186944 ITB010009 Capo Figari e Isola Figarolo * 851 9,648889 40,994722 ITB010010 Isole Tavolara, Molara e Molarotto * 16 005 9,694722 40,895278 ITB010011 Stagno di San Teodoro * 820 9,6675 40,8025 ITB010042 Capo Caccia (con le Isole Foradada e Piana) e Punta del Giglio * 7 410 8,201667 40,609444 ITB010043 Coste e Isolette a Nord Ovest della Sardegna * 3 741 8,186389 40,935833 ITB010082 Isola dell'Asinara * 17 192 8,221111 40,969444 ITB011102 Catena del Marghine e del Goceano * 14 976 8,931944 40,389167 ITB011109 Monte Limbara * 16 624 9,143056 40,833889 ITB011113 Campo di Ozieri e Pianure Comprese tra Tula e Oschiri * 20 408 9,026389 40,689167 ITB011155 Lago di Baratz - Porto Ferro * 1 309 8,212222 40,685556 ITB012211 Isola Rossa - Costa Paradiso * 5 412 8,946389 41,070556 ITB012212 Sa Rocca Ulari 14,8 0,35 8,747 40,52 ITB012213 Grotta de Su Coloru 65 0,36 8,813 40,816 ITB020012 Berchida e Bidderosa * 2 660 9,815556 40,503611 ITB020013 Palude di Osalla * 985 9,711667 40,358056 ITB020014 Golfo di Orosei * 28 972 9,606944 40,161111 ITB020015 Area del Monte Ferru di Tertenia 2 625 9,635278 39,725556 ITB020040 Valle del Temo * 1 934 8,551667 40,341389 ITB020041 Entroterra e zona costiera tra Bosa, Capo Marargiu e Porto Tangone * 29 625 8,465556 40,408611 ITB021101 Altopiano di Campeda * 4 634 8,730833 40,319167 ITB021103 Monti del Gennargentu * 44 733 9,336111 39,951111 ITB021107 Monte Albo * 8 843 9,581667 40,492778 ITB021156 Monte Gonare * 796 9,1975 40,234167 ITB022212 Supramonte di Oliena, Orgosolo e Urzulei - Su Sercone * 23 474 9,470833 40,192778 ITB022214 Lido di OrrÃ ¬ * 488 9,678889 39,903611 ITB022215 Riu Sicaderba * 95 9,480833 39,914444 ITB022217 Su de Maccioni - Texile di Aritzo * 453 9,1675 39,953889 ITB030016 Stagno di S'Ena Arrubia e territori limitrofi * 279 8,563889 39,822778 ITB030032 Stagno di Corru S'Ittiri * 5 712 8,485 39,7369 ITB030033 Stagno di Pauli Maiori di Oristano * 401 8,623889 39,870556 ITB030034 Stagno di Mistras di Oristano * 1 621 8,473611 39,903333 ITB030035 Stagno di Sale 'e Porcus * 690 8,436944 40,011111 ITB030036 Stagno di Cabras * 4 795 8,4925 39,9575 ITB030037 Stagno di Santa Giusta * 1 147 8,576944 39,861944 ITB030038 Stagno di Putzu Idu (Salina Manna e Pauli Marigosa) * 598 8,390833 40,038611 ITB030080 Isola di Mal di Ventre e Catalano * 26 899 8,276389 39,881111 ITB031104 Media Valle del Tirso e Altopiano di Abbasanta - Rio Siddu * 9 054 8,8281 40,0697 ITB032201 Riu Sos Mulinos - Sos Lavros - M. Urtigu * 27 8,649444 40,130278 ITB032219 Sassu - Cirras * 251 8,556389 39,841944 ITB032228 Is Arenas * 4 065 8,475833 40,053056 ITB032229 Is Arenas S'Acqua e S'Ollastu * 326 8,466944 39,681389 ITB032239 San Giovanni di Sinis 2,82 8,439167 39,880278 ITB032240 Castello di Medusa * 493 8,968 39,8852 ITB040017 Stagni di Murtas e S'Acqua Durci * 744 9,634444 39,517222 ITB040018 Foce del Flumendosa - Sa Praia * 519 9,63 39,4275 ITB040019 Stagni di Colostrai e delle Saline * 1 151 9,593889 39,345278 ITB040020 Isola dei Cavoli, Serpentara, Punta Molentis e Campulongu * 9 281 9,5583 39,1178 ITB040021 Costa di Cagliari * 2 624 9,446944 39,148056 ITB040022 Stagno di Molentargius e territori limitrofi * 1 275 9,177222 39,219167 ITB040023 Stagno di Cagliari, Saline di Macchiareddu, Laguna di Santa Gilla * 5 983 9,044167 39,216389 ITB040024 Isola Rossa e Capo Teulada * 3 715 8,651111 38,905833 ITB040025 Promontorio, dune e zona umida di Porto Pino * 2 697 8,596111 38,978611 ITB040026 Isola del Toro * 63 8,408611 38,860278 ITB040027 Isola di San Pietro * 9 274 8,263056 39,143889 ITB040028 Punta S'Aliga * 694 8,421667 39,163333 ITB040029 Costa di Nebida * 8 433 8,448333 39,323889 ITB040030 Capo Pecora * 3 823 8,440278 39,468333 ITB040031 Monte Arcuentu e Rio Piscinas * 11 486 8,540833 39,568333 ITB040051 Bruncu de Su Monte Moru - Geremeas (Mari Pintau) * 139 9,365556 39,169444 ITB040071 Da Piscinas a Riu Scivu * 2 899 8,45 39,518056 ITB040081 Isola della Vacca * 60 8,448611 38,938056 ITB041105 Foresta di Monte Arcosu * 30 369 8,846389 39,128611 ITB041106 Monte dei Sette Fratelli e Sarrabus * 9 296 9,421389 39,281667 ITB041111 Monte Linas - Marganai * 23 673 8,636944 39,393889 ITB041112 Giara di Gesturi * 6 396 8,942778 39,766389 ITB042207 Canale su Longuvresu * 8,57 8,895278 39,031389 ITB042208 Tra Poggio la Salina e Punta Maggiore * 11 8,357222 39,083333 ITB042209 A Nord di Sa Salina (Calasetta) * 4,74 8,359444 39,097222 ITB042210 Punta Giunchera * 54 8,428611 39,104722 ITB042216 Capo di Pula * 1 576 9,0402 39,0019 ITB042218 Stagno di PiscinnÃ ¬ * 445 8,780556 38,912778 ITB042220 Serra is Tres Portus (Sant'Antioco) * 261 8,446389 38,988611 ITB042223 Stagno di Santa Caterina * 625 8,498333 39,073611 ITB042225 Is Pruinis * 94 8,459722 39,041111 ITB042226 Stagno di Porto Botte * 1 222 8,573611 39,035833 ITB042230 Porto Campana * 203 8,870833 38,8875 ITB042231 Tra Forte Village e Perla Marina * 0,32 1 8,929986 38,931025 ITB042233 Punta di Santa Giusta (Costa Rei) * 5,48 9,569444 39,236944 ITB042234 Monte Mannu - Monte Ladu (colline di Monte Mannu e Monte Ladu) * 206 8,981111 39,519444 ITB042236 Costa Rei 0,52 9,571111 39,245833 ITB042237 Monte San Mauro * 645 9,053889 39,615556 ITB042241 Riu S. Barzolu * 281 9,237222 39,334444 ITB042242 Torre del Poetto 9,37 9,163333 39,189444 ITB042243 Monte Sant'Elia, Cala Mosca e Cala Fighera * 27 9,156944 39,186389 ITB042247 Is Compinxius - Campo Dunale di Bugerru - Portixeddu * 611 8,426389 39,429444 ITB042250 Da Is Arenas a Tonnara (Marina di Gonnesa) * 532 8,428889 39,279444 ITB042251 Corongiu de Mari * 114 8,5626 39,3258 MT0000001 L-InÃ §awi ta GÃ §ajn Barrani * 54,56 14,2711 36,0689 MT0000002 L-InÃ §awi ta Pembroke * 96,75 14,4808 35,9342 MT0000003 Il-Ballut tal-Wardija 20,37 14,3856 35,9394 MT0000004 Il-Maqluba (limiti tal-Qrendi) * 2,62 14,4583 35,8319 MT0000005 L-InÃ §awi tar-Ramla 7,42 14,2839 36,0625 MT0000006 Is-Simar (limiti ta San Pawl il-BaÃ §ar) * 58,38 14,3794 35,9464 MT0000007 Is-Salini * 23,67 14,4225 35,9469 MT0000008 L-GÃ §adira s-Safra * 1,54 14,445 35,9522 MT0000009 L-InÃ §awi tar-Ramla tat-Torri u tal-Irdum tal-Madonna 74,95 14,3739 35,9906 MT0000010 Ix-XagÃ §ra tal-Kortin 12,61 14,39 35,9564 MT0000011 GÃ §ar Dalam * 0,17 14,5281 35,8364 MT0000012 Wied il-MiÃ ¼ieb * 24,66 14,3642 35,9528 MT0000013 IÃ -Ã ittadella 2,07 14,2403 36,0475 MT0000014 Il-Ballut ta Marsaxlokk 23,3 14,5511 35,8406 MT0000015 L-InÃ §awi tal-GÃ §adira * 97,75 14,3461 35,9719 MT0000016 Filfla u l-GÃ ¼ejjer ta Madwarha 6,58 14,4092 35,7883 MT0000017 Kemmuna u l-GÃ ¼ejjer ta Madwarha * 294,66 14,3372 36,0131 MT0000018 L-InÃ §awi tal-Buskett u tal-Girgenti * 244,71 14,4031 35,8581 MT0000019 L-InÃ §awi tad-Dwejra u tal-Qawra, inkluÃ ¼ Ã ¦aÃ ¡ret il- Ã eneral * 86,93 14,1939 36,0489 MT0000020 L-InÃ §awi tax-Xlendi u tal-Wied tal-Kantra * 296,3 14,2147 36,0314 MT0000021 L-InÃ §awi tal-ImÃ ¡iebaÃ § u tal-MiÃ ¡nuna * 176,4 14,3861 35,9656 MT0000022 Il-GÃ ¼ejjer ta San Pawl (Selmunett) 10,75 14,4019 35,9669 MT0000023 Il-MagÃ §luq tal-BaÃ §ar ta Marsaskala * 4,42 14,5625 35,8622 MT0000024 Rdumijiet ta Malta: Ir-Ramla taÃ -Ã irkewwa sal-Ponta ta BengÃ §isa * 2 317,25 14,3372 35,8972 MT0000025 L-GÃ §ar tal-Iburdan u l-InÃ §awi tal-Madwar 69,13 14,3864 35,8739 MT0000026 Il-Qortin tal-Magun u l-Qortin il-Kbir * 53,49 14,3106 36,05 MT0000034 L-InÃ §awi ta Ta Ã enÃ  * 140,22 14,2619 36,0192 MT0000101 Ã »ona fil-BaÃ §ar Bejn Rdum Majjiesa u Ras ir-Raheb * 848,72 14,3267 35,9247 MT0000102 Ã »ona fil-BaÃ §ar fl-InÃ §awi ta GÃ §ar Lapsi u ta Filfla * 2 450,51 14,4217 35,8008 MT0000103 Ã »ona fil-BaÃ §ar fl-InÃ §awi tad-Dwejra (GÃ §awdex) * 228,61 14,1861 36,0525 MT0000104 Ã »ona fil-BaÃ §ar fl-InÃ §awi ta MÃ ¡arr ix-Xini (GÃ §awdex) * 30,56 14,2733 36,0186 MT0000105 Ã »ona fil-BaÃ §ar fil-Grigal ta Malta * 15 519,38 14,3911 36,0139 MT0000106 Il-BaÃ §ar tat-Tramuntana * 31 920 14,26 36,2093 MT0000110 Il-BaÃ §ar tan-Nofsinhar * 83 540 14,2972 35,5511 MT0000113 Il-BaÃ §ar tal-Punent * 23 100 14,0929 35,8581 PTCON0001 Peneda / GerÃ ªs * 88 837,02 8,1219 41,7886 PTCON0002 Montesinho / Nogueira * 107 712,84 6,883643 41,854269 PTCON0003 AlvÃ £o / MarÃ £o * 58 783,78 7,812141 41,366106 PTCON0004 Malcata * 79 404,81 6,965172 40,358498 PTCON0005 Paul de Arzila 661,8 8,554949 40,169251 PTCON0006 ArquipÃ ©lago da Berlenga 95,77 9,510041 39,415624 PTCON0007 S. Mamede * 115 675,53 7,375985 39,347097 PTCON0008 Sintra / Cascais * 16 631,88 9,462648 38,858645 PTCON0009 EstuÃ ¡rio do Tejo * 44 011,28 8,946275 38,828091 PTCON0010 ArrÃ ¡bida / Espichel * 20 661,92 9,059147 38,472117 PTCON0011 EstuÃ ¡rio do Sado * 30 967,84 8,72593 38,474425 PTCON0012 Costa Sudoeste * 118 263,49 8,774972 37,494111 PTCON0013 Ria Formosa / Castro Marim * 17 519,23 7,71558 37,065287 PTCON0014 Serra da Estrela * 88 287,41 7,532971 40,420717 PTCON0015 Serras d'Aire e Candeeiros * 44 226,8 8,796273 39,516845 PTCON0016 Cambarinho 23,31 8,197987 40,6701 PTCON0018 Barrinha de Esmoriz * 396,15 8,644984 40,970227 PTCON0021 Rios Sabor e MaÃ §Ã £s * 33 301,06 6,617075 41,475693 PTCON0022 Douro Internacional * 35 718,6 6,773385 41,090252 PTCON0023 Morais * 12 979,57 6,837139 41,523657 PTCON0025 Montemuro * 38 803,95 7,985646 41,010563 PTCON0026 Rio Vouga 2 768,85 8,457147 40,669878 PTCON0027 Carregal do Sal 9 552,97 7,880093 40,414612 PTCON0028 Gardunha * 5 935,26 7,510921 40,098966 PTCON0029 CabeÃ §Ã £o * 48 608,61 8,008172 39,106555 PTCON0030 Caia * 31 087,07 7,088616 38,970795 PTCON0031 Monfurado * 23 946,49 8,1167 38,5833 PTCON0032 Rio Guadiana / Juromenha 2 464,4 7,271498 38,655557 PTCON0033 Cabrela * 56 487,48 8,363084 38,484904 PTCON0034 Comporta / GalÃ © * 32 051,07 8,587216 38,291415 PTCON0035 Alvito/Cuba * 922,98 7,993027 38,298183 PTCON0036 Guadiana * 38 461,99 7,771912 37,650606 PTCON0037 Monchique 76 540,74 8,577456 37,353597 PTCON0038 Ribeira de Quarteira * 582,41 8,193234 37,148021 PTCON0041 Samil * 92,84 6,745517 41,782975 PTCON0042 Minas de St. AdriÃ £o * 3 507,03 6,455632 41,536004 PTCON0043 Romeu * 4 768,34 7,075264 41,499799 PTCON0044 Nisa / Lage da Prata * 12 658,59 7,682801 39,480756 PTCON0045 SicÃ ³ / AlvaiÃ ¡zere * 31 677,09 8,409846 39,824353 PTCON0046 Azabuxo-Leiria * 136,49 8,766013 39,749321 PTCON0047 Serras da Freita e Arada * 28 657 8,180625 40,860208 PTCON0048 Serra de Montejunto * 3 830,49 9,042616 39,192262 PTCON0049 Barrocal * 20 860,36 8,099812 37,207597 PTCON0050 Cerro da CabeÃ §a * 574,02 7,782004 37,112472 PTCON0051 Complexo do AÃ §or * 1 363,12 7,918826 40,214472 PTCON0052 Arade / Odelouca 2 138,74 8,497955 37,199603 PTCON0053 Moura / Barrancos * 43 308,73 7,063423 38,081635 PTCON0054 FernÃ £o Ferro / Lagoa de Albufeira * 4 318,37 9,141449 38,557869 PTCON0055 Dunas de Mira, GÃ ¢ndara e Gafanhas * 20 529,36 8,79957 40,361756 PTCON0056 Peniche / Sta Cruz * 8 285,54 9,35037 39,285699 PTCON0057 CaldeirÃ £o 47 347,54 8,048144 37,302061 PTCON0058 Ria de Alvor * 1 454,21 8,614558 37,140873 PTCON0059 Rio Paiva * 14 561,59 7,962004 40,91337 PTCON0060 Serra da LousÃ £ * 15 157,34 8,197883 40,083441 PTCON0061 Ria de Aveiro * 33 127,49 8,655714 40,684874 UKGIB0001 Rock of Gibraltar * 200,5 3,5 5,3453 36,1343 UKGIB0002 Southern Waters of Gibraltar * 5 486,5 5,3374 36,0952